Exhibit 10.5

 

EXECUTION COPY

 

[Published CUSIP Number: 94274CAA3]

 

 

AMENDED AND RESTATED
CREDIT AGREEMENT

Dated as of April 27, 2006



among

WATTS WATER TECHNOLOGIES, INC.

and

CERTAIN SUBSIDIARIES
as Borrowers,

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and L/C Issuer,

JPMORGAN CHASE BANK, N.A.,
as Syndication Agent

 


KEYBANK NATIONAL ASSOCIATION
SUNTRUST BANK
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Documentation Agents

and

The Other Lenders Party Hereto

 

 


BANC OF AMERICA SECURITIES LLC
and
J.P. MORGAN SECURITIES INC.,
as
Joint Lead Arrangers and Joint Book Managers



 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1

 

1.01

Defined Terms

1

 

1.02

Other Interpretive Provisions

26

 

1.03

Accounting Terms

27

 

1.04

Rounding

28

 

1.05

Exchange Rates; Currency Equivalents

28

 

1.06

Change of Currency

28

 

1.07

Times of Day

28

 

1.08

Letter of Credit Amounts

28

 

 

 

 

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

29

 

2.01

Committed Loans

29

 

2.02

Borrowings, Conversions and Continuations of Committed Loans.

29

 

2.03

Letters of Credit.

31

 

2.04

Swing Line Loans.

40

 

2.05

Prepayments

43

 

2.06

Termination or Reduction of Commitments.

44

 

2.07

Repayment of Loans

45

 

2.08

Interest

45

 

2.09

Fees

46

 

2.10

Computation of Interest and Fees

46

 

2.11

Evidence of Debt

46

 

2.12

Payments Generally; Administrative Agent’s Clawback

47

 

2.13

Sharing of Payments by Lenders

49

 

2.14

Designated Borrowers

49

 

2.15

Material Domestic Subsidiaries

51

 

2.16

Increase in Commitments.

51

 

2.17

Lenders Representation Regarding Dutch Banking Act

52

 

 

 

 

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

53

 

3.01

Taxes.

53

 

3.02

Illegality

55

 

3.03

Inability to Determine Rates

56

 

3.04

Increased Costs; Reserves on Eurocurrency Rate Loans.

56

 

3.05

Compensation for Losses

58

 

3.06

Mitigation Obligations; Replacement of Lenders.

59

 

3.07

Survival

59

 

 

 

 

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

59

 

4.01

Conditions of Initial Credit Extension

59

 

4.02

Conditions to all Credit Extensions

61

 

--------------------------------------------------------------------------------


 

Section

 

Page

 

 

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES

62

 

5.01

Existence, Qualification and Power; Compliance with Laws

62

 

5.02

Authorization; No Contravention

62

 

5.03

Governmental Authorization; Other Consents

62

 

5.04

Binding Effect

62

 

5.05

Financial Statements; No Material Adverse Effect.

63

 

5.06

Litigation

63

 

5.07

No Default

63

 

5.08

Ownership of Property; Liens

64

 

5.09

Environmental Compliance

64

 

5.10

Insurance

64

 

5.11

Taxes

64

 

5.12

ERISA Compliance.

64

 

5.13

Subsidiaries; Equity Interests

65

 

5.14

Margin Regulations; Investment Company Act

65

 

5.15

Disclosure

65

 

5.16

Compliance with Laws

66

 

5.17

Intellectual Property; Licenses, Etc

66

 

5.18

Senior Note Documents

66

 

5.19

Material Domestic Subsidiaries

66

 

5.20

Representations as to Foreign Loan Parties

67

 

5.21

Dutch Companies.

68

 

5.22

OFAC

68

 

 

 

 

ARTICLE VI. AFFIRMATIVE COVENANTS

69

 

6.01

Financial Statements

69

 

6.02

Certificates; Other Information

70

 

6.03

Notices

72

 

6.04

Payment of Obligations

72

 

6.05

Preservation of Existence, Etc

72

 

6.06

Maintenance of Properties

73

 

6.07

Maintenance of Insurance

73

 

6.08

Compliance with Laws

73

 

6.09

Books and Records

73

 

6.10

Inspection Rights

73

 

6.11

Use of Proceeds

74

 

6.12

Approvals and Authorizations

74

 

6.13

Amendments to Governing Documents

74

 

6.14

Additional Domestic Guarantors.

74

 

6.15

Foreign Subsidiary Guarantors

75

 

6.16

Further Assurances

75

 

 

 

 

ARTICLE VII. NEGATIVE COVENANTS

75

 

7.01

Liens

75

 

7.02

Investments

76

 

7.03

Indebtedness

77

 

7.04

Fundamental Changes; Permitted Acquisitions

78

 

ii

--------------------------------------------------------------------------------


 

Section

 

Page

 

 

 

 

7.05

Dispositions

80

 

7.06

Restricted Payments

81

 

7.07

Change in Nature of Business

81

 

7.08

Transactions with Affiliates

81

 

7.09

Burdensome Agreements

81

 

7.10

Use of Proceeds

81

 

7.11

Modification of Organization Documents

81

 

7.12

Senior Note Documents

82

 

7.13

Financial Covenants.

82

 

7.14

Swap Contracts

82

 

 

 

 

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

82

 

8.01

Events of Default

82

 

8.02

Remedies Upon Event of Default

85

 

8.03

Application of Funds.

85

 

 

 

 

ARTICLE IX. ADMINISTRATIVE AGENT

87

 

9.01

Appointment and Authority

87

 

9.02

Rights as a Lender

87

 

9.03

Exculpatory Provisions

88

 

9.04

Reliance by Administrative Agent.

88

 

9.05

Delegation of Duties

89

 

9.06

Resignation of Administrative Agent

89

 

9.07

Non-Reliance on Administrative Agent and Other Lenders

90

 

9.08

No Other Duties, Etc

90

 

9.09

Administrative Agent May File Proofs of Claim

90

 

9.10

Guaranty Matters

91

 

 

 

 

ARTICLE X. MISCELLANEOUS

91

 

10.01

Amendments, Etc

91

 

10.02

Notices; Effectiveness; Electronic Communication.

93

 

10.03

No Waiver; Cumulative Remedies

95

 

10.04

Expenses; Indemnity; Damage Waiver.

95

 

10.05

Payments Set Aside

97

 

10.06

Successors and Assigns.

97

 

10.07

Treatment of Certain Information; Confidentiality

102

 

10.08

Right of Setoff

102

 

10.09

Interest Rate Limitation

103

 

10.10

Counterparts; Integration; Effectiveness

103

 

10.11

Survival of Representations and Warranties

103

 

10.12

Severability

104

 

10.13

Replacement of Lenders

104

 

10.14

Governing Law; Jurisdiction; Etc.

104

 

10.15

Waiver of Jury Trial

105

 

10.16

No Advisory or Fiduciary Responsibility

106

 

10.17

USA PATRIOT Act Notice

106

 

10.18

Judgment Currency

107

 

iii

--------------------------------------------------------------------------------


 

Section

 

Page

 

 

 

ARTICLE XI. NO NOVATION; REFERENCES TO THIS AGREEMENT IN LOAN DOCUMENTS

107

 

11.01

No Novation

107

 

11.02

References to This Agreement In Loan Documents

108

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

2.01

Commitments and Applicable Percentages

 

5.06

Litigation

 

5.09

Environmental Matters

 

5.13

Subsidiaries

 

5.19

Material Domestic Subsidiaries

 

6.15

Foreign Subsidiary Guarantors

 

7.01

Existing Liens

 

7.02

Existing Investments

 

7.03

Existing Indebtedness

 

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

10.06

Processing and Recordation Fees

 

EXHIBITS

 

 

Form of

 

 

 

 

A

Committed Loan Notice

 

B

Swing Line Loan Notice

 

C

Note

 

D

Compliance Certificate

 

E

Assignment and Assumption

 

F

Amended and Restated Guaranty Agreement

 

G

Designated Borrower Request and Assumption Agreement

 

H

Designated Borrower Notice

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered into as
of April 27, 2006, among WATTS WATER TECHNOLOGIES, INC., a Delaware corporation
(the “Company”), certain Subsidiaries of the Company party hereto pursuant to
Section 2.14 (each a “Designated Borrower” and, together with the Company, the
“Borrowers” and, each a “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”) and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Company, the Initial Designated Borrower, certain Lenders and the
Administrative Agent are parties to that certain Credit Agreement, dated as of
September 23, 2004 (as amended, restated, supplemented or otherwise modified
prior to the date hereof, the “Existing Credit Agreement”); and

 

WHEREAS, the Company, the Initial Designated Borrower, the Lenders and the
Administrative Agent have agreed to amend and restate the Existing Credit
Agreement in its entirety.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree that the Existing Credit Agreement is hereby
amended and restated in its entirety as of the date hereof as follows:

 


ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS


 


1.01        DEFINED TERMS. AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS SHALL
HAVE THE MEANINGS SET FORTH BELOW:


 

“2003 Senior Note Purchase Agreement” means that certain Note Purchase
Agreement, dated as of May 15, 2003, as amended pursuant to Amendment No. 1
thereto dated as of the date hereof, pursuant to which the Company issued the
2003 Senior Notes, together with any further permitted amendments, supplements
or modifications thereto.

 

“2003 Senior Notes” means, collectively, (i) the Company’s $50,000,000 4.87%
Senior Notes, Series A, due May 15, 2010 and (ii) the Company’s $75,000,000
5.47% Senior Notes, Series B, due May 15, 2013.

 

“2006 Senior Note Purchase Agreement” means that certain Note Purchase
Agreement, dated as of April 27, 2006, pursuant to which the Company issued the
2006 Senior Notes, together with any permitted amendments, supplements or
modifications thereto.

 

“2006 Senior Notes” means the Company’s 5.85% Senior Notes due April 30, 2016.

 

“Acquisition” means the acquisition, by purchase, merger or otherwise, of all or
substantially all of the assets (or any part of the assets constituting all or
substantially all of a

 

1

--------------------------------------------------------------------------------


 

business or line of business) of any Person, whether such acquisition is direct
or indirect, including through the acquisition of the business of, or more than
50% of the outstanding Voting Stock of, such Person, and whether such
acquisition is effected in a single transaction or in a series of related
transactions, and the acquisition, by purchase, merger or otherwise, of
additional shares of the outstanding Voting Stock of any Subsidiary that is not
then a wholly-owned Subsidiary of the Company; provided, that an Investment
permitted under Section 7.02(g) shall not constitute an Acquisition.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent Fee Letter” means the letter agreement, dated March 22,
2006, among the Company, the Initial Designated Borrower and the Administrative
Agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Applicable Foreign Loan Party Documents” has the meaning specified in Section
5.20(a).

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

2

--------------------------------------------------------------------------------


 

Applicable Rate

 

Pricing
Level

 

Debt Ratings
S&P/Moody’s

 

Consolidated
Leverage Ratio

 

Facility
Fee

 

Eurocurrency Rate
and
Letter of Credit Fee

 

1

 

 

BBB+/Baa1
or better

 

<1.75

 

0.10

%

0.40

%

2

 

 

BBB/Baa2

 

>1.75 and <2.25

 

0.11

%

0.49

%

3

 

 

BBB-/Baa3

 

>2.25 and <2.75

 

0.125

%

0.625

%

4

 

 

BB+/Ba1

 

>2.75 and <3.25

 

0.175

%

0.70

%

5

 

 

BB/Ba2 or
worse

 

>3.25

 

0.225

%

0.90

%

 

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Company’s
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if the
respective Debt Ratings issued by the foregoing rating agencies differ by one
level, then the higher of such Debt Ratings shall apply (with the Debt Rating
for Pricing Level 1 being the highest and the Debt Rating for Pricing Level 5
being the lowest), (b) if there is a split in Debt Ratings of more than one
level, the Pricing Level that is one level higher than the Pricing Level of the
lower Debt Rating shall apply and (c) if the Company has only one Debt Rating,
the Pricing Level for such Debt Rating shall apply. Initially, the Applicable
Rate shall be determined based upon a Debt Rating of BBB/Baa2. After the Closing
Date, each change in the Applicable Rate resulting from a publicly announced
change in the Debt Rating shall be effective, in the case of an upgrade, during
the period commencing on the date of delivery by the Company to the
Administrative Agent of notice thereof pursuant to Section 6.03(e) and ending on
the date immediately preceding the effective date of the next such change and,
in the case of a downgrade, during the period commencing on the date of the
public announcement thereof and ending on the date immediately preceding the
effective date of the next such change.

 

If at any time the Company shall not carry any Debt Rating, “Applicable Rate”
shall mean, from time to time, the percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a) or
7.04(c)(iv), as set forth above. Any increase or decrease in the Applicable Rate
resulting from a change in the Consolidated Leverage Ratio shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(a) or 7.04(c)(iv);
provided, however, that if a Compliance Certificate is not delivered when due in
accordance with either such Section, then Pricing Level 5 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered.

 

“Applicant Borrower” has the meaning specified in Section 2.14.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

3

--------------------------------------------------------------------------------


 

“Arrangers” means, collectively, Banc of America Securities LLC and J.P. Morgan
Securities Inc., in each case in its capacity as joint lead arranger and joint
book manager.

 

“Arrangers Fee Letter” means the letter agreement, dated March 22, 2006, among
the Company, the Initial Designated Borrower, Bank of America, JPMorgan Chase
Bank, N.A. and the Arrangers.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease Obligation, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a capital lease, and (c) in respect of any Permitted
Receivables Purchase Facility, the amount of obligations outstanding under such
Permitted Receivables Purchase Facility that would be characterized as principal
if such facility were structured as a secured lending transaction rather than as
a purchase, whether such obligations constitute on-balance sheet Indebtedness or
an off-balance sheet liability.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2005,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06(a), (c) the date of the reduction
of the Aggregate Commitments to zero pursuant to Section 2.06(b) and (d) the
date of termination of the commitment of each Lender to make Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to Section
8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

4

--------------------------------------------------------------------------------


 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

 

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

 

(a)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market; and

 

(b)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means a TARGET Day.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g)(iv).

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

 “Change of Control” means an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) (other than the Horne Parties) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire

 

5

--------------------------------------------------------------------------------


 

(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of equity securities
of the Company representing 35% or more of the aggregate voting power with
respect to elections of members of the board of directors or equivalent
governing body of the Company on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right);

 

(b)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Company cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

 

(c)           except for directors’ qualifying shares in jurisdictions where
such qualifying shares are required, the Company shall fail to own directly or
indirectly, one hundred percent (100%) of the Equity Interests of each
Designated Borrower and, unless such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder, each Subsidiary Guarantor.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commission” means the Securities and Exchange Commission of the United States
of America and any Person succeeding to the functions thereof.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

 

6

--------------------------------------------------------------------------------


 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Total Interest Expense for such
period, (ii) the provision for Federal, state, local and foreign income taxes
payable by the Company and its Subsidiaries for such period, (iii) depreciation
and amortization expense, (iv) other non-recurring expenses of the Company and
its Subsidiaries reducing such Consolidated Net Income which do not represent a
cash item in such period or any future period and (v) Losses from Discontinued
Operations and minus (b) the following to the extent included in calculating
such Consolidated Net Income: (i) Federal, state, local and foreign income tax
credits of the Company and its Subsidiaries for such period and (ii) all
non-cash items increasing Consolidated Net Income for such period; provided,
however, when calculating Consolidated EBITDA for any period in which a
Permitted Acquisition has occurred, the calculation of Consolidated EBITDA shall
be made on a Pro Forma Basis.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of (without
duplication) (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (excluding standby but including
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, (d) all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), (e) Attributable Indebtedness in respect of capital leases,
Synthetic Lease Obligations and Permitted Receivables Purchase Facilities, (f)
all Guarantees with respect to outstanding Indebtedness of the types specified
in clauses (a) through (e) above of Persons other than the Company or any
Subsidiary, and (g) all Indebtedness of the types referred to in clauses (a)
through (f) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company or similar
entity) in which the Company or a Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to the Company
or such Subsidiary.

 

7

--------------------------------------------------------------------------------


 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four fiscal quarters
most recently ended to (b) Consolidated Total Interest Expense for such period.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended; provided,
however, when calculating the Consolidated Leverage Ratio for any period in
which a Permitted Acquisition has occurred, the calculation of the Consolidated
Leverage Ratio shall be made on a Pro Forma Basis.

 

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (excluding extraordinary gains and excluding non-cash extraordinary
losses) for that period.

 

“Consolidated Net Worth” means, as of any date of determination, for the Company
and its Subsidiaries on a consolidated basis, an amount equal to Shareholders’
Equity of the Company and its Subsidiaries on that date.

 

“Consolidated Total Assets” means the total assets of the Company and its
Subsidiaries on a consolidated basis, determined in accordance with GAAP.

 

“Consolidated Total Interest Expense” means, for any period, the aggregate
amount of interest required to be paid or accrued by the Company and its
Subsidiaries during such period on all Indebtedness of the Company and its
Subsidiaries outstanding during all or any part of such period, whether such
interest was or is required to be reflected as an item of expense or
capitalized, including payments consisting of interest in respect of any
capitalized leases, Synthetic Lease Obligations and Permitted Receivables
Purchase Facilities, and including commitment fees, agency fees, facility fees,
utilization fees, balance deficiency fees and similar fees or expenses in
connection with the borrowing of money.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the

 

8

--------------------------------------------------------------------------------


 

United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) 2% per
annum; provided, however, that with respect to a Eurocurrency Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Rate plus 2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder unless such failure has been
cured prior to receipt by such Lender of notice from the Company pursuant to
Section 10.13, (b) has otherwise failed to pay over to the Administrative Agent
or any other Lender any other amount required to be paid by it hereunder within
one Business Day of the date when due, unless the subject of a good faith
dispute or unless such failure has been cured prior to receipt by such Lender of
notice from the Company pursuant to Section 10.13, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.

 

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Designated Borrower Notice” has the meaning specified in Section 2.14.

 

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Euros, the equivalent amount thereof in Dollars as determined by
the Administrative Agent or the L/C Issuer, as the case may be, at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Dollars with Euros.

 

“Domestic Designated Borrower” means any Designated Borrower that is a Domestic
Subsidiary of the Company.

 

9

--------------------------------------------------------------------------------


 

“Domestic Loan Parties” means, collectively (i) the Company, (ii) each Domestic
Designated Borrower and (iii) each Domestic Subsidiary Guarantor.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Domestic Subsidiary Guarantor” means (i) all of the Company’s Material Domestic
Subsidiaries party to the Guaranty Agreement and (ii) all other Subsidiaries of
the Company which become Domestic Subsidiary Guarantors in accordance with
Section 6.14(b).

 

“Dutch Banking Act” means the Dutch Act on the Supervision of Credit
Institutions 1992 (Wet toezicht kredietwezen 1992).

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v), (vi) and (vii) (subject to such
consents, if any, as may be required under Section 10.06(b)(iii)).

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member

 

10

--------------------------------------------------------------------------------


 

or trust interests therein), whether voting or nonvoting, and whether or not
such shares, warrants, options, rights or other interests are outstanding on any
date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Company or any ERISA Affiliate.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason, then the “Eurocurrency Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Rate Loan being made, continued or converted by Bank
of America and with a term equivalent to such Interest Period would be offered
by Bank of America’s London Branch (or other Bank of America branch or
Affiliate) to major banks in the London or other offshore interbank market for
such currency at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.

 

“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in
Dollars or in Euros. All Committed Loans denominated in Euros must be
Eurocurrency Rate Loans.

 

11

--------------------------------------------------------------------------------


 

“Euro Equivalent” means, at any time, with respect to any amount denominated in
Dollars, the equivalent amount thereof in Euros as determined by the
Administrative Agent or the L/C Issuer, as the case may be, at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Euros with Dollars.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in which it has a branch office or carries on a
trade or business, (b) any branch profits taxes imposed by the United States or
any similar tax imposed by any other jurisdiction in which such Borrower is
located and (c) except as provided in the following sentence, in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Company
under Section 10.13), any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the applicable Borrower with
respect to such withholding tax pursuant to Section 3.01(a). Notwithstanding
anything to the contrary contained in this definition, “Excluded Taxes” shall
not include any withholding tax imposed at any time on payments made by or on
behalf of a Foreign Loan Party to any Lender hereunder or under any other Loan
Document, provided that such Lender shall have complied with the last paragraph
of Section 3.01(e).

 

“Exemption Regulation” means the Exemption Regulation (Vrijstellingsregeling)
dated 26 June 2002, as amended from time to time, of the Ministry of Finance of
the Netherlands, as promulgated in the Dutch Banking Act.

 

“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letters” means, collectively, the Administrative Agent Fee Letter and the
Arrangers Fee Letter.

 

12

--------------------------------------------------------------------------------


 

“Foreign Designated Borrower” means any Designated Borrower that is a Foreign
Subsidiary of the Company.

 

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

 

“Foreign Loan Parties” means, collectively, (i) the Foreign Designated Borrowers
and (ii) the Foreign Subsidiary Guarantors.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

 

“Foreign Subsidiary Guarantor” means (i) any Subsidiary listed on Schedule 6.15
or (ii) any other Foreign Subsidiary party to one of the Guaranties, in each
case, unless such Person shall constitute a Domestic Subsidiary Guarantor.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“German Subsidiary” means any Subsidiary of the Company organized under the laws
of Germany or any political subdivision thereof.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the

 

13

--------------------------------------------------------------------------------


 

purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) Lien on any assets of such Person
securing any Indebtedness or other obligation of any other Person, whether or
not such Indebtedness or other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien). The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guaranteed Swap Contract” means any Swap Contract to which the Company or any
other Loan Party and any Lender (or any Affiliate of any Lender) is a party.

 

“Guaranties” means the Guaranty Agreement and any other guaranty executed by any
Designated Borrower or any Subsidiary Guarantor in favor of the Administrative
Agent, on behalf of itself and the Lenders, in respect of the Obligations or, in
the case of any Foreign Loan Party, the Obligations of each Foreign Designated
Borrower.

 

“Guaranty Agreement” means the Amended and Restated Guaranty made by the Loan
Parties in favor of the Administrative Agent and the Lenders, substantially in
the form of Exhibit F.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Horne Parties” means (i) Timothy P. Horne, (ii) any individual related by
blood, marriage or adoption to Timothy P. Horne and (iii) the Horne Voting Trust
and any other trust that holds shares for the primary benefit of one or more of
the individuals described in the foregoing clauses (i) and (ii).

 

“Horne Voting Trust” means the trust established by the Amended and Restated
George B. Horne Voting Trust Agreement – 1997, dated as of September 14, 1999.

 

“Increase Effective Date” has the meaning specified in Section 2.16(d).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

14

--------------------------------------------------------------------------------


 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)           net obligations of such Person under any Swap Contract;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)            Attributable Indebtedness in respect of capital leases (including
in connection with any sale and leaseback transaction), Synthetic Lease
Obligations and Permitted Receivables Purchase Facilities;

 

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and

 

(h)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or similar legal
entity) in which such Person is a general partner or a joint venturer, unless
such Indebtedness is expressly made non-recourse to such Person. The amount of
any net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Initial Designated Borrower” means Watts Industries Europe B.V., a private
company with limited liability organized under the laws of The Netherlands.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest

 

15

--------------------------------------------------------------------------------


 

Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the last Business Day of each March, June, September and December and the
Maturity Date.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the applicable Borrower in its
Committed Loan Notice; provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)          no Interest Period shall extend beyond the Maturity Date.

 

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Company’s
internal controls over financial reporting, in each case as described in the
Securities Laws.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IP Rights” has the meaning specified in Section 5.17.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor the L/C
Issuer and relating to any such Letter of Credit.

 

16

--------------------------------------------------------------------------------


 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.07. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder. Letters
of Credit may be issued in Dollars or in Euros.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

17

--------------------------------------------------------------------------------


 

“Letter of Credit Sublimit” means an amount equal to $50,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing), but not
including the interest of a lessor under an operating lease or the interest of a
purchaser of Permitted Receivables under any Permitted Receivables Purchase
Facility.

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, each Issuer Document, each Fee Letter and the
Guaranties.

 

“Loan Parties” means, collectively, each Domestic Loan Party and each Foreign
Loan Party.

 

“Losses from Discontinued Operations” means, for any period and without
duplication, operating losses and losses and expenses incurred or charges taken
in connection with the operations of James Jones Company and the discontinuance
thereof.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, liabilities (actual or
contingent) or condition (financial or otherwise) of the Company or the Company
and its Subsidiaries taken as a whole; (b) a material impairment of the ability
of any Loan Party to perform its obligations under any Loan Document to which it
is a party; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document to
which it is a party.

 

“Maturity Date” means April 27, 2011.

 

“Material Domestic Subsidiary” means any Domestic Subsidiary of the Company
listed on Schedule 5.19 (as such Schedule may be revised pursuant to Section
2.15) or the most recent supplement thereto delivered in accordance with Section
6.02(f) or 7.04(c)(iv), as applicable.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Disposition Proceeds” means, with respect to any Disposition of any assets
of the Company or any of its Subsidiaries, the excess of (a) the gross cash
proceeds received by such

 

18

--------------------------------------------------------------------------------


 

Person from any such Disposition and any cash payments received in respect of
promissory notes or other non-cash consideration delivered to such Person in
respect thereof over (b) the sum (without duplication) of (i) all reasonable and
customary legal, investment banking, brokerage and accounting and other
professional fees and disbursements actually incurred in connection with such
Disposition which have not been paid to Affiliates of the Borrower in connection
therewith, (ii) all taxes and other governmental costs and expenses actually
paid or estimated by such Person (in good faith) to be payable in cash in
connection with such Disposition, and (iii) payments made by such Person to
retire Indebtedness (other than the Credit Extensions) of such Person where
payment of such Indebtedness is required in connection with such Disposition;
provided, however, that if, after the payment of all taxes with respect to such
Disposition, the amount of estimated taxes, if any, pursuant to clause (b)(ii)
above exceeded the tax amount actually paid in cash in respect of such
Disposition, the aggregate amount of such excess shall, at such time, constitute
Net Disposition Proceeds.

 

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit C.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
Guaranteed Swap Contract or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Asset
Control.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on

 

19

--------------------------------------------------------------------------------


 

such date; (ii) with respect to Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Swing Line Loans occurring on such date; and
(iii) with respect to any L/C Obligations on any date, the Dollar Equivalent
amount of the aggregate outstanding amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Company of Unreimbursed
Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in Euros,
the rate of interest per annum at which overnight deposits in Euros, in an
amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by a branch or Affiliate of Bank
of America in the applicable offshore interbank market for Euros to major banks
in such interbank market.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“PCAOB” means the Public Company Accounting Oversight Board.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Acquisition” has the meaning specified in Section 7.04(c).

 

“Permitted Receivables” means all obligations of any obligor (whether now
existing or hereafter arising) under a contract for sale of goods or services by
any Loan Party or other Subsidiary of the Company, which shall include any
obligation of such obligor (whether now existing or hereafter arising) to pay
interest, finance charges or amounts with respect thereto, and, with respect to
any of the foregoing receivables or obligations, (a) all of the interest of the
Company or any of its Subsidiaries in the goods (including returned goods) the
sale of which gave rise to such receivable or obligation after the passage of
title thereto to any obligor, (b) all other Liens and property subject thereto
from time to time purporting to secure payment of such receivables or
obligations, and (c) all guarantees, insurance, letters of credit and other
agreements or arrangements of whatever character from time to time supporting or
securing payment of any such receivables or obligations.

 

“Permitted Receivables Purchase Facility” means any agreement of any Loan Party
or other Subsidiary of the Company providing for sales, transfers or conveyances
of Permitted

 

20

--------------------------------------------------------------------------------


 

Receivables purporting to be sales (and considered sales under GAAP) that do not
provide, directly or indirectly, for recourse against the seller of such
Permitted Receivables (or against any of such seller’s Affiliates) by way of a
guaranty or any other support arrangement, with respect to the amount of such
Permitted Receivables (based on the financial condition or circumstances of the
obligor thereunder), other than such limited recourse as is reasonable given
market standards for transactions of a similar type, taking into account such
factors as historical bad debt loss experience and obligor concentration levels.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Company or, with respect to any such plan that
is subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“PMP” means a “professional market party” (professionele marktpartij) within the
meaning of the Exemption Regulation.

 

“Pro Forma Basis”  means, with respect to any proposed Permitted Acquisition,
the Consolidated Funded Indebtedness and Consolidated EBITDA for each of the
four fiscal quarters immediately preceding such Permitted Acquisition being
calculated with reference to the audited historical financial statements of the
Person so acquired together with any interim financial statements of such Person
so acquired prepared since the date of the last audited financial statements and
prepared in a manner consistent with past practices (or, to the extent such
Person so acquired has no audited historical financial statements, the
management prepared financial statements of such Person so acquired, with such
statements to be in form and substance reasonably acceptable to the
Administrative Agent), and the Company and its Subsidiaries for the applicable
Test Period after giving effect on a pro forma basis to such Permitted
Acquisition (and assuming that such Permitted Acquisition had been consummated
at the beginning of such Test Period) in the manner described in clauses (i),
and (ii) below; provided, however, that, in each case, in the event that either
no historical financial statements are available with respect to the Person to
be acquired, the Person to be acquired is not a separate legal entity, the
Company or Subsidiary effecting the acquisition is acquiring only assets of
another Person or, in the Administrative Agent’s reasonable discretion it
determines the historical financial statements do not adequately reflect the
financial statements of the Person or assets to be acquired, such calculations
shall be made with reference to reasonable estimates of such past performance
made by the Company based on existing data and other available information, such
estimates to be acceptable to the Administrative Agent:

 

(I)            ALL INDEBTEDNESS (WHETHER UNDER THIS CREDIT AGREEMENT OR
OTHERWISE) AND ANY OTHER BALANCE SHEET ADJUSTMENTS INCURRED OR MADE IN
CONNECTION WITH THE PERMITTED ACQUISITION, IF ANY, SHALL BE DEEMED TO HAVE BEEN
INCURRED OR MADE ON THE FIRST DAY OF THE TEST PERIOD, AND ALL INDEBTEDNESS OF
THE PERSON TO BE ACQUIRED IN SUCH PERMITTED ACQUISITION WHICH WAS REPAID
CONCURRENTLY WITH THE CONSUMMATION OF THE PERMITTED ACQUISITION, IF ANY, SHALL
BE DEEMED TO HAVE BEEN REPAID CONCURRENTLY WITH THE DEEMED

 

21

--------------------------------------------------------------------------------


 

INCURRENCE OF THE INDEBTEDNESS, IF ANY, INCURRED IN CONNECTION WITH THE
PERMITTED ACQUISITION; AND

 

(II)           OTHER REASONABLE COST SAVINGS, EXPENSES AND OTHER INCOME
STATEMENT OR OPERATING STATEMENT ADJUSTMENTS, INCLUDING, WITHOUT LIMITATION,
THOSE WHICH ARE ATTRIBUTABLE TO THE CHANGE IN OWNERSHIP AND/OR MANAGEMENT
RESULTING FROM SUCH PERMITTED ACQUISITION, AS IN ANY CASE ARE (I) SET FORTH IN A
SCHEDULE DELIVERED TO THE ADMINISTRATIVE AGENT CONCURRENT WITH THE CONSUMMATION
OF SUCH PERMITTED ACQUISITION AND (II) APPROVED BY THE ADMINISTRATIVE AGENT,
SHALL BE DEEMED TO HAVE BEEN REALIZED ON THE FIRST DAY OF THE TEST PERIOD;
PROVIDED, THAT THE ADMINISTRATIVE AGENT SHALL BE DEEMED TO HAVE PROVIDED SUCH
CONSENT IF IT SHALL NOT HAVE OBJECTED TO ANY SUCH ITEMS WITHIN FIVE BUSINESS
DAYS OF ITS RECEIPT OF SUCH SCHEDULE.

 

“Public Company” means any Person that is required to file periodic reports with
the SEC pursuant to the Securities Laws (or any Person subject to similar
requirements under the laws of any other Governmental Authority)

 

“Purchase Price” means, with respect to any Acquisition, the aggregate amount of
consideration for such Acquisition consisting of cash, Indebtedness directly or
indirectly incurred or assumed in connection therewith (including, without
limitation, Indebtedness of the Person subject to such Acquisition if effected
as an acquisition of such Person’s Equity Interests or merger of such Person
with and into the Company or any existing Subsidiary) and contingent obligations
to repurchase Equity Interests issued as part of the consideration for such
Acquisition.

 

“Receivables Subsidiary” means a special purpose, bankruptcy remote wholly-owned
Subsidiary of the Company which may be formed for the sole and exclusive purpose
of engaging in activities in connection with the purchase, sale and financing of
Permitted Receivables in connection with and pursuant to a Permitted Receivables
Purchase Facility.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Company as prescribed by the Securities
Laws.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

22

--------------------------------------------------------------------------------


 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Company’s stockholders, partners or members (or the
equivalent Person thereof).

 

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in Euros,
(ii) each date of a continuation of a Eurocurrency Rate Loan denominated in
Euros pursuant to Section 2.02, and (iii) such additional dates as the
Administrative Agent shall determine or the Required Lenders shall require; and
(b) with respect to any Letter of Credit, each of the following:  (i) each date
of issuance of a Letter of Credit denominated in Euros, (ii) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date of
any payment by the L/C Issuer under any Letter of Credit denominated in Euros
and (iv) such additional dates as the Administrative Agent or the L/C Issuer
shall determine or the Required Lenders shall require.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in Euros, same day or other funds as may be determined by the
Administrative Agent or the L/C Issuer, as the case may be, to be customary in
the place of disbursement or payment for the settlement of international banking
transactions in Euros.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

23

--------------------------------------------------------------------------------


 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

 

“Senior Note Documents” means, collectively, the 2003 Senior Notes, the 2003
Note Purchase Agreement, the 2006 Senior Notes, the 2006 Note Purchase
Agreement, and, in each case, any other documents executed in connection
therewith, together with any permitted amendments, supplements or modifications
thereto.

 

“Senior Notes” means, collectively, the 2003 Senior Notes and the 2006 Senior
Notes.

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Company and its Subsidiaries as of that date
determined in accordance with GAAP.

 

“Specified JV/Intercompany Asset Transfer” means the contribution or Disposition
of any property (other than cash) (i) by any Domestic Loan Party to any
Subsidiary that is not a Domestic Loan Party, (ii) by any Foreign Loan Party to
any Subsidiary that is not a Loan Party or (iii) by the Company or any
Subsidiary to any joint venture in accordance with Section 7.02(g).

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in Euros.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership or other entity (“Other Person”) of which more
than 50% of the outstanding Voting Stock of such Other Person (irrespective of
whether at the time Equity Interests of any other class or classes of such Other
Person shall or might have voting power upon the occurrence of any contingency)
is at the time directly or indirectly owned or controlled by such Person, by
such Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Company.

 

“Subsidiary Guarantors” means, collectively, the Domestic Subsidiary Guarantors
and the Foreign Subsidiary Guarantors.

 

24

--------------------------------------------------------------------------------


 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

25

--------------------------------------------------------------------------------


 

“Target” has the meaning specified in Section 7.04(c).

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Test Period” means, with respect to any Permitted Acquisition, the period of
four fiscal quarters included in any covenant calculation and occurring prior to
the date of such Permitted Acquisition as set forth in the definition of “Pro
Forma Basis”.

 

“Threshold Amount” means $25,000,000.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Voting Stock” means Equity Interests, of any class or classes (however
designated), the holders of which are at the time entitled, as such holders, to
vote for the election of a majority of the directors (or persons performing
similar functions) of the corporation, association, trust or other business
entity involved, whether or not the right so to vote exists by reason of the
happening of a contingency.

 

“Watts Germany” means Watts Industries Deutschland GmbH, a company organized
under the laws of Germany.

 

“Watts Londa” means Watts Londa S.p.a., a company organized under the laws of
Italy.

 


1.02        OTHER INTERPRETIVE PROVISIONS. WITH REFERENCE TO THIS AGREEMENT AND
EACH OTHER LOAN DOCUMENT, UNLESS OTHERWISE SPECIFIED HEREIN OR IN SUCH OTHER
LOAN DOCUMENT:


 

(I)            THE DEFINITIONS OF TERMS HEREIN SHALL APPLY EQUALLY TO THE
SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED. WHENEVER THE CONTEXT MAY
REQUIRE, ANY PRONOUN SHALL

 

26

--------------------------------------------------------------------------------


 

INCLUDE THE CORRESPONDING MASCULINE, FEMININE AND NEUTER FORMS. THE WORDS
“INCLUDE,” “INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE
PHRASE “WITHOUT LIMITATION.”  THE WORD “WILL” SHALL BE CONSTRUED TO HAVE THE
SAME MEANING AND EFFECT AS THE WORD “SHALL.”  UNLESS THE CONTEXT REQUIRES
OTHERWISE, (I) ANY DEFINITION OF OR REFERENCE TO ANY AGREEMENT, INSTRUMENT OR
OTHER DOCUMENT (INCLUDING ANY ORGANIZATION DOCUMENT) SHALL BE CONSTRUED AS
REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM TIME TO TIME
AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY RESTRICTIONS ON SUCH
AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN OR IN ANY OTHER LOAN
DOCUMENT), (II) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE
SUCH PERSON’S SUCCESSORS AND ASSIGNS, (III) THE WORDS “HEREIN,” “HEREOF” AND
“HEREUNDER,” AND WORDS OF SIMILAR IMPORT WHEN USED IN ANY LOAN DOCUMENT, SHALL
BE CONSTRUED TO REFER TO SUCH LOAN DOCUMENT IN ITS ENTIRETY AND NOT TO ANY
PARTICULAR PROVISION THEREOF, (IV) ALL REFERENCES IN A LOAN DOCUMENT TO
ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES SHALL BE CONSTRUED TO REFER TO
ARTICLES AND SECTIONS OF, AND EXHIBITS AND SCHEDULES TO, THE LOAN DOCUMENT IN
WHICH SUCH REFERENCES APPEAR, (V) ANY REFERENCE TO ANY LAW SHALL INCLUDE ALL
STATUTORY AND REGULATORY PROVISIONS CONSOLIDATING, AMENDING, REPLACING OR
INTERPRETING SUCH LAW AND ANY REFERENCE TO ANY LAW OR REGULATION SHALL, UNLESS
OTHERWISE SPECIFIED, REFER TO SUCH LAW OR REGULATION AS AMENDED, MODIFIED OR
SUPPLEMENTED FROM TIME TO TIME, AND (VI) THE WORDS “ASSET” AND “PROPERTY” SHALL
BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL
TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH, SECURITIES,
ACCOUNTS AND CONTRACT RIGHTS.

 

(II)           IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A
LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING;” THE WORDS “TO”
AND “UNTIL” EACH MEAN “TO BUT EXCLUDING;” AND THE WORD “THROUGH” MEANS “TO AND
INCLUDING.”

 

(III)          SECTION HEADINGS HEREIN AND IN THE OTHER LOAN DOCUMENTS ARE
INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE
INTERPRETATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 


1.03        ACCOUNTING TERMS. (A)  GENERALLY. ALL ACCOUNTING TERMS NOT
SPECIFICALLY OR COMPLETELY DEFINED HEREIN SHALL BE CONSTRUED IN CONFORMITY WITH,
AND ALL FINANCIAL DATA (INCLUDING FINANCIAL RATIOS AND OTHER FINANCIAL
CALCULATIONS) REQUIRED TO BE SUBMITTED PURSUANT TO THIS AGREEMENT SHALL BE
PREPARED IN CONFORMITY WITH, GAAP APPLIED ON A CONSISTENT BASIS, AS IN EFFECT
FROM TIME TO TIME, APPLIED IN A MANNER CONSISTENT WITH THAT USED IN PREPARING
THE AUDITED FINANCIAL STATEMENTS, EXCEPT AS OTHERWISE SPECIFICALLY PRESCRIBED
HEREIN.


 


(B)           CHANGES IN GAAP. IF AT ANY TIME ANY CHANGE IN GAAP WOULD AFFECT
THE COMPUTATION OF ANY FINANCIAL RATIO OR REQUIREMENT SET FORTH IN ANY LOAN
DOCUMENT, AND EITHER THE COMPANY OR THE REQUIRED LENDERS SHALL SO REQUEST, THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE COMPANY SHALL NEGOTIATE IN GOOD FAITH
TO AMEND SUCH RATIO OR REQUIREMENT TO PRESERVE THE ORIGINAL INTENT THEREOF IN
LIGHT OF SUCH CHANGE IN GAAP (SUBJECT TO THE APPROVAL OF THE REQUIRED LENDERS);
PROVIDED THAT, UNTIL SO AMENDED, (I) SUCH RATIO OR REQUIREMENT SHALL CONTINUE TO
BE COMPUTED IN ACCORDANCE WITH GAAP PRIOR TO SUCH CHANGE THEREIN AND (II) THE
COMPANY SHALL PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS FINANCIAL
STATEMENTS AND OTHER DOCUMENTS REQUIRED UNDER THIS AGREEMENT OR AS REASONABLY
REQUESTED HEREUNDER SETTING FORTH A RECONCILIATION

 

27

--------------------------------------------------------------------------------


 


BETWEEN CALCULATIONS OF SUCH RATIO OR REQUIREMENT MADE BEFORE AND AFTER GIVING
EFFECT TO SUCH CHANGE IN GAAP.


 


1.04        ROUNDING. ANY FINANCIAL RATIOS REQUIRED TO BE MAINTAINED BY THE
BORROWERS PURSUANT TO THIS AGREEMENT SHALL BE CALCULATED BY DIVIDING THE
APPROPRIATE COMPONENT BY THE OTHER COMPONENT, CARRYING THE RESULT TO ONE PLACE
MORE THAN THE NUMBER OF PLACES BY WHICH SUCH RATIO IS EXPRESSED HEREIN AND
ROUNDING THE RESULT UP OR DOWN TO THE NEAREST NUMBER (WITH A ROUNDING-UP IF
THERE IS NO NEAREST NUMBER).


 


1.05        EXCHANGE RATES; CURRENCY EQUIVALENTS. (A)  THE ADMINISTRATIVE AGENT
OR THE L/C ISSUER, AS APPLICABLE, SHALL DETERMINE THE SPOT RATES AS OF EACH
REVALUATION DATE TO BE USED FOR CALCULATING DOLLAR EQUIVALENT AMOUNTS OF CREDIT
EXTENSIONS AND OUTSTANDING AMOUNTS DENOMINATED IN EUROS. SUCH SPOT RATES SHALL
BECOME EFFECTIVE AS OF SUCH REVALUATION DATE AND SHALL BE THE SPOT RATES
EMPLOYED IN CONVERTING ANY AMOUNTS BETWEEN THE APPLICABLE CURRENCIES UNTIL THE
NEXT REVALUATION DATE TO OCCUR. EXCEPT FOR PURPOSES OF FINANCIAL STATEMENTS
DELIVERED BY LOAN PARTIES HEREUNDER OR CALCULATING FINANCIAL COVENANTS HEREUNDER
OR EXCEPT AS OTHERWISE PROVIDED HEREIN, THE APPLICABLE AMOUNT OF ANY CURRENCY
(OTHER THAN DOLLARS) FOR PURPOSES OF THE LOAN DOCUMENTS SHALL BE SUCH DOLLAR
EQUIVALENT AMOUNT AS SO DETERMINED BY THE ADMINISTRATIVE AGENT OR THE L/C
ISSUER, AS APPLICABLE.


 


(B)           WHEREVER IN THIS AGREEMENT IN CONNECTION WITH A COMMITTED
BORROWING, CONVERSION, CONTINUATION OR PREPAYMENT OF A EUROCURRENCY RATE LOAN OR
THE ISSUANCE, AMENDMENT OR EXTENSION OF A LETTER OF CREDIT, AN AMOUNT, SUCH AS A
REQUIRED MINIMUM OR MULTIPLE AMOUNT, IS EXPRESSED IN DOLLARS, BUT SUCH COMMITTED
BORROWING, EUROCURRENCY RATE LOAN OR LETTER OF CREDIT IS DENOMINATED IN EUROS,
SUCH AMOUNT SHALL BE THE EURO EQUIVALENT OF SUCH DOLLAR AMOUNT (ROUNDED TO THE
NEAREST EURO, WITH 0.5 OF A EURO BEING ROUNDED UPWARD), AS DETERMINED BY THE
ADMINISTRATIVE AGENT OR THE L/C ISSUER, AS THE CASE MAY BE.


 


1.06        CHANGE OF CURRENCY. EACH PROVISION OF THIS AGREEMENT SHALL BE
SUBJECT TO SUCH REASONABLE CHANGES OF CONSTRUCTION AS THE ADMINISTRATIVE AGENT
MAY FROM TIME TO TIME SPECIFY TO BE APPROPRIATE TO REFLECT THE ADOPTION OF THE
EURO BY ANY MEMBER STATE OF THE EUROPEAN UNION AND ANY RELEVANT MARKET
CONVENTIONS OR PRACTICES RELATING TO THE EURO.


 


1.07        TIMES OF DAY. UNLESS OTHERWISE SPECIFIED, ALL REFERENCES HEREIN TO
TIMES OF DAY SHALL BE REFERENCES TO EASTERN TIME (DAYLIGHT OR STANDARD, AS
APPLICABLE).


 


1.08        LETTER OF CREDIT AMOUNTS. UNLESS OTHERWISE SPECIFIED HEREIN, THE
AMOUNT OF A LETTER OF CREDIT AT ANY TIME SHALL BE DEEMED TO BE THE DOLLAR
EQUIVALENT OF THE STATED AMOUNT OF SUCH LETTER OF CREDIT IN EFFECT AT SUCH TIME;
PROVIDED, HOWEVER, THAT WITH RESPECT TO ANY LETTER OF CREDIT THAT, BY ITS TERMS
OR THE TERMS OF ANY ISSUER DOCUMENT RELATED THERETO, PROVIDES FOR ONE OR MORE
AUTOMATIC INCREASES IN THE STATED AMOUNT THEREOF, THE AMOUNT OF SUCH LETTER OF
CREDIT SHALL BE DEEMED TO BE THE DOLLAR EQUIVALENT OF THE MAXIMUM STATED AMOUNT
OF SUCH LETTER OF CREDIT AFTER GIVING EFFECT TO ALL SUCH INCREASES, WHETHER OR
NOT SUCH MAXIMUM STATED AMOUNT IS IN EFFECT AT SUCH TIME.

 

28

--------------------------------------------------------------------------------


 


ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS


 


2.01        COMMITTED LOANS. SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, EACH LENDER SEVERALLY AGREES TO MAKE LOANS (EACH SUCH LOAN, A “COMMITTED
LOAN”) TO THE BORROWERS IN DOLLARS OR IN EUROS FROM TIME TO TIME, ON ANY
BUSINESS DAY DURING THE AVAILABILITY PERIOD, IN AN AGGREGATE AMOUNT NOT TO
EXCEED AT ANY TIME OUTSTANDING THE AMOUNT OF SUCH LENDER’S COMMITMENT; PROVIDED,
HOWEVER, THAT AFTER GIVING EFFECT TO ANY COMMITTED BORROWING, (I) THE TOTAL
OUTSTANDINGS SHALL NOT EXCEED THE AGGREGATE COMMITMENTS, AND (II) THE AGGREGATE
OUTSTANDING AMOUNT OF THE COMMITTED LOANS OF ANY LENDER, PLUS SUCH LENDER’S
APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS, PLUS
SUCH LENDER’S APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL SWING LINE
LOANS SHALL NOT EXCEED SUCH LENDER’S COMMITMENT. WITHIN THE LIMITS OF EACH
LENDER’S COMMITMENT, AND SUBJECT TO THE OTHER TERMS AND CONDITIONS HEREOF, THE
BORROWERS MAY BORROW UNDER THIS SECTION 2.01, PREPAY UNDER SECTION 2.05, AND
REBORROW UNDER THIS SECTION 2.01. COMMITTED LOANS MAY BE BASE RATE LOANS OR
EUROCURRENCY RATE LOANS, AS FURTHER PROVIDED HEREIN.


 


2.02        BORROWINGS, CONVERSIONS AND CONTINUATIONS OF COMMITTED LOANS.


 


(A)           EACH COMMITTED BORROWING, EACH CONVERSION OF COMMITTED LOANS FROM
ONE TYPE TO THE OTHER, AND EACH CONTINUATION OF EUROCURRENCY RATE LOANS SHALL BE
MADE UPON THE APPLICABLE BORROWER’S IRREVOCABLE NOTICE TO THE ADMINISTRATIVE
AGENT, WHICH MAY BE GIVEN BY TELEPHONE. EACH SUCH NOTICE MUST BE RECEIVED BY THE
ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. (I) THREE BUSINESS DAYS PRIOR TO
THE REQUESTED DATE OF ANY BORROWING OF, CONVERSION TO OR CONTINUATION OF
EUROCURRENCY RATE LOANS DENOMINATED IN DOLLARS OR OF ANY CONVERSION OF
EUROCURRENCY RATE LOANS DENOMINATED IN DOLLARS TO BASE RATE COMMITTED LOANS,
(II) FOUR BUSINESS DAYS PRIOR TO THE REQUESTED DATE OF ANY BORROWING OR
CONTINUATION OF EUROCURRENCY RATE LOANS DENOMINATED IN EUROS, AND (III) ON THE
REQUESTED DATE OF ANY BORROWING OF BASE RATE COMMITTED LOANS. EACH TELEPHONIC
NOTICE BY A BORROWER PURSUANT TO THIS SECTION 2.02(A) MUST BE CONFIRMED PROMPTLY
BY DELIVERY TO THE ADMINISTRATIVE AGENT OF A WRITTEN COMMITTED LOAN NOTICE,
APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF SUCH BORROWER.
EACH BORROWING OF, CONVERSION TO OR CONTINUATION OF EUROCURRENCY RATE LOANS
SHALL BE IN A PRINCIPAL AMOUNT OF $2,000,000 OR A WHOLE MULTIPLE OF $1,000,000
IN EXCESS THEREOF. EXCEPT AS PROVIDED IN SECTIONS 2.03(C) AND 2.04(C), EACH
COMMITTED BORROWING OF OR CONVERSION TO BASE RATE COMMITTED LOANS SHALL BE IN A
PRINCIPAL AMOUNT OF $500,000 OR A WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF.
EACH COMMITTED LOAN NOTICE (WHETHER TELEPHONIC OR WRITTEN) SHALL SPECIFY (I)
WHETHER THE APPLICABLE BORROWER IS REQUESTING A COMMITTED BORROWING, A
CONVERSION OF COMMITTED LOANS FROM ONE TYPE TO THE OTHER, OR A CONTINUATION OF
EUROCURRENCY RATE LOANS, (II) THE REQUESTED DATE OF THE BORROWING, CONVERSION OR
CONTINUATION, AS THE CASE MAY BE (WHICH SHALL BE A BUSINESS DAY), (III) THE
PRINCIPAL AMOUNT OF COMMITTED LOANS TO BE BORROWED, CONVERTED OR CONTINUED, (IV)
THE TYPE OF COMMITTED LOANS TO BE BORROWED OR TO WHICH EXISTING COMMITTED LOANS
ARE TO BE CONVERTED, (V) IF APPLICABLE, THE DURATION OF THE INTEREST PERIOD WITH
RESPECT THERETO AND (VI) THE CURRENCY OF THE COMMITTED LOANS TO BE BORROWED. IF
THE APPLICABLE BORROWER FAILS TO SPECIFY A CURRENCY IN A COMMITTED LOAN NOTICE
REQUESTING A BORROWING, THEN THE COMMITTED LOANS SO REQUESTED SHALL BE MADE IN
DOLLARS. IF THE APPLICABLE BORROWER FAILS TO SPECIFY A TYPE OF COMMITTED LOAN IN
A COMMITTED LOAN NOTICE OR IF THE APPLICABLE BORROWER FAILS TO GIVE A TIMELY
NOTICE REQUESTING A CONVERSION OR CONTINUATION, THEN THE APPLICABLE

 

29

--------------------------------------------------------------------------------


 


COMMITTED LOANS SHALL BE MADE AS, OR CONVERTED TO, BASE RATE LOANS; PROVIDED,
HOWEVER, THAT IN THE CASE OF A FAILURE TO TIMELY REQUEST A CONTINUATION OF
COMMITTED LOANS DENOMINATED IN EUROS, SUCH LOANS SHALL BE CONTINUED AS
EUROCURRENCY RATE LOANS IN EUROS WITH AN INTEREST PERIOD OF ONE MONTH. ANY
AUTOMATIC CONVERSION TO BASE RATE LOANS SHALL BE EFFECTIVE AS OF THE LAST DAY OF
THE INTEREST PERIOD THEN IN EFFECT WITH RESPECT TO THE APPLICABLE EUROCURRENCY
RATE LOANS. IF A BORROWER REQUESTS A BORROWING OF, CONVERSION TO, OR
CONTINUATION OF EUROCURRENCY RATE LOANS IN ANY SUCH COMMITTED LOAN NOTICE, BUT
FAILS TO SPECIFY AN INTEREST PERIOD, IT WILL BE DEEMED TO HAVE SPECIFIED AN
INTEREST PERIOD OF ONE MONTH. NO COMMITTED LOAN MAY BE CONVERTED INTO OR
CONTINUED AS A COMMITTED LOAN DENOMINATED IN A DIFFERENT CURRENCY, BUT INSTEAD
MUST BE PREPAID IN THE ORIGINAL CURRENCY OF SUCH COMMITTED LOAN AND REBORROWED
IN THE OTHER CURRENCY.


 


(B)           FOLLOWING RECEIPT OF A COMMITTED LOAN NOTICE, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE AMOUNT (AND CURRENCY) OF ITS
APPLICABLE PERCENTAGE OF THE APPLICABLE COMMITTED LOANS, AND IF NO TIMELY NOTICE
OF A CONVERSION OR CONTINUATION IS PROVIDED BY THE APPLICABLE BORROWER, THE
ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER OF THE DETAILS OF ANY AUTOMATIC
CONVERSION TO BASE RATE LOANS OR CONTINUATION OF COMMITTED LOANS DENOMINATED IN
EUROS, IN EACH CASE AS DESCRIBED IN THE PRECEDING SUBSECTION. IN THE CASE OF A
COMMITTED BORROWING, EACH LENDER SHALL MAKE THE AMOUNT OF ITS COMMITTED LOAN
AVAILABLE TO THE ADMINISTRATIVE AGENT IN SAME DAY FUNDS AT THE ADMINISTRATIVE
AGENT’S OFFICE FOR THE APPLICABLE CURRENCY NOT LATER THAN 1:00 P.M. ON THE
BUSINESS DAY SPECIFIED IN THE APPLICABLE COMMITTED LOAN NOTICE. UPON
SATISFACTION OF THE APPLICABLE CONDITIONS SET FORTH IN SECTION 4.02 (AND, IF
SUCH BORROWING IS THE INITIAL CREDIT EXTENSION, SECTION 4.01), THE
ADMINISTRATIVE AGENT SHALL MAKE ALL FUNDS SO RECEIVED AVAILABLE TO THE
APPLICABLE BORROWER IN LIKE FUNDS AS RECEIVED BY THE ADMINISTRATIVE AGENT EITHER
BY (I) CREDITING THE ACCOUNT OF SUCH BORROWER ON THE BOOKS OF BANK OF AMERICA
WITH THE AMOUNT OF SUCH FUNDS OR (II) WIRE TRANSFER OF SUCH FUNDS, IN EACH CASE
IN ACCORDANCE WITH INSTRUCTIONS PROVIDED TO (AND REASONABLY ACCEPTABLE TO) THE
ADMINISTRATIVE AGENT BY SUCH BORROWER; PROVIDED, HOWEVER, THAT IF, ON THE DATE
THE COMMITTED LOAN NOTICE WITH RESPECT TO SUCH BORROWING DENOMINATED IN DOLLARS
IS GIVEN BY SUCH BORROWER, THERE ARE L/C BORROWINGS OUTSTANDING TO ANY BORROWER,
THEN THE PROCEEDS OF SUCH BORROWING, FIRST, SHALL BE APPLIED TO THE PAYMENT IN
FULL OF ANY SUCH L/C BORROWINGS, AND, SECOND, SHALL BE MADE AVAILABLE TO SUCH
BORROWER AS PROVIDED ABOVE.


 


(C)           EXCEPT AS OTHERWISE PROVIDED HEREIN, A EUROCURRENCY RATE LOAN MAY
BE CONTINUED OR CONVERTED ONLY ON THE LAST DAY OF AN INTEREST PERIOD FOR SUCH
EUROCURRENCY RATE LOAN. DURING THE EXISTENCE OF A DEFAULT, NO LOANS MAY BE
REQUESTED AS, CONVERTED TO OR CONTINUED AS EUROCURRENCY RATE LOANS (WHETHER IN
DOLLARS OR EUROS) WITHOUT THE CONSENT OF THE REQUIRED LENDERS, AND THE REQUIRED
LENDERS MAY DEMAND THAT ANY OR ALL OF THE THEN OUTSTANDING EUROCURRENCY RATE
LOANS DENOMINATED IN EUROS BE PREPAID, OR REDENOMINATED INTO DOLLARS IN THE
AMOUNT OF THE DOLLAR EQUIVALENT THEREOF, ON THE LAST DAY OF THE THEN CURRENT
INTEREST PERIOD WITH RESPECT THERETO.


 


(D)           THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWERS AND
THE LENDERS OF THE INTEREST RATE APPLICABLE TO ANY INTEREST PERIOD FOR
EUROCURRENCY RATE LOANS UPON DETERMINATION OF SUCH INTEREST RATE. AT ANY TIME
THAT BASE RATE LOANS ARE OUTSTANDING, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE
BORROWERS AND THE LENDERS OF ANY CHANGE IN BANK OF AMERICA’S PRIME RATE USED IN
DETERMINING THE BASE RATE PROMPTLY FOLLOWING THE PUBLIC ANNOUNCEMENT OF SUCH
CHANGE.

 

30

--------------------------------------------------------------------------------


 


(E)           AFTER GIVING EFFECT TO ALL COMMITTED BORROWINGS, ALL CONVERSIONS
OF COMMITTED LOANS FROM ONE TYPE TO THE OTHER, AND ALL CONTINUATIONS OF
COMMITTED LOANS AS THE SAME TYPE, THERE SHALL NOT BE MORE THAN SIX INTEREST
PERIODS IN EFFECT WITH RESPECT TO COMMITTED LOANS.


 


2.03        LETTERS OF CREDIT.


 


(A)           THE LETTER OF CREDIT COMMITMENT.


 

(I)            SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, (A) THE L/C
ISSUER AGREES, IN RELIANCE UPON THE AGREEMENTS OF THE LENDERS SET FORTH IN THIS
SECTION 2.03, (1) FROM TIME TO TIME ON ANY BUSINESS DAY DURING THE PERIOD FROM
THE CLOSING DATE UNTIL THE LETTER OF CREDIT EXPIRATION DATE, TO ISSUE LETTERS OF
CREDIT DENOMINATED IN DOLLARS OR IN EUROS FOR THE ACCOUNT OF (I) IN THE CASE OF
ANY LETTER OF CREDIT ISSUED AT THE REQUEST OF THE COMPANY, THE COMPANY OR ANY OF
ITS SUBSIDIARIES OR (II) IN THE CASE OF ANY LETTER OF CREDIT ISSUED AT THE
REQUEST OF A DESIGNATED BORROWER, SUCH DESIGNATED BORROWER OR ANY OF ITS
SUBSIDIARIES, AND TO AMEND OR EXTEND LETTERS OF CREDIT PREVIOUSLY ISSUED BY IT,
IN ACCORDANCE WITH SUBSECTION (B) BELOW, AND (2) TO HONOR DRAWINGS UNDER THE
LETTERS OF CREDIT; AND (B) THE LENDERS SEVERALLY AGREE TO PARTICIPATE IN LETTERS
OF CREDIT ISSUED FOR THE ACCOUNT OF THE BORROWERS OR THEIR RESPECTIVE
SUBSIDIARIES AND ANY DRAWINGS THEREUNDER; PROVIDED THAT AFTER GIVING EFFECT TO
ANY L/C CREDIT EXTENSION WITH RESPECT TO ANY LETTER OF CREDIT, (X) THE TOTAL
OUTSTANDINGS SHALL NOT EXCEED THE AGGREGATE COMMITMENTS, (Y) THE AGGREGATE
OUTSTANDING AMOUNT OF THE COMMITTED LOANS OF ANY LENDER, PLUS SUCH LENDER’S
APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS, PLUS
SUCH LENDER’S APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL SWING LINE
LOANS SHALL NOT EXCEED SUCH LENDER’S COMMITMENT, AND (Z) THE OUTSTANDING AMOUNT
OF THE L/C OBLIGATIONS SHALL NOT EXCEED THE LETTER OF CREDIT SUBLIMIT. EACH
REQUEST BY A BORROWER FOR THE ISSUANCE OR AMENDMENT OF A LETTER OF CREDIT SHALL
BE DEEMED TO BE A REPRESENTATION BY SUCH BORROWER THAT THE L/C CREDIT EXTENSION
SO REQUESTED COMPLIES WITH THE CONDITIONS SET FORTH IN THE PROVISO TO THE
PRECEDING SENTENCE. WITHIN THE FOREGOING LIMITS, AND SUBJECT TO THE TERMS AND
CONDITIONS HEREOF, THE BORROWERS’ ABILITY TO OBTAIN LETTERS OF CREDIT SHALL BE
FULLY REVOLVING, AND ACCORDINGLY THE BORROWERS MAY, DURING THE FOREGOING PERIOD,
OBTAIN LETTERS OF CREDIT TO REPLACE LETTERS OF CREDIT THAT HAVE EXPIRED OR THAT
HAVE BEEN DRAWN UPON AND REIMBURSED.

 

(II)           THE L/C ISSUER SHALL NOT ISSUE ANY LETTER OF CREDIT, IF:

 

(A)          subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or

 

(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date.

 

(III)          THE L/C ISSUER SHALL NOT BE UNDER ANY OBLIGATION TO ISSUE ANY
LETTER OF CREDIT IF:

 

31

--------------------------------------------------------------------------------


 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

(B)           the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

 

(C)           except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $500,000;

 

(D)          the L/C Issuer does not as of the issuance date of such requested
Letter of Credit issue Letters of Credit in the requested currency;

 

(E)           such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or

 

(F)           a default of any Lender’s obligations to fund under Section
2.03(c) exists or any Lender is at such time a Defaulting Lender hereunder,
unless the L/C Issuer has entered into satisfactory arrangements with the
Company or such Lender to eliminate the L/C Issuer’s risk with respect to such
Lender.

 

(IV)          THE L/C ISSUER SHALL NOT AMEND ANY LETTER OF CREDIT IF THE L/C
ISSUER WOULD NOT BE PERMITTED AT SUCH TIME TO ISSUE SUCH LETTER OF CREDIT IN ITS
AMENDED FORM UNDER THE TERMS HEREOF.

 

(V)           THE L/C ISSUER SHALL BE UNDER NO OBLIGATION TO AMEND ANY LETTER OF
CREDIT IF (A) THE L/C ISSUER WOULD HAVE NO OBLIGATION AT SUCH TIME TO ISSUE SUCH
LETTER OF CREDIT IN ITS AMENDED FORM UNDER THE TERMS HEREOF, OR (B) THE
BENEFICIARY OF SUCH LETTER OF CREDIT DOES NOT ACCEPT THE PROPOSED AMENDMENT TO
SUCH LETTER OF CREDIT.

 

(VI)          THE L/C ISSUER SHALL ACT ON BEHALF OF THE LENDERS WITH RESPECT TO
ANY LETTERS OF CREDIT ISSUED BY IT AND THE DOCUMENTS ASSOCIATED THEREWITH, AND
THE L/C ISSUER SHALL HAVE ALL OF THE BENEFITS AND IMMUNITIES (A) PROVIDED TO THE
ADMINISTRATIVE AGENT IN ARTICLE IX WITH RESPECT TO ANY ACTS TAKEN OR OMISSIONS
SUFFERED BY THE L/C ISSUER IN CONNECTION WITH LETTERS OF CREDIT ISSUED BY IT OR
PROPOSED TO BE ISSUED BY IT AND ISSUER DOCUMENTS PERTAINING TO SUCH LETTERS OF
CREDIT AS FULLY AS IF THE TERM “ADMINISTRATIVE AGENT” AS USED IN ARTICLE IX
INCLUDED THE L/C ISSUER WITH RESPECT TO SUCH ACTS OR OMISSIONS, AND (B) AS
ADDITIONALLY PROVIDED HEREIN WITH RESPECT TO THE L/C ISSUER.

 

32

--------------------------------------------------------------------------------


 


(B)           PROCEDURES FOR ISSUANCE AND AMENDMENT OF LETTERS OF CREDIT;
AUTO-EXTENSION LETTERS OF CREDIT.


 

(I)            EACH LETTER OF CREDIT SHALL BE ISSUED OR AMENDED, AS THE CASE MAY
BE, UPON THE REQUEST OF A BORROWER DELIVERED TO THE L/C ISSUER (WITH A COPY TO
THE ADMINISTRATIVE AGENT) IN THE FORM OF A LETTER OF CREDIT APPLICATION,
APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF SUCH BORROWER OR
A PERSON DESIGNATED BY A RESPONSIBLE OFFICER THEREOF WHOSE IDENTITY IS NOTIFIED
IN WRITING TO THE ADMINISTRATIVE AGENT. SUCH LETTER OF CREDIT APPLICATION MUST
BE RECEIVED BY THE L/C ISSUER AND THE ADMINISTRATIVE AGENT NOT LATER THAN 11:00
A.M. AT LEAST TWO BUSINESS DAYS (OR SUCH LATER DATE AND TIME AS THE
ADMINISTRATIVE AGENT AND THE L/C ISSUER MAY AGREE IN A PARTICULAR INSTANCE IN
THEIR SOLE DISCRETION) PRIOR TO THE PROPOSED ISSUANCE DATE OR DATE OF AMENDMENT,
AS THE CASE MAY BE. IN THE CASE OF A REQUEST FOR AN INITIAL ISSUANCE OF A LETTER
OF CREDIT, SUCH LETTER OF CREDIT APPLICATION SHALL SPECIFY IN FORM AND DETAIL
SATISFACTORY TO THE L/C ISSUER: (A) THE PROPOSED ISSUANCE DATE OF THE REQUESTED
LETTER OF CREDIT (WHICH SHALL BE A BUSINESS DAY); (B) THE AMOUNT AND CURRENCY
THEREOF; (C) THE EXPIRY DATE THEREOF; (D) THE NAME AND ADDRESS OF THE
BENEFICIARY THEREOF; (E) THE DOCUMENTS TO BE PRESENTED BY SUCH BENEFICIARY IN
CASE OF ANY DRAWING THEREUNDER; (F) THE FULL TEXT OF ANY CERTIFICATE TO BE
PRESENTED BY SUCH BENEFICIARY IN CASE OF ANY DRAWING THEREUNDER; (G) THE NAME OF
THE APPLICANT THEREFOR AND (H) SUCH OTHER MATTERS AS THE L/C ISSUER MAY REQUIRE.
IN THE CASE OF A REQUEST FOR AN AMENDMENT OF ANY OUTSTANDING LETTER OF CREDIT,
SUCH LETTER OF CREDIT APPLICATION SHALL SPECIFY IN FORM AND DETAIL SATISFACTORY
TO THE L/C ISSUER (A) THE LETTER OF CREDIT TO BE AMENDED; (B) THE PROPOSED DATE
OF AMENDMENT THEREOF (WHICH SHALL BE A BUSINESS DAY); (C) THE NATURE OF THE
PROPOSED AMENDMENT; AND (D) SUCH OTHER MATTERS AS THE L/C ISSUER MAY REQUIRE.
ADDITIONALLY, THE APPLICABLE BORROWER SHALL FURNISH TO THE L/C ISSUER AND THE
ADMINISTRATIVE AGENT SUCH OTHER DOCUMENTS AND INFORMATION PERTAINING TO SUCH
REQUESTED LETTER OF CREDIT ISSUANCE OR AMENDMENT, INCLUDING ANY ISSUER
DOCUMENTS, AS THE L/C ISSUER OR THE ADMINISTRATIVE AGENT MAY REQUIRE.

 

(II)           PROMPTLY AFTER RECEIPT OF ANY LETTER OF CREDIT APPLICATION, THE
L/C ISSUER WILL CONFIRM WITH THE ADMINISTRATIVE AGENT (BY TELEPHONE OR IN
WRITING) THAT THE ADMINISTRATIVE AGENT HAS RECEIVED A COPY OF SUCH LETTER OF
CREDIT APPLICATION FROM THE APPLICABLE BORROWER AND, IF NOT, THE L/C ISSUER WILL
PROVIDE THE ADMINISTRATIVE AGENT WITH A COPY THEREOF. UNLESS THE L/C ISSUER HAS
RECEIVED WRITTEN NOTICE FROM ANY LENDER, THE ADMINISTRATIVE AGENT OR ANY LOAN
PARTY, AT LEAST ONE BUSINESS DAY PRIOR TO THE REQUESTED DATE OF ISSUANCE OR
AMENDMENT OF THE APPLICABLE LETTER OF CREDIT, THAT ONE OR MORE APPLICABLE
CONDITIONS CONTAINED IN ARTICLE IV SHALL NOT THEN BE SATISFIED, THEN, SUBJECT TO
THE TERMS AND CONDITIONS HEREOF, THE L/C ISSUER SHALL, ON THE REQUESTED DATE,
ISSUE A LETTER OF CREDIT FOR THE ACCOUNT OF THE APPLICABLE BORROWER (OR THE
APPLICABLE SUBSIDIARY THEREOF) OR ENTER INTO THE APPLICABLE AMENDMENT, AS THE
CASE MAY BE, IN EACH CASE IN ACCORDANCE WITH THE L/C ISSUER’S USUAL AND
CUSTOMARY BUSINESS PRACTICES. IMMEDIATELY UPON THE ISSUANCE OF EACH LETTER OF
CREDIT, EACH LENDER SHALL BE DEEMED TO, AND HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES TO, PURCHASE FROM THE L/C ISSUER A RISK PARTICIPATION IN
SUCH LETTER OF CREDIT IN AN AMOUNT EQUAL TO THE PRODUCT OF SUCH LENDER’S
APPLICABLE PERCENTAGE TIMES THE AMOUNT OF SUCH LETTER OF CREDIT.

 

33

--------------------------------------------------------------------------------


 

(III)          IF THE APPLICABLE BORROWER SO REQUESTS IN ANY APPLICABLE LETTER
OF CREDIT APPLICATION, THE L/C ISSUER MAY, IN ITS SOLE AND ABSOLUTE DISCRETION,
AGREE TO ISSUE A LETTER OF CREDIT THAT HAS AUTOMATIC EXTENSION PROVISIONS (EACH,
AN “AUTO-EXTENSION LETTER OF CREDIT”); PROVIDED THAT ANY SUCH AUTO-EXTENSION
LETTER OF CREDIT MUST PERMIT THE L/C ISSUER TO PREVENT ANY SUCH EXTENSION AT
LEAST ONCE IN EACH TWELVE-MONTH PERIOD (COMMENCING WITH THE DATE OF ISSUANCE OF
SUCH LETTER OF CREDIT) BY GIVING PRIOR NOTICE TO THE BENEFICIARY THEREOF NOT
LATER THAN A DAY (THE “NON-EXTENSION NOTICE DATE”) IN EACH SUCH TWELVE-MONTH
PERIOD TO BE AGREED UPON AT THE TIME SUCH LETTER OF CREDIT IS ISSUED. UNLESS
OTHERWISE DIRECTED BY THE L/C ISSUER, THE APPLICABLE BORROWER SHALL NOT BE
REQUIRED TO MAKE A SPECIFIC REQUEST TO THE L/C ISSUER FOR ANY SUCH EXTENSION.
ONCE AN AUTO-EXTENSION LETTER OF CREDIT HAS BEEN ISSUED, THE LENDERS SHALL BE
DEEMED TO HAVE AUTHORIZED (BUT MAY NOT REQUIRE) THE L/C ISSUER TO PERMIT THE
EXTENSION OF SUCH LETTER OF CREDIT AT ANY TIME TO AN EXPIRY DATE NOT LATER THAN
THE LETTER OF CREDIT EXPIRATION DATE; PROVIDED, HOWEVER, THAT THE L/C ISSUER
SHALL NOT PERMIT ANY SUCH EXTENSION IF (A) THE L/C ISSUER HAS DETERMINED THAT IT
WOULD NOT BE PERMITTED, OR WOULD HAVE NO OBLIGATION, AT SUCH TIME TO ISSUE SUCH
LETTER OF CREDIT IN ITS REVISED FORM (AS EXTENDED) UNDER THE TERMS HEREOF (BY
REASON OF THE PROVISIONS OF CLAUSE (II) OR (III) OF SECTION 2.03(A) OR
OTHERWISE), OR (B) IT HAS RECEIVED NOTICE (WHICH MAY BE BY TELEPHONE OR IN
WRITING) ON OR BEFORE THE DAY THAT IS FIVE BUSINESS DAYS BEFORE THE
NON-EXTENSION NOTICE DATE (1) FROM THE ADMINISTRATIVE AGENT THAT THE REQUIRED
LENDERS HAVE ELECTED NOT TO PERMIT SUCH EXTENSION OR (2) FROM THE ADMINISTRATIVE
AGENT, ANY LENDER OR THE APPLICABLE BORROWER THAT ONE OR MORE OF THE APPLICABLE
CONDITIONS SPECIFIED IN SECTION 4.02 IS NOT THEN SATISFIED, AND IN EACH SUCH
CASE DIRECTING THE L/C ISSUER NOT TO PERMIT SUCH EXTENSION.

 

(IV)          PROMPTLY AFTER ITS DELIVERY OF ANY LETTER OF CREDIT OR ANY
AMENDMENT TO A LETTER OF CREDIT TO AN ADVISING BANK WITH RESPECT THERETO OR TO
THE BENEFICIARY THEREOF, THE L/C ISSUER WILL ALSO DELIVER TO THE APPLICABLE
BORROWER AND THE ADMINISTRATIVE AGENT A TRUE AND COMPLETE COPY OF SUCH LETTER OF
CREDIT OR AMENDMENT.

 


(C)           DRAWINGS AND REIMBURSEMENTS; FUNDING OF PARTICIPATIONS.


 

(I)            UPON RECEIPT FROM THE BENEFICIARY OF ANY LETTER OF CREDIT OF ANY
NOTICE OF A DRAWING UNDER SUCH LETTER OF CREDIT, THE L/C ISSUER SHALL NOTIFY THE
APPLICABLE BORROWER AND THE ADMINISTRATIVE AGENT THEREOF. IN THE CASE OF A
LETTER OF CREDIT DENOMINATED IN EUROS, THE BORROWER THAT REQUESTED THE ISSUANCE
OF SUCH LETTER OF CREDIT SHALL REIMBURSE THE L/C ISSUER IN EUROS, UNLESS (A) THE
L/C ISSUER (AT ITS OPTION) SHALL HAVE SPECIFIED IN SUCH NOTICE THAT IT WILL
REQUIRE REIMBURSEMENT IN DOLLARS, OR (B) IN THE ABSENCE OF ANY SUCH REQUIREMENT
FOR REIMBURSEMENT IN DOLLARS, SUCH BORROWER SHALL HAVE NOTIFIED THE L/C ISSUER
PROMPTLY FOLLOWING RECEIPT OF THE NOTICE OF DRAWING THAT SUCH BORROWER WILL
REIMBURSE THE L/C ISSUER IN DOLLARS. IN THE CASE OF ANY SUCH REIMBURSEMENT IN
DOLLARS OF A DRAWING UNDER A LETTER OF CREDIT DENOMINATED IN EUROS, THE L/C
ISSUER SHALL NOTIFY THE APPLICABLE BORROWER OF THE DOLLAR EQUIVALENT OF THE
AMOUNT OF THE DRAWING PROMPTLY FOLLOWING THE DETERMINATION THEREOF. NOT LATER
THAN 11:00 A.M. ON THE DATE OF ANY PAYMENT BY THE L/C ISSUER UNDER A LETTER OF
CREDIT (EACH SUCH DATE, AN “HONOR DATE”), THE BORROWER THAT REQUESTED THE
ISSUANCE OF SUCH LETTER OF CREDIT SHALL REIMBURSE THE L/C ISSUER THROUGH THE
ADMINISTRATIVE AGENT IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH DRAWING AND IN THE
APPLICABLE CURRENCY. IF THE APPLICABLE BORROWER FAILS TO SO REIMBURSE

 

34

--------------------------------------------------------------------------------


 

THE L/C ISSUER BY SUCH TIME, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH
LENDER OF THE HONOR DATE, THE AMOUNT OF THE UNREIMBURSED DRAWING (EXPRESSED IN
DOLLARS IN THE AMOUNT OF THE DOLLAR EQUIVALENT THEREOF IN THE CASE OF A LETTER
OF CREDIT DENOMINATED IN EUROS) (THE “UNREIMBURSED AMOUNT”), AND THE AMOUNT OF
SUCH LENDER’S APPLICABLE PERCENTAGE THEREOF. IN SUCH EVENT, THE APPLICABLE
BORROWER SHALL BE DEEMED TO HAVE REQUESTED A COMMITTED BORROWING OF BASE RATE
LOANS TO BE DISBURSED ON THE HONOR DATE IN AN AMOUNT EQUAL TO THE UNREIMBURSED
AMOUNT, WITHOUT REGARD TO THE MINIMUM AND MULTIPLES SPECIFIED IN SECTION 2.02
FOR THE PRINCIPAL AMOUNT OF BASE RATE LOANS, BUT SUBJECT TO THE AMOUNT OF THE
UNUTILIZED PORTION OF THE AGGREGATE COMMITMENTS AND THE CONDITIONS SET FORTH IN
SECTION 4.02 (OTHER THAN THE DELIVERY OF A COMMITTED LOAN NOTICE). ANY NOTICE
GIVEN BY THE L/C ISSUER OR THE ADMINISTRATIVE AGENT PURSUANT TO THIS SECTION
2.03(C)(I) MAY BE GIVEN BY TELEPHONE IF IMMEDIATELY CONFIRMED IN WRITING;
PROVIDED THAT THE LACK OF SUCH AN IMMEDIATE CONFIRMATION SHALL NOT AFFECT THE
CONCLUSIVENESS OR BINDING EFFECT OF SUCH NOTICE.

 

(II)           EACH LENDER SHALL UPON ANY NOTICE PURSUANT TO SECTION 2.03(C)(I)
MAKE FUNDS AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C
ISSUER, IN DOLLARS, AT THE ADMINISTRATIVE AGENT’S OFFICE FOR DOLLAR-DENOMINATED
PAYMENTS IN AN AMOUNT EQUAL TO ITS APPLICABLE PERCENTAGE OF THE UNREIMBURSED
AMOUNT NOT LATER THAN 1:00 P.M. ON THE BUSINESS DAY SPECIFIED IN SUCH NOTICE BY
THE ADMINISTRATIVE AGENT, WHEREUPON, SUBJECT TO THE PROVISIONS OF SECTION
2.03(C)(III), EACH LENDER THAT SO MAKES FUNDS AVAILABLE SHALL BE DEEMED TO HAVE
MADE A BASE RATE COMMITTED LOAN TO THE APPLICABLE BORROWER IN SUCH AMOUNT. THE
ADMINISTRATIVE AGENT SHALL REMIT THE FUNDS SO RECEIVED TO THE L/C ISSUER IN
DOLLARS.

 

(III)          WITH RESPECT TO ANY UNREIMBURSED AMOUNT THAT IS NOT FULLY
REFINANCED BY A COMMITTED BORROWING OF BASE RATE LOANS BECAUSE THE CONDITIONS
SET FORTH IN SECTION 4.02 CANNOT BE SATISFIED OR FOR ANY OTHER REASON, THE
APPLICABLE BORROWER SHALL BE DEEMED TO HAVE INCURRED FROM THE L/C ISSUER AN L/C
BORROWING IN THE AMOUNT OF THE UNREIMBURSED AMOUNT THAT IS NOT SO REFINANCED,
WHICH L/C BORROWING SHALL BE DUE AND PAYABLE ON DEMAND (TOGETHER WITH INTEREST)
AND SHALL BEAR INTEREST AT THE DEFAULT RATE. IN SUCH EVENT, EACH LENDER’S
PAYMENT TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER PURSUANT
TO SECTION 2.03(C)(II) SHALL BE DEEMED PAYMENT IN RESPECT OF ITS PARTICIPATION
IN SUCH L/C BORROWING AND SHALL CONSTITUTE AN L/C ADVANCE FROM SUCH LENDER IN
SATISFACTION OF ITS PARTICIPATION OBLIGATION UNDER THIS SECTION 2.03.

 

(IV)          UNTIL EACH LENDER FUNDS ITS COMMITTED LOAN OR L/C ADVANCE PURSUANT
TO THIS SECTION 2.03(C) TO REIMBURSE THE L/C ISSUER FOR ANY AMOUNT DRAWN UNDER
ANY LETTER OF CREDIT, INTEREST IN RESPECT OF SUCH LENDER’S APPLICABLE PERCENTAGE
OF SUCH AMOUNT SHALL BE SOLELY FOR THE ACCOUNT OF THE L/C ISSUER.

 

(V)           EACH LENDER’S OBLIGATION TO MAKE COMMITTED LOANS OR L/C ADVANCES
TO REIMBURSE THE L/C ISSUER FOR AMOUNTS DRAWN UNDER LETTERS OF CREDIT, AS
CONTEMPLATED BY THIS SECTION 2.03(C), SHALL BE ABSOLUTE AND UNCONDITIONAL AND
SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING (A) ANY SETOFF,
COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH LENDER MAY HAVE
AGAINST THE L/C ISSUER, ANY BORROWER, ANY SUBSIDIARY OR ANY OTHER PERSON FOR ANY
REASON WHATSOEVER; (B) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT,

 

35

--------------------------------------------------------------------------------


 

OR (C) ANY OTHER OCCURRENCE, EVENT OR CONDITION, WHETHER OR NOT SIMILAR TO ANY
OF THE FOREGOING; PROVIDED, HOWEVER, THAT EACH LENDER’S OBLIGATION TO MAKE
COMMITTED LOANS PURSUANT TO THIS SECTION 2.03(C) IS SUBJECT TO THE CONDITIONS
SET FORTH IN SECTION 4.02 (OTHER THAN DELIVERY BY THE APPLICABLE BORROWER OF A
COMMITTED LOAN NOTICE). NO SUCH MAKING OF AN L/C ADVANCE SHALL RELIEVE OR
OTHERWISE IMPAIR THE OBLIGATION OF THE APPLICABLE BORROWER TO REIMBURSE THE L/C
ISSUER FOR THE AMOUNT OF ANY PAYMENT MADE BY THE L/C ISSUER UNDER ANY LETTER OF
CREDIT, TOGETHER WITH INTEREST AS PROVIDED HEREIN.

 

(VI)          IF ANY LENDER FAILS TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF THE L/C ISSUER ANY AMOUNT REQUIRED TO BE PAID BY SUCH LENDER
PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION 2.03(C) BY THE TIME
SPECIFIED IN SECTION 2.03(C)(II), THE L/C ISSUER SHALL BE ENTITLED TO RECOVER
FROM SUCH LENDER (ACTING THROUGH THE ADMINISTRATIVE AGENT), ON DEMAND, SUCH
AMOUNT WITH INTEREST THEREON FOR THE PERIOD FROM THE DATE SUCH PAYMENT IS
REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE TO THE L/C
ISSUER AT A RATE PER ANNUM EQUAL TO THE APPLICABLE OVERNIGHT RATE FROM TIME TO
TIME IN EFFECT, PLUS ANY ADMINISTRATIVE, PROCESSING OR SIMILAR FEES CUSTOMARILY
CHARGED BY THE L/C ISSUER IN CONNECTION WITH THE FOREGOING. IF SUCH LENDER PAYS
SUCH AMOUNT (WITH INTEREST AND FEES AS AFORESAID), THE AMOUNT SO PAID SHALL
CONSTITUTE SUCH LENDER’S COMMITTED LOAN INCLUDED IN THE RELEVANT COMMITTED
BORROWING OR L/C ADVANCE IN RESPECT OF THE RELEVANT L/C BORROWING, AS THE CASE
MAY BE. A CERTIFICATE OF THE L/C ISSUER SUBMITTED TO ANY LENDER (THROUGH THE
ADMINISTRATIVE AGENT) WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS CLAUSE (VI)
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

 


(D)           REPAYMENT OF PARTICIPATIONS.


 

(I)            AT ANY TIME AFTER THE L/C ISSUER HAS MADE A PAYMENT UNDER ANY
LETTER OF CREDIT AND HAS RECEIVED FROM ANY LENDER SUCH LENDER’S L/C ADVANCE IN
RESPECT OF SUCH PAYMENT IN ACCORDANCE WITH SECTION 2.03(C), IF THE
ADMINISTRATIVE AGENT RECEIVES FOR THE ACCOUNT OF THE L/C ISSUER ANY PAYMENT IN
RESPECT OF THE RELATED UNREIMBURSED AMOUNT OR INTEREST THEREON (WHETHER DIRECTLY
FROM THE APPLICABLE BORROWER OR OTHERWISE, INCLUDING PROCEEDS OF CASH COLLATERAL
APPLIED THERETO BY THE ADMINISTRATIVE AGENT), THE ADMINISTRATIVE AGENT WILL
DISTRIBUTE TO SUCH LENDER ITS APPLICABLE PERCENTAGE THEREOF IN DOLLARS AND IN
THE SAME FUNDS AS THOSE RECEIVED BY THE ADMINISTRATIVE AGENT.

 

(II)           IF ANY PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE L/C ISSUER PURSUANT TO SECTION 2.03(C)(I) IS REQUIRED TO BE
RETURNED UNDER ANY OF THE CIRCUMSTANCES DESCRIBED IN SECTION 10.05 (INCLUDING
PURSUANT TO ANY SETTLEMENT ENTERED INTO BY THE L/C ISSUER IN ITS DISCRETION),
EACH LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C
ISSUER ITS APPLICABLE PERCENTAGE THEREOF ON DEMAND OF THE ADMINISTRATIVE AGENT,
PLUS INTEREST THEREON FROM THE DATE OF SUCH DEMAND TO THE DATE SUCH AMOUNT IS
RETURNED BY SUCH LENDER, AT A RATE PER ANNUM EQUAL TO THE APPLICABLE OVERNIGHT
RATE FROM TIME TO TIME IN EFFECT. THE OBLIGATIONS OF THE LENDERS UNDER THIS
CLAUSE SHALL SURVIVE THE PAYMENT IN FULL OF THE OBLIGATIONS AND THE TERMINATION
OF THIS AGREEMENT.

 


(E)           OBLIGATIONS ABSOLUTE. THE OBLIGATION OF EACH BORROWER TO REIMBURSE
THE L/C ISSUER FOR EACH DRAWING UNDER EACH LETTER OF CREDIT REQUESTED BY SUCH
BORROWER AND TO REPAY

 

36

--------------------------------------------------------------------------------


 


EACH L/C BORROWING IN RESPECT OF SUCH LETTERS OF CREDIT SHALL BE ABSOLUTE,
UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PAID STRICTLY IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT UNDER ALL CIRCUMSTANCES, INCLUDING THE FOLLOWING:


 

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF SUCH LETTER OF CREDIT,
THIS AGREEMENT, OR ANY OTHER LOAN DOCUMENT;

 

(II)           THE EXISTENCE OF ANY CLAIM, COUNTERCLAIM, SETOFF, DEFENSE OR
OTHER RIGHT THAT ANY BORROWER OR ANY SUBSIDIARY THEREOF MAY HAVE AT ANY TIME
AGAINST ANY BENEFICIARY OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT (OR ANY
PERSON FOR WHOM ANY SUCH BENEFICIARY OR ANY SUCH TRANSFEREE MAY BE ACTING), THE
L/C ISSUER OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREBY OR BY SUCH LETTER OF CREDIT OR ANY AGREEMENT OR
INSTRUMENT RELATING THERETO, OR ANY UNRELATED TRANSACTION;

 

(III)          ANY DRAFT, DEMAND, CERTIFICATE OR OTHER DOCUMENT PRESENTED UNDER
SUCH LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT
IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY
RESPECT; OR ANY LOSS OR DELAY IN THE TRANSMISSION OR OTHERWISE OF ANY DOCUMENT
REQUIRED IN ORDER TO MAKE A DRAWING UNDER SUCH LETTER OF CREDIT;

 

(IV)          ANY PAYMENT BY THE L/C ISSUER UNDER SUCH LETTER OF CREDIT AGAINST
PRESENTATION OF A DRAFT OR CERTIFICATE THAT DOES NOT STRICTLY COMPLY WITH THE
TERMS OF SUCH LETTER OF CREDIT; OR ANY PAYMENT MADE BY THE L/C ISSUER UNDER SUCH
LETTER OF CREDIT TO ANY PERSON PURPORTING TO BE A TRUSTEE IN BANKRUPTCY,
DEBTOR-IN-POSSESSION, ASSIGNEE FOR THE BENEFIT OF CREDITORS, LIQUIDATOR,
RECEIVER OR OTHER REPRESENTATIVE OF OR SUCCESSOR TO ANY BENEFICIARY OR ANY
TRANSFEREE OF SUCH LETTER OF CREDIT, INCLUDING ANY ARISING IN CONNECTION WITH
ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW;

 

(V)           ANY ADVERSE CHANGE IN THE RELEVANT EXCHANGE RATES OR IN THE
AVAILABILITY OF EUROS TO ANY BORROWER OR ANY SUBSIDIARY THEREOF OR IN THE
RELEVANT CURRENCY MARKETS GENERALLY; OR

 

(VI)          ANY OTHER CIRCUMSTANCE OR HAPPENING WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING, INCLUDING ANY OTHER CIRCUMSTANCE THAT MIGHT
OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, ANY BORROWER OR
ANY SUBSIDIARY THEREOF.

 

Each Borrower shall promptly examine a copy of each Letter of Credit requested
by such Borrower and each amendment thereto that is delivered to it and, in the
event of any claim of noncompliance with such Borrower’s instructions or other
irregularity, such Borrower will immediately notify the L/C Issuer. Such
Borrower shall be conclusively deemed to have waived any such claim against the
L/C Issuer and its correspondents unless such notice is given as aforesaid.

 


(F)            ROLE OF L/C ISSUER. EACH LENDER AND EACH BORROWER AGREE THAT, IN
PAYING ANY DRAWING UNDER A LETTER OF CREDIT, THE L/C ISSUER SHALL NOT HAVE ANY
RESPONSIBILITY TO OBTAIN ANY DOCUMENT (OTHER THAN ANY SIGHT DRAFT, CERTIFICATES
AND DOCUMENTS EXPRESSLY REQUIRED BY THE LETTER OF CREDIT) OR TO ASCERTAIN OR
INQUIRE AS TO THE VALIDITY OR ACCURACY OF ANY SUCH DOCUMENT OR THE AUTHORITY OF
THE PERSON EXECUTING OR DELIVERING ANY SUCH DOCUMENT. NONE OF THE L/C ISSUER,
THE

 

37

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT, ANY OF THEIR RESPECTIVE RELATED PARTIES NOR ANY
CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF THE L/C ISSUER SHALL BE LIABLE TO ANY
LENDER FOR (I) ANY ACTION TAKEN OR OMITTED IN CONNECTION HEREWITH AT THE REQUEST
OR WITH THE APPROVAL OF THE LENDERS OR THE REQUIRED LENDERS, AS APPLICABLE; (II)
ANY ACTION TAKEN OR OMITTED IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT; OR (III) THE DUE EXECUTION, EFFECTIVENESS, VALIDITY OR
ENFORCEABILITY OF ANY DOCUMENT OR INSTRUMENT RELATED TO ANY LETTER OF CREDIT OR
ISSUER DOCUMENT. EACH BORROWER HEREBY ASSUMES ALL RISKS OF THE ACTS OR OMISSIONS
OF ANY BENEFICIARY OR TRANSFEREE WITH RESPECT TO ITS USE OF ANY LETTER OF
CREDIT; PROVIDED, HOWEVER, THAT THIS ASSUMPTION IS NOT INTENDED TO, AND SHALL
NOT, PRECLUDE SUCH BORROWER’S PURSUING SUCH RIGHTS AND REMEDIES AS IT MAY HAVE
AGAINST THE BENEFICIARY OR TRANSFEREE AT LAW OR UNDER ANY OTHER AGREEMENT. NONE
OF THE L/C ISSUER, THE ADMINISTRATIVE AGENT, ANY OF THEIR RESPECTIVE RELATED
PARTIES NOR ANY CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF THE L/C ISSUER SHALL
BE LIABLE OR RESPONSIBLE FOR ANY OF THE MATTERS DESCRIBED IN CLAUSES (I) THROUGH
(V) OF SECTION 2.03(E); PROVIDED, HOWEVER, THAT ANYTHING IN SUCH CLAUSES TO THE
CONTRARY NOTWITHSTANDING, A BORROWER MAY HAVE A CLAIM AGAINST THE L/C ISSUER,
AND THE L/C ISSUER MAY BE LIABLE TO A BORROWER, TO THE EXTENT, BUT ONLY TO THE
EXTENT, OF ANY DIRECT, AS OPPOSED TO CONSEQUENTIAL OR EXEMPLARY, DAMAGES
SUFFERED BY SUCH BORROWER WHICH SUCH BORROWER PROVES WERE CAUSED BY THE L/C
ISSUER’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OR THE L/C ISSUER’S WILLFUL
FAILURE TO PAY UNDER ANY LETTER OF CREDIT AFTER THE PRESENTATION TO IT BY THE
BENEFICIARY OF A SIGHT DRAFT AND CERTIFICATE(S) STRICTLY COMPLYING WITH THE
TERMS AND CONDITIONS OF A LETTER OF CREDIT. IN FURTHERANCE AND NOT IN LIMITATION
OF THE FOREGOING, THE L/C ISSUER MAY ACCEPT DOCUMENTS THAT APPEAR ON THEIR FACE
TO BE IN ORDER, WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF
ANY NOTICE OR INFORMATION TO THE CONTRARY, AND THE L/C ISSUER SHALL NOT BE
RESPONSIBLE FOR THE VALIDITY OR SUFFICIENCY OF ANY INSTRUMENT TRANSFERRING OR
ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN A LETTER OF CREDIT OR THE RIGHTS
OR BENEFITS THEREUNDER OR PROCEEDS THEREOF, IN WHOLE OR IN PART, WHICH MAY PROVE
TO BE INVALID OR INEFFECTIVE FOR ANY REASON.


 


(G)           CASH COLLATERAL. (I)  UPON THE REQUEST OF THE ADMINISTRATIVE
AGENT, (A) IF THE L/C ISSUER HAS HONORED ANY FULL OR PARTIAL DRAWING REQUEST
UNDER ANY LETTER OF CREDIT AND SUCH DRAWING HAS RESULTED IN AN L/C BORROWING, OR
(B) IF, AS OF THE LETTER OF CREDIT EXPIRATION DATE, ANY L/C OBLIGATION FOR ANY
REASON REMAINS OUTSTANDING, THE BORROWERS SHALL, IN EACH CASE, IMMEDIATELY CASH
COLLATERALIZE THE THEN OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS; PROVIDED,
THAT, IN THE CASE OF THE FOREGOING CLAUSE (A), SUCH CASH COLLATERAL SHALL BE
RELEASED TO THE BORROWER UPON REPAYMENT OF SUCH L/C BORROWING OR THE REFINANCING
OF SUCH L/C BORROWING PURSUANT TO A COMMITTED BORROWING.


 

(II)           IN ADDITION, IF THE ADMINISTRATIVE AGENT NOTIFIES THE COMPANY AT
ANY TIME THAT THE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS AT SUCH TIME EXCEEDS
105% OF THE LETTER OF CREDIT SUBLIMIT THEN IN EFFECT, THEN, WITHIN TWO BUSINESS
DAYS AFTER RECEIPT OF SUCH NOTICE, THE BORROWERS SHALL CASH COLLATERALIZE THE
L/C OBLIGATIONS IN AN AMOUNT EQUAL TO THE AMOUNT BY WHICH THE OUTSTANDING AMOUNT
OF ALL L/C OBLIGATIONS EXCEEDS THE LETTER OF CREDIT SUBLIMIT.

 

(III)          THE ADMINISTRATIVE AGENT MAY FROM TIME TO TIME AFTER THE INITIAL
DEPOSIT OF CASH COLLATERAL, AT ANY TIME THAT THE OUTSTANDING AMOUNT OF ALL L/C
OBLIGATIONS EXCEEDS 100% OF THE LETTER OF CREDIT SUBLIMIT THEN IN EFFECT,
REQUEST THAT ADDITIONAL CASH COLLATERAL BE PROVIDED IN ORDER TO PROTECT AGAINST
THE RESULTS OF FURTHER EXCHANGE RATE FLUCTUATIONS.

 

38

--------------------------------------------------------------------------------


 

(IV)          SECTIONS 2.05, 2.06(B) AND 8.02(C) SET FORTH CERTAIN ADDITIONAL
REQUIREMENTS TO DELIVER CASH COLLATERAL HEREUNDER. FOR PURPOSES OF THIS SECTION
2.03, SECTION 2.05, SECTION 2.06(B) AND SECTION 8.02(C), “CASH COLLATERALIZE”
MEANS TO PLEDGE AND DEPOSIT WITH OR DELIVER TO THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE L/C ISSUER AND THE LENDERS, AS COLLATERAL FOR THE L/C
OBLIGATIONS, CASH OR DEPOSIT ACCOUNT BALANCES PURSUANT TO DOCUMENTATION IN FORM
AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE L/C ISSUER (WHICH
DOCUMENTS ARE HEREBY CONSENTED TO BY THE LENDERS). DERIVATIVES OF SUCH TERM HAVE
CORRESPONDING MEANINGS. UPON ANY SUCH PLEDGE, DEPOSIT OR DELIVERY, THE COMPANY
SHALL BE DEEMED TO HAVE GRANTED TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF
THE L/C ISSUER AND THE LENDERS, A SECURITY INTEREST IN ALL SUCH CASH, DEPOSIT
ACCOUNTS AND ALL BALANCES THEREIN AND ALL PROCEEDS OF THE FOREGOING AND SHALL
EXECUTE SUCH ADDITIONAL DOCUMENTATION WITH RESPECT TO SUCH GRANT OF SECURITY AS
THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST. CASH COLLATERAL SHALL BE
MAINTAINED IN A BLOCKED INTEREST-BEARING DEPOSIT ACCOUNT AT BANK OF AMERICA.

 


(H)           APPLICABILITY OF ISP. UNLESS OTHERWISE EXPRESSLY AGREED BY THE L/C
ISSUER AND THE COMPANY WHEN A LETTER OF CREDIT IS ISSUED, THE RULES OF THE ISP
SHALL APPLY TO EACH LETTER OF CREDIT.


 


(I)            LETTER OF CREDIT FEES. EACH BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER IN ACCORDANCE WITH ITS
APPLICABLE PERCENTAGE, IN DOLLARS, A LETTER OF CREDIT FEE (THE “LETTER OF CREDIT
FEE”) FOR EACH LETTER OF CREDIT ISSUED AT THE REQUEST OF SUCH BORROWER EQUAL TO
THE APPLICABLE RATE TIMES THE DOLLAR EQUIVALENT OF THE DAILY AMOUNT AVAILABLE TO
BE DRAWN UNDER SUCH LETTER OF CREDIT. FOR PURPOSES OF COMPUTING THE DAILY AMOUNT
AVAILABLE TO BE DRAWN UNDER ANY LETTER OF CREDIT, THE AMOUNT OF SUCH LETTER OF
CREDIT SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 1.07. LETTER OF CREDIT
FEES SHALL BE (I) COMPUTED ON A QUARTERLY BASIS IN ARREARS AND (II) DUE AND
PAYABLE ON THE FIRST BUSINESS DAY AFTER THE END OF EACH MARCH, JUNE, SEPTEMBER
AND DECEMBER, COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE ISSUANCE OF
SUCH LETTER OF CREDIT, ON THE LETTER OF CREDIT EXPIRATION DATE AND THEREAFTER ON
DEMAND. IF THERE IS ANY CHANGE IN THE APPLICABLE RATE DURING ANY QUARTER, THE
DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER EACH LETTER OF CREDIT SHALL BE COMPUTED
AND MULTIPLIED BY THE APPLICABLE RATE SEPARATELY FOR EACH PERIOD DURING SUCH
QUARTER THAT SUCH APPLICABLE RATE WAS IN EFFECT. NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, UPON THE REQUEST OF THE REQUIRED LENDERS, WHILE ANY
EVENT OF DEFAULT EXISTS, ALL LETTER OF CREDIT FEES SHALL ACCRUE AT THE DEFAULT
RATE.


 


(J)            FRONTING FEE AND DOCUMENTARY AND PROCESSING CHARGES PAYABLE TO
L/C ISSUER. EACH BORROWER SHALL PAY DIRECTLY TO THE L/C ISSUER FOR ITS OWN
ACCOUNT, IN DOLLARS, A FRONTING FEE WITH RESPECT TO EACH LETTER OF CREDIT ISSUED
AT THE REQUEST OF SUCH BORROWER AT THE RATE PER ANNUM SPECIFIED IN THE
ADMINISTRATIVE AGENT FEE LETTER, COMPUTED ON THE DOLLAR EQUIVALENT OF THE DAILY
AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT ON A QUARTERLY BASIS IN
ARREARS, AND DUE AND PAYABLE ON THE LAST BUSINESS DAY OF EACH MARCH, JUNE,
SEPTEMBER AND DECEMBER, COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE
ISSUANCE OF SUCH LETTER OF CREDIT, ON THE LETTER OF CREDIT EXPIRATION DATE AND
THEREAFTER ON DEMAND. FOR PURPOSES OF COMPUTING THE DAILY AMOUNT AVAILABLE TO BE
DRAWN UNDER ANY LETTER OF CREDIT, THE AMOUNT OF SUCH LETTER OF CREDIT SHALL BE
DETERMINED IN ACCORDANCE WITH SECTION 1.07. IN ADDITION, EACH BORROWER SHALL PAY
DIRECTLY TO THE L/C ISSUER FOR ITS OWN ACCOUNT, IN DOLLARS, WITH RESPECT TO EACH
LETTER OF CREDIT ISSUED AT THE REQUEST OF SUCH BORROWER, THE CUSTOMARY ISSUANCE,
PRESENTATION, AMENDMENT AND

 

39

--------------------------------------------------------------------------------


 


OTHER PROCESSING FEES, AND OTHER STANDARD COSTS AND CHARGES, OF THE L/C ISSUER
RELATING TO LETTERS OF CREDIT AS FROM TIME TO TIME IN EFFECT. SUCH CUSTOMARY
FEES AND STANDARD COSTS AND CHARGES ARE DUE AND PAYABLE ON DEMAND AND ARE
NONREFUNDABLE.


 


(K)           CONFLICT WITH ISSUER DOCUMENTS. IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS HEREOF AND THE TERMS OF ANY ISSUER DOCUMENT, THE TERMS HEREOF
SHALL CONTROL.


 


(L)            LETTERS OF CREDIT ISSUED FOR SUBSIDIARIES. NOTWITHSTANDING THAT A
LETTER OF CREDIT ISSUED OR OUTSTANDING HEREUNDER IS IN SUPPORT OF ANY
OBLIGATIONS OF, OR IS FOR THE ACCOUNT OF, A SUBSIDIARY THEREOF, THE APPLICABLE
BORROWER SHALL BE OBLIGATED TO REIMBURSE THE L/C ISSUER HEREUNDER FOR ANY AND
ALL DRAWINGS UNDER SUCH LETTER OF CREDIT. EACH BORROWER HEREBY ACKNOWLEDGES THAT
THE ISSUANCE OF LETTERS OF CREDIT FOR THE ACCOUNT OF ITS SUBSIDIARIES INURES TO
THE BENEFIT OF SUCH BORROWER, AND THAT SUCH BORROWER’S BUSINESS DERIVES
SUBSTANTIAL BENEFITS FROM THE BUSINESSES OF SUCH SUBSIDIARIES.


 


2.04        SWING LINE LOANS.


 


(A)           THE SWING LINE. SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, THE SWING LINE LENDER AGREES, IN RELIANCE UPON THE AGREEMENTS OF THE
OTHER LENDERS SET FORTH IN THIS SECTION 2.04, TO MAKE LOANS IN DOLLARS (EACH
SUCH LOAN, A “SWING LINE LOAN”) TO THE COMPANY FROM TIME TO TIME ON ANY BUSINESS
DAY DURING THE AVAILABILITY PERIOD IN AN AGGREGATE AMOUNT NOT TO EXCEED AT ANY
TIME OUTSTANDING THE AMOUNT OF THE SWING LINE SUBLIMIT, NOTWITHSTANDING THE FACT
THAT SUCH SWING LINE LOANS, WHEN AGGREGATED WITH THE APPLICABLE PERCENTAGE OF
THE OUTSTANDING AMOUNT OF COMMITTED LOANS AND L/C OBLIGATIONS OF THE LENDER
ACTING AS SWING LINE LENDER, MAY EXCEED THE AMOUNT OF SUCH LENDER’S COMMITMENT;
PROVIDED, HOWEVER, THAT AFTER GIVING EFFECT TO ANY SWING LINE LOAN, (I) THE
TOTAL OUTSTANDINGS SHALL NOT EXCEED THE AGGREGATE COMMITMENTS AND (II) THE
AGGREGATE OUTSTANDING AMOUNT OF THE COMMITTED LOANS OF ANY LENDER, PLUS SUCH
LENDER’S APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS,
PLUS SUCH LENDER’S APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL SWING
LINE LOANS SHALL NOT EXCEED SUCH LENDER’S COMMITMENT, AND PROVIDED, FURTHER,
THAT THE COMPANY SHALL NOT USE THE PROCEEDS OF ANY SWING LINE LOAN TO REFINANCE
ANY OUTSTANDING SWING LINE LOAN. WITHIN THE FOREGOING LIMITS, AND SUBJECT TO THE
OTHER TERMS AND CONDITIONS HEREOF, THE COMPANY MAY BORROW UNDER THIS SECTION
2.04, PREPAY UNDER SECTION 2.05, AND REBORROW UNDER THIS SECTION 2.04. EACH
SWING LINE LOAN SHALL BE A BASE RATE LOAN. IMMEDIATELY UPON THE MAKING OF A
SWING LINE LOAN, EACH LENDER SHALL BE DEEMED TO, AND HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES TO, PURCHASE FROM THE SWING LINE LENDER A RISK
PARTICIPATION IN SUCH SWING LINE LOAN IN AN AMOUNT EQUAL TO THE PRODUCT OF SUCH
LENDER’S APPLICABLE PERCENTAGE TIMES THE AMOUNT OF SUCH SWING LINE LOAN.


 


(B)           BORROWING PROCEDURES. EACH SWING LINE BORROWING SHALL BE MADE UPON
THE COMPANY’S IRREVOCABLE NOTICE TO THE SWING LINE LENDER AND THE ADMINISTRATIVE
AGENT, WHICH MAY BE GIVEN BY TELEPHONE. EACH SUCH NOTICE MUST BE RECEIVED BY THE
SWING LINE LENDER AND THE ADMINISTRATIVE AGENT NOT LATER THAN 1:00 P.M. ON THE
REQUESTED BORROWING DATE, AND SHALL SPECIFY (I) THE AMOUNT TO BE BORROWED, WHICH
SHALL BE A MINIMUM OF $100,000, AND (II) THE REQUESTED BORROWING DATE, WHICH
SHALL BE A BUSINESS DAY. EACH SUCH TELEPHONIC NOTICE MUST BE CONFIRMED PROMPTLY
BY DELIVERY TO THE SWING LINE LENDER AND THE ADMINISTRATIVE AGENT OF A WRITTEN
SWING LINE LOAN NOTICE, APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE
OFFICER OF THE

 

40

--------------------------------------------------------------------------------


 


COMPANY. PROMPTLY AFTER RECEIPT BY THE SWING LINE LENDER OF ANY TELEPHONIC SWING
LINE LOAN NOTICE, THE SWING LINE LENDER WILL CONFIRM WITH THE ADMINISTRATIVE
AGENT (BY TELEPHONE OR IN WRITING) THAT THE ADMINISTRATIVE AGENT HAS ALSO
RECEIVED SUCH SWING LINE LOAN NOTICE AND, IF NOT, THE SWING LINE LENDER WILL
NOTIFY THE ADMINISTRATIVE AGENT (BY TELEPHONE OR IN WRITING) OF THE CONTENTS
THEREOF. UNLESS THE SWING LINE LENDER HAS RECEIVED NOTICE (BY TELEPHONE OR IN
WRITING) FROM THE ADMINISTRATIVE AGENT (INCLUDING AT THE REQUEST OF ANY LENDER)
PRIOR TO 2:00 P.M. ON THE DATE OF THE PROPOSED SWING LINE BORROWING (A)
DIRECTING THE SWING LINE LENDER NOT TO MAKE SUCH SWING LINE LOAN AS A RESULT OF
THE LIMITATIONS SET FORTH IN THE PROVISO TO THE FIRST SENTENCE OF SECTION
2.04(A), OR (B) THAT ONE OR MORE OF THE APPLICABLE CONDITIONS SPECIFIED IN
ARTICLE IV IS NOT THEN SATISFIED, THEN, SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, THE SWING LINE LENDER WILL, NOT LATER THAN 3:00 P.M. ON THE BORROWING
DATE SPECIFIED IN SUCH SWING LINE LOAN NOTICE, MAKE THE AMOUNT OF ITS SWING LINE
LOAN AVAILABLE TO THE COMPANY EITHER BY (I)  CREDITING THE ACCOUNT OF THE
COMPANY ON THE BOOKS OF THE SWING LINE LENDER IN SAME DAY FUNDS OR (II) WIRE
TRANSFERRING SUCH FUNDS, IN EACH CASE IN ACCORDANCE WITH INSTRUCTIONS PROVIDED
TO (AND REASONABLY ACCEPTABLE TO) THE SWING LINE LENDER BY THE COMPANY.


 


(C)           REFINANCING OF SWING LINE LOANS.


 

(I)            THE SWING LINE LENDER AT ANY TIME IN ITS SOLE AND ABSOLUTE
DISCRETION MAY (AND SHALL NO LESS THAN TWICE PER CALENDAR MONTH) REQUEST, ON
BEHALF OF THE COMPANY (WHICH HEREBY IRREVOCABLY AUTHORIZES THE SWING LINE LENDER
TO SO REQUEST ON ITS BEHALF), THAT EACH LENDER MAKE A BASE RATE COMMITTED LOAN
IN AN AMOUNT EQUAL TO SUCH LENDER’S APPLICABLE PERCENTAGE OF THE AMOUNT OF SWING
LINE LOANS THEN OUTSTANDING. SUCH REQUEST SHALL BE MADE IN WRITING (WHICH
WRITTEN REQUEST SHALL BE DEEMED TO BE A COMMITTED LOAN NOTICE FOR PURPOSES
HEREOF) AND IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 2.02, WITHOUT REGARD
TO THE MINIMUM AND MULTIPLES SPECIFIED THEREIN FOR THE PRINCIPAL AMOUNT OF BASE
RATE LOANS, BUT SUBJECT TO THE UNUTILIZED PORTION OF THE AGGREGATE COMMITMENTS
AND THE CONDITIONS SET FORTH IN SECTION 4.02. THE SWING LINE LENDER SHALL
FURNISH THE COMPANY WITH A COPY OF THE APPLICABLE COMMITTED LOAN NOTICE PROMPTLY
AFTER DELIVERING SUCH NOTICE TO THE ADMINISTRATIVE AGENT. EACH LENDER SHALL MAKE
AN AMOUNT EQUAL TO ITS APPLICABLE PERCENTAGE OF THE AMOUNT SPECIFIED IN SUCH
COMMITTED LOAN NOTICE AVAILABLE TO THE ADMINISTRATIVE AGENT IN SAME DAY FUNDS
FOR THE ACCOUNT OF THE SWING LINE LENDER AT THE ADMINISTRATIVE AGENT’S OFFICE
FOR DOLLAR-DENOMINATED PAYMENTS NOT LATER THAN 1:00 P.M. ON THE DAY SPECIFIED IN
SUCH COMMITTED LOAN NOTICE, WHEREUPON, SUBJECT TO SECTION 2.04(C)(II), EACH
LENDER THAT SO MAKES FUNDS AVAILABLE SHALL BE DEEMED TO HAVE MADE A BASE RATE
COMMITTED LOAN TO THE COMPANY IN SUCH AMOUNT. THE ADMINISTRATIVE AGENT SHALL
REMIT THE FUNDS SO RECEIVED TO THE SWING LINE LENDER.

 

(II)           IF FOR ANY REASON ANY SWING LINE LOAN CANNOT BE REFINANCED BY
SUCH A COMMITTED BORROWING IN ACCORDANCE WITH SECTION 2.04(C)(I), THE REQUEST
FOR BASE RATE COMMITTED LOANS SUBMITTED BY THE SWING LINE LENDER AS SET FORTH
HEREIN SHALL BE DEEMED TO BE A REQUEST BY THE SWING LINE LENDER THAT EACH OF THE
LENDERS FUND ITS RISK PARTICIPATION IN THE RELEVANT SWING LINE LOAN AND EACH
LENDER’S PAYMENT TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE SWING LINE
LENDER PURSUANT TO SECTION 2.04(C)(I) SHALL BE DEEMED PAYMENT IN RESPECT OF SUCH
PARTICIPATION.

 

41

--------------------------------------------------------------------------------


 

(III)          IF ANY LENDER FAILS TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF THE SWING LINE LENDER ANY AMOUNT REQUIRED TO BE PAID BY SUCH
LENDER PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION 2.04(C) BY THE TIME
SPECIFIED IN SECTION 2.04(C)(I), THE SWING LINE LENDER SHALL BE ENTITLED TO
RECOVER FROM SUCH LENDER (ACTING THROUGH THE ADMINISTRATIVE AGENT), ON DEMAND,
SUCH AMOUNT WITH INTEREST THEREON FOR THE PERIOD FROM THE DATE SUCH PAYMENT IS
REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE TO THE SWING
LINE LENDER AT A RATE PER ANNUM EQUAL TO THE APPLICABLE OVERNIGHT RATE FROM TIME
TO TIME IN EFFECT, PLUS ANY ADMINISTRATIVE, PROCESSING OR SIMILAR FEES
CUSTOMARILY CHARGED BY THE SWING LINE LENDER IN CONNECTION WITH THE FOREGOING.
IF SUCH LENDER PAYS SUCH AMOUNT (WITH INTEREST AND FEES AS AFORESAID), THE
AMOUNT SO PAID SHALL CONSTITUTE SUCH LENDER’S COMMITTED LOAN INCLUDED IN THE
RELEVANT COMMITTED BORROWING OR FUNDED PARTICIPATION IN THE RELEVANT SWING LINE
LOAN, AS THE CASE MAY BE. A CERTIFICATE OF THE SWING LINE LENDER SUBMITTED TO
ANY LENDER (THROUGH THE ADMINISTRATIVE AGENT) WITH RESPECT TO ANY AMOUNTS OWING
UNDER THIS CLAUSE (III) SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

 

(IV)          EACH LENDER’S OBLIGATION TO MAKE COMMITTED LOANS OR TO PURCHASE
AND FUND RISK PARTICIPATIONS IN SWING LINE LOANS PURSUANT TO THIS SECTION
2.04(C) SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE, INCLUDING (A) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR
OTHER RIGHT WHICH SUCH LENDER MAY HAVE AGAINST THE SWING LINE LENDER, THE
COMPANY OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER, (B) THE OCCURRENCE OR
CONTINUANCE OF A DEFAULT, OR (C) ANY OTHER OCCURRENCE, EVENT OR CONDITION,
WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING; PROVIDED, HOWEVER, THAT EACH
LENDER’S OBLIGATION TO MAKE COMMITTED LOANS PURSUANT TO THIS SECTION 2.04(C) IS
SUBJECT TO THE CONDITIONS SET FORTH IN SECTION 4.02. NO SUCH FUNDING OF RISK
PARTICIPATIONS SHALL RELIEVE OR OTHERWISE IMPAIR THE OBLIGATION OF THE COMPANY
TO REPAY SWING LINE LOANS, TOGETHER WITH INTEREST AS PROVIDED HEREIN.

 


(D)           REPAYMENT OF PARTICIPATIONS.


 

(I)            AT ANY TIME AFTER ANY LENDER HAS PURCHASED AND FUNDED A RISK
PARTICIPATION IN A SWING LINE LOAN, IF THE SWING LINE LENDER RECEIVES ANY
PAYMENT ON ACCOUNT OF SUCH SWING LINE LOAN, THE SWING LINE LENDER WILL
DISTRIBUTE TO SUCH LENDER ITS APPLICABLE PERCENTAGE THEREOF IN THE SAME FUNDS AS
THOSE RECEIVED BY THE SWING LINE LENDER.

 

(II)           IF ANY PAYMENT RECEIVED BY THE SWING LINE LENDER IN RESPECT OF
PRINCIPAL OR INTEREST ON ANY SWING LINE LOAN IS REQUIRED TO BE RETURNED BY THE
SWING LINE LENDER UNDER ANY OF THE CIRCUMSTANCES DESCRIBED IN SECTION 10.05
(INCLUDING PURSUANT TO ANY SETTLEMENT ENTERED INTO BY THE SWING LINE LENDER IN
ITS DISCRETION), EACH LENDER SHALL PAY TO THE SWING LINE LENDER ITS APPLICABLE
PERCENTAGE THEREOF ON DEMAND OF THE ADMINISTRATIVE AGENT, PLUS INTEREST THEREON
FROM THE DATE OF SUCH DEMAND TO THE DATE SUCH AMOUNT IS RETURNED, AT A RATE PER
ANNUM EQUAL TO THE APPLICABLE OVERNIGHT RATE. THE ADMINISTRATIVE AGENT WILL MAKE
SUCH DEMAND UPON THE REQUEST OF THE SWING LINE LENDER. THE OBLIGATIONS OF THE
LENDERS UNDER THIS CLAUSE SHALL SURVIVE THE PAYMENT IN FULL OF THE OBLIGATIONS
AND THE TERMINATION OF THIS AGREEMENT.

 

42

--------------------------------------------------------------------------------


 


(E)           INTEREST FOR ACCOUNT OF SWING LINE LENDER. THE SWING LINE LENDER
SHALL BE RESPONSIBLE FOR INVOICING THE COMPANY FOR INTEREST ON THE SWING LINE
LOANS. UNTIL EACH LENDER FUNDS ITS BASE RATE COMMITTED LOAN OR RISK
PARTICIPATION PURSUANT TO THIS SECTION 2.04 TO REFINANCE SUCH LENDER’S
APPLICABLE PERCENTAGE OF ANY SWING LINE LOAN, INTEREST IN RESPECT OF SUCH
APPLICABLE PERCENTAGE SHALL BE SOLELY FOR THE ACCOUNT OF THE SWING LINE LENDER.


 


(F)            PAYMENTS DIRECTLY TO SWING LINE LENDER. THE COMPANY SHALL MAKE
ALL PAYMENTS OF PRINCIPAL AND INTEREST IN RESPECT OF THE SWING LINE LOANS
DIRECTLY TO THE SWING LINE LENDER.


 


2.05        PREPAYMENTS. (A)  EACH BORROWER MAY, UPON NOTICE FROM SUCH BORROWER
TO THE ADMINISTRATIVE AGENT, AT ANY TIME OR FROM TIME TO TIME VOLUNTARILY PREPAY
COMMITTED LOANS IN WHOLE OR IN PART WITHOUT PREMIUM OR PENALTY; PROVIDED THAT
(I) SUCH NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT LATER THAN
11:00 A.M. (A) THREE BUSINESS DAYS PRIOR TO ANY DATE OF PREPAYMENT OF
EUROCURRENCY RATE LOANS DENOMINATED IN DOLLARS, (B) FOUR BUSINESS DAYS PRIOR TO
ANY DATE OF PREPAYMENT OF EUROCURRENCY RATE LOANS DENOMINATED IN EUROS, AND (C)
ON THE DATE OF PREPAYMENT OF BASE RATE COMMITTED LOANS; (II) ANY PREPAYMENT OF
EUROCURRENCY RATE LOANS DENOMINATED IN DOLLARS SHALL BE IN A PRINCIPAL AMOUNT OF
$2,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF; (III) ANY
PREPAYMENT OF EUROCURRENCY RATE LOANS DENOMINATED IN EUROS SHALL BE IN A MINIMUM
PRINCIPAL AMOUNT OF $2,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS
THEREOF; AND (IV) ANY PREPAYMENT OF BASE RATE COMMITTED LOANS SHALL BE IN A
PRINCIPAL AMOUNT OF $500,000 OR A WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF
OR, IN EACH CASE, IF LESS, THE ENTIRE PRINCIPAL AMOUNT THEREOF THEN OUTSTANDING.
EACH SUCH NOTICE SHALL SPECIFY THE DATE AND AMOUNT OF SUCH PREPAYMENT AND THE
TYPE(S) OF COMMITTED LOANS TO BE PREPAID AND, IF EUROCURRENCY RATE LOANS ARE TO
BE PREPAID, THE INTEREST PERIOD(S) OF SUCH LOANS. THE ADMINISTRATIVE AGENT WILL
PROMPTLY NOTIFY EACH LENDER OF ITS RECEIPT OF EACH SUCH NOTICE, AND OF THE
AMOUNT OF SUCH LENDER’S APPLICABLE PERCENTAGE OF SUCH PREPAYMENT. IF SUCH NOTICE
IS GIVEN BY A BORROWER, SUCH BORROWER SHALL MAKE SUCH PREPAYMENT AND THE PAYMENT
AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE SPECIFIED
THEREIN. ANY PREPAYMENT OF A EUROCURRENCY RATE LOAN SHALL BE ACCOMPANIED BY ALL
ACCRUED INTEREST ON THE AMOUNT PREPAID, TOGETHER WITH ANY ADDITIONAL AMOUNTS
REQUIRED PURSUANT TO SECTION 3.05. EACH SUCH PREPAYMENT SHALL BE APPLIED TO THE
COMMITTED LOANS OF THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE
PERCENTAGES.


 


(B)           THE COMPANY MAY, UPON NOTICE TO THE SWING LINE LENDER (WITH A COPY
TO THE ADMINISTRATIVE AGENT), AT ANY TIME OR FROM TIME TO TIME, VOLUNTARILY
PREPAY SWING LINE LOANS IN WHOLE OR IN PART WITHOUT PREMIUM OR PENALTY; PROVIDED
THAT (I) SUCH NOTICE MUST BE RECEIVED BY THE SWING LINE LENDER AND THE
ADMINISTRATIVE AGENT NOT LATER THAN 1:00 P.M. ON THE DATE OF THE PREPAYMENT, AND
(II) ANY SUCH PREPAYMENT SHALL BE IN A MINIMUM PRINCIPAL AMOUNT OF $100,000.
EACH SUCH NOTICE SHALL SPECIFY THE DATE AND AMOUNT OF SUCH PREPAYMENT. IF SUCH
NOTICE IS GIVEN BY THE COMPANY, THE COMPANY SHALL MAKE SUCH PREPAYMENT AND THE
PAYMENT AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE
SPECIFIED THEREIN.


 


(C)           IF THE ADMINISTRATIVE AGENT NOTIFIES THE COMPANY AT ANY TIME THAT
THE TOTAL OUTSTANDINGS AT SUCH TIME EXCEED AN AMOUNT EQUAL TO 105% OF THE
AGGREGATE COMMITMENTS THEN IN EFFECT, THEN, WITHIN TWO BUSINESS DAYS AFTER
RECEIPT OF SUCH NOTICE, THE BORROWERS SHALL PREPAY LOANS AND/OR THE COMPANY
SHALL CASH COLLATERALIZE THE L/C OBLIGATIONS IN AN AGGREGATE AMOUNT SUFFICIENT
TO REDUCE THE TOTAL OUTSTANDINGS AS OF SUCH DATE OF PAYMENT TO AN AMOUNT NOT TO

 

43

--------------------------------------------------------------------------------


 


EXCEED 100% OF THE AGGREGATE COMMITMENTS THEN IN EFFECT; PROVIDED, HOWEVER,
THAT, SUBJECT TO THE PROVISIONS OF SECTION 2.03(G)(II), THE COMPANY SHALL NOT BE
REQUIRED TO CASH COLLATERALIZE THE L/C OBLIGATIONS PURSUANT TO THIS SECTION
2.05(C) UNLESS AFTER THE PREPAYMENT IN FULL OF THE LOANS THE TOTAL OUTSTANDINGS
EXCEED THE AGGREGATE COMMITMENTS THEN IN EFFECT. THE ADMINISTRATIVE AGENT MAY
FROM TIME TO TIME AFTER THE INITIAL DEPOSIT OF SUCH CASH COLLATERAL, AT ANY TIME
THAT THE TOTAL OUTSTANDINGS EXCEED 100% OF THE AGGREGATE COMMITMENTS THEN IN
EFFECT, REQUEST THAT ADDITIONAL CASH COLLATERAL BE PROVIDED IN ORDER TO PROTECT
AGAINST THE RESULTS OF FURTHER EXCHANGE RATE FLUCTUATIONS.


 


2.06        TERMINATION OR REDUCTION OF COMMITMENTS.


 


(A)           OPTIONAL COMMITMENT REDUCTIONS. THE COMPANY MAY, UPON NOTICE TO
THE ADMINISTRATIVE AGENT, TERMINATE THE AGGREGATE COMMITMENTS, OR FROM TIME TO
TIME PERMANENTLY REDUCE THE AGGREGATE COMMITMENTS; PROVIDED THAT (I) ANY SUCH
NOTICE SHALL BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M.
FIVE BUSINESS DAYS PRIOR TO THE DATE OF TERMINATION OR REDUCTION, (II) ANY SUCH
PARTIAL REDUCTION SHALL BE IN AN AGGREGATE AMOUNT OF $10,000,000 OR ANY WHOLE
MULTIPLE OF $1,000,000 IN EXCESS THEREOF AND (III) THE COMPANY SHALL NOT
TERMINATE OR REDUCE THE AGGREGATE COMMITMENTS IF, AFTER GIVING EFFECT THERETO
AND TO ANY CONCURRENT PREPAYMENTS HEREUNDER, THE TOTAL OUTSTANDINGS WOULD EXCEED
THE AGGREGATE COMMITMENTS. THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY THE
LENDERS OF ANY SUCH NOTICE OF TERMINATION OR REDUCTION OF THE AGGREGATE
COMMITMENTS. SUBJECT TO SUBSECTION (C) OF THIS SECTION 2.06, THE AMOUNT OF ANY
SUCH AGGREGATE COMMITMENT REDUCTION SHALL NOT BE APPLIED TO THE LETTER OF CREDIT
SUBLIMIT UNLESS OTHERWISE SPECIFIED BY THE COMPANY. ANY REDUCTION OF THE
AGGREGATE COMMITMENTS PURSUANT TO THIS SECTION 2.06(A) SHALL BE APPLIED TO THE
COMMITMENT OF EACH LENDER ACCORDING TO ITS APPLICABLE PERCENTAGE. ALL FEES
ACCRUED UNTIL THE EFFECTIVE DATE OF ANY TERMINATION OF THE AGGREGATE COMMITMENTS
SHALL BE PAID ON THE EFFECTIVE DATE OF SUCH TERMINATION.


 


(B)           MANDATORY COMMITMENT REDUCTION. UPON THE CONSUMMATION OF ANY
DISPOSITION (OTHER THAN ANY DISPOSITION PERMITTED UNDER CLAUSES (A) THROUGH (H)
OF SECTION 7.05) BY THE COMPANY OR ANY SUBSIDIARY, THE AGGREGATE COMMITMENTS
SHALL BE REDUCED BY AN AMOUNT EQUAL TO THE NET DISPOSITION PROCEEDS OF SUCH
DISPOSITION; PROVIDED, THAT THE FOLLOWING SHALL NOT BE SUBJECT TO A REDUCTION OF
THE AGGREGATE COMMITMENTS PURSUANT TO THIS CLAUSE (B): (X) NET DISPOSITION
PROCEEDS THAT ARE REINVESTED IN EQUIPMENT OR OTHER ASSETS WITHIN NINETY (90)
DAYS FOLLOWING RECEIPT THEREOF AND (Y) NET DISPOSITION PROCEEDS OF SUCH
DISPOSITIONS NOT REINVESTED AS DESCRIBED IN THE FOREGOING CLAUSE (X) OF LESS
THAN $50,000,000 IN THE AGGREGATE IN ANY FISCAL YEAR. IN CONNECTION WITH ANY
SUCH REDUCTION OF THE AGGREGATE COMMITMENTS, THE BORROWERS SHALL PREPAY LOANS
AND/OR THE COMPANY SHALL CASH COLLATERALIZE THE L/C OBLIGATIONS IN AN AGGREGATE
AMOUNT SUFFICIENT TO REDUCE THE TOTAL OUTSTANDING AS OF THE DATE OF SUCH
REDUCTION TO AN AMOUNT NOT TO EXCEED THE AGGREGATE COMMITMENTS AFTER GIVING
EFFECT TO SUCH REDUCTION; PROVIDED, HOWEVER, THAT, SUBJECT TO THE PROVISIONS OF
SECTION 2.03(G)(II), THE BORROWERS SHALL NOT BE REQUIRED TO CASH COLLATERALIZE
THE L/C OBLIGATIONS PURSUANT TO THIS SECTION 2.06(B) UNLESS AFTER THE PREPAYMENT
IN FULL OF THE LOANS THE TOTAL OUTSTANDINGS EXCEED THE AGGREGATE COMMITMENTS
AFTER GIVING EFFECT TO SUCH REDUCTION.


 


(C)           EFFECT ON COMMITMENTS AND SUBLIMITS. ANY REDUCTION OF THE
AGGREGATE COMMITMENTS PURSUANT TO THIS SECTION 2.06 SHALL BE APPLIED TO THE
COMMITMENT OF EACH LENDER

 

44

--------------------------------------------------------------------------------


 


ACCORDING TO ITS APPLICABLE PERCENTAGE. IF, AFTER GIVING EFFECT TO ANY SUCH
REDUCTION OF THE AGGREGATE COMMITMENTS, THE LETTER OF CREDIT SUBLIMIT OR THE
SWING LINE SUBLIMIT EXCEEDS THE AMOUNT OF THE AGGREGATE COMMITMENTS, SUCH
SUBLIMIT SHALL BE AUTOMATICALLY REDUCED BY THE AMOUNT OF SUCH EXCESS.


 


2.07        REPAYMENT OF LOANS. (A)  EACH BORROWER SHALL REPAY TO THE LENDERS ON
THE MATURITY DATE THE AGGREGATE PRINCIPAL AMOUNT OF COMMITTED LOANS MADE TO SUCH
BORROWER OUTSTANDING ON SUCH DATE.


 


(B)           THE COMPANY SHALL REPAY EACH SWING LINE LOAN ON THE MATURITY DATE.


 


2.08        INTEREST. (A)  SUBJECT TO THE PROVISIONS OF SUBSECTION (B) BELOW,
(I) EACH EUROCURRENCY RATE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL
AMOUNT THEREOF FOR EACH INTEREST PERIOD AT A RATE PER ANNUM EQUAL TO THE
EUROCURRENCY RATE FOR SUCH INTEREST PERIOD PLUS THE APPLICABLE RATE; (II) EACH
BASE RATE COMMITTED LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF FROM THE APPLICABLE BORROWING DATE AT A RATE PER ANNUM EQUAL TO THE BASE
RATE; AND (III) EACH SWING LINE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF FROM THE APPLICABLE BORROWING DATE AT A RATE PER ANNUM
EQUAL TO THE BASE RATE.


 


(B)           (I)  IF ANY AMOUNT OF PRINCIPAL OF ANY LOAN IS NOT PAID WHEN DUE
(WITHOUT REGARD TO ANY APPLICABLE GRACE PERIODS), WHETHER AT STATED MATURITY, BY
ACCELERATION OR OTHERWISE, SUCH AMOUNT SHALL THEREAFTER BEAR INTEREST AT A
FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES EQUAL TO THE DEFAULT RATE TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.


 

(II)           IF ANY AMOUNT (OTHER THAN PRINCIPAL OF ANY LOAN) PAYABLE BY ANY
BORROWER UNDER ANY LOAN DOCUMENT IS NOT PAID WHEN DUE (WITHOUT REGARD TO ANY
APPLICABLE GRACE PERIODS), WHETHER AT STATED MATURITY, BY ACCELERATION OR
OTHERWISE, THEN UPON THE REQUEST OF THE REQUIRED LENDERS, SUCH AMOUNT SHALL
THEREAFTER BEAR INTEREST AT A FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES
EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.

 

(III)          UPON THE REQUEST OF THE REQUIRED LENDERS, WHILE ANY EVENT OF
DEFAULT EXISTS, THE BORROWERS SHALL PAY INTEREST ON THE PRINCIPAL AMOUNT OF ALL
OUTSTANDING OBLIGATIONS HEREUNDER AT A FLUCTUATING INTEREST RATE PER ANNUM AT
ALL TIMES EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAWS.

 

(IV)          ACCRUED AND UNPAID INTEREST ON PAST DUE AMOUNTS (INCLUDING
INTEREST ON PAST DUE INTEREST) SHALL BE DUE AND PAYABLE UPON DEMAND.

 


(C)           INTEREST ON EACH LOAN SHALL BE DUE AND PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE APPLICABLE THERETO AND AT SUCH OTHER TIMES AS MAY BE
SPECIFIED HEREIN. INTEREST HEREUNDER SHALL BE DUE AND PAYABLE IN ACCORDANCE WITH
THE TERMS HEREOF BEFORE AND AFTER JUDGMENT, AND BEFORE AND AFTER THE
COMMENCEMENT OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW.

 

45

--------------------------------------------------------------------------------


 


2.09        FEES. IN ADDITION TO CERTAIN FEES DESCRIBED IN SUBSECTIONS (I) AND
(J) OF SECTION 2.03:


 


(A)           FACILITY FEE. THE COMPANY SHALL PAY TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF EACH LENDER IN ACCORDANCE WITH ITS APPLICABLE PERCENTAGE, A
FACILITY FEE IN DOLLARS EQUAL TO THE APPLICABLE RATE TIMES THE ACTUAL DAILY
AMOUNT OF THE AGGREGATE COMMITMENTS REGARDLESS OF USAGE (OR, IF THE AGGREGATE
COMMITMENTS HAVE TERMINATED, ON THE TOTAL OUTSTANDINGS). THE FACILITY FEE SHALL
ACCRUE AT ALL TIMES DURING THE AVAILABILITY PERIOD (AND THEREAFTER SO LONG AS
ANY COMMITTED LOANS, SWING LINE LOANS OR L/C OBLIGATIONS REMAIN OUTSTANDING),
INCLUDING AT ANY TIME DURING WHICH ONE OR MORE OF THE CONDITIONS IN ARTICLE IV
IS NOT MET, AND SHALL BE DUE AND PAYABLE QUARTERLY IN ARREARS ON THE LAST
BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER, COMMENCING WITH THE
FIRST SUCH DATE TO OCCUR AFTER THE CLOSING DATE, AND ON THE LAST DAY OF THE
AVAILABILITY PERIOD (AND, IF APPLICABLE, THEREAFTER ON DEMAND). THE FACILITY FEE
SHALL BE CALCULATED QUARTERLY IN ARREARS, AND IF THERE IS ANY CHANGE IN THE
APPLICABLE RATE DURING ANY QUARTER, THE ACTUAL DAILY AMOUNT SHALL BE COMPUTED
AND MULTIPLIED BY THE APPLICABLE RATE SEPARATELY FOR EACH PERIOD DURING SUCH
QUARTER THAT SUCH APPLICABLE RATE WAS IN EFFECT.


 


(B)           OTHER FEES. (I)  THE COMPANY SHALL PAY TO THE ARRANGERS AND THE
ADMINISTRATIVE AGENT FOR THEIR OWN RESPECTIVE ACCOUNTS, IN DOLLARS, FEES IN THE
AMOUNTS AND AT THE TIMES SPECIFIED IN THE FEE LETTERS. SUCH FEES SHALL BE FULLY
EARNED WHEN PAID AND SHALL NOT BE REFUNDABLE FOR ANY REASON WHATSOEVER.


 

(II)           THE COMPANY SHALL PAY TO THE LENDERS, IN DOLLARS, SUCH FEES AS
SHALL HAVE BEEN SEPARATELY AGREED UPON IN WRITING IN THE AMOUNTS AND AT THE
TIMES SO SPECIFIED. SUCH FEES SHALL BE FULLY EARNED WHEN PAID AND SHALL NOT BE
REFUNDABLE FOR ANY REASON WHATSOEVER.

 


2.10        COMPUTATION OF INTEREST AND FEES. ALL COMPUTATIONS OF INTEREST FOR
BASE RATE LOANS WHEN THE BASE RATE IS DETERMINED BY BANK OF AMERICA’S “PRIME
RATE” SHALL BE MADE ON THE BASIS OF A YEAR OF 365 OR 366 DAYS, AS THE CASE MAY
BE, AND ACTUAL DAYS ELAPSED. ALL OTHER COMPUTATIONS OF FEES AND INTEREST SHALL
BE MADE ON THE BASIS OF A 360-DAY YEAR AND ACTUAL DAYS ELAPSED (WHICH RESULTS IN
MORE FEES OR INTEREST, AS APPLICABLE, BEING PAID THAN IF COMPUTED ON THE BASIS
OF A 365-DAY YEAR). INTEREST SHALL ACCRUE ON EACH LOAN FOR THE DAY ON WHICH THE
LOAN IS MADE, AND SHALL NOT ACCRUE ON A LOAN, OR ANY PORTION THEREOF, FOR THE
DAY ON WHICH THE LOAN OR SUCH PORTION IS PAID, PROVIDED THAT ANY LOAN THAT IS
REPAID ON THE SAME DAY ON WHICH IT IS MADE SHALL, SUBJECT TO SECTION 2.12(A),
BEAR INTEREST FOR ONE DAY. EACH DETERMINATION BY THE ADMINISTRATIVE AGENT OF AN
INTEREST RATE OR FEE HEREUNDER SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES,
ABSENT MANIFEST ERROR.


 


2.11        EVIDENCE OF DEBT. (A)  THE CREDIT EXTENSIONS MADE BY EACH LENDER
SHALL BE EVIDENCED BY ONE OR MORE ACCOUNTS OR RECORDS MAINTAINED BY SUCH LENDER
AND BY THE ADMINISTRATIVE AGENT IN THE ORDINARY COURSE OF BUSINESS. THE ACCOUNTS
OR RECORDS MAINTAINED BY THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR OF THE AMOUNT OF THE CREDIT EXTENSIONS MADE BY
THE LENDERS TO THE BORROWERS AND THE INTEREST AND PAYMENTS THEREON. ANY FAILURE
TO SO RECORD OR ANY ERROR IN DOING SO SHALL NOT, HOWEVER, LIMIT OR OTHERWISE
AFFECT THE OBLIGATION OF THE BORROWERS HEREUNDER TO PAY ANY AMOUNT OWING WITH
RESPECT TO THE OBLIGATIONS. IN THE EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS
AND RECORDS MAINTAINED BY ANY LENDER AND THE ACCOUNTS AND RECORDS OF THE
ADMINISTRATIVE AGENT IN RESPECT OF SUCH MATTERS,

 

46

--------------------------------------------------------------------------------


 


THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE AGENT SHALL CONTROL IN THE
ABSENCE OF MANIFEST ERROR. UPON THE REQUEST OF ANY LENDER TO A BORROWER MADE
THROUGH THE ADMINISTRATIVE AGENT, SUCH BORROWER SHALL EXECUTE AND DELIVER TO
SUCH LENDER (THROUGH THE ADMINISTRATIVE AGENT) A NOTE, WHICH SHALL EVIDENCE SUCH
LENDER’S LOANS TO SUCH BORROWER IN ADDITION TO SUCH ACCOUNTS OR RECORDS. EACH
LENDER MAY ATTACH SCHEDULES TO A NOTE AND ENDORSE THEREON THE DATE, TYPE (IF
APPLICABLE), AMOUNT, CURRENCY AND MATURITY OF ITS LOANS AND PAYMENTS WITH
RESPECT THERETO.


 


(B)           IN ADDITION TO THE ACCOUNTS AND RECORDS REFERRED TO IN SUBSECTION
(A), EACH LENDER AND THE ADMINISTRATIVE AGENT SHALL MAINTAIN IN ACCORDANCE WITH
ITS USUAL PRACTICE ACCOUNTS OR RECORDS EVIDENCING THE PURCHASES AND SALES BY
SUCH LENDER OF PARTICIPATIONS IN LETTERS OF CREDIT AND SWING LINE LOANS. IN THE
EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS AND RECORDS MAINTAINED BY THE
ADMINISTRATIVE AGENT AND THE ACCOUNTS AND RECORDS OF ANY LENDER IN RESPECT OF
SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE AGENT SHALL CONTROL
IN THE ABSENCE OF MANIFEST ERROR.


 


2.12        PAYMENTS GENERALLY; ADMINISTRATIVE AGENT’S CLAWBACK. (A)  GENERAL.
ALL PAYMENTS TO BE MADE BY THE BORROWERS SHALL BE MADE WITHOUT CONDITION OR
DEDUCTION FOR ANY COUNTERCLAIM, DEFENSE, RECOUPMENT OR SETOFF. EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN AND EXCEPT WITH RESPECT TO PRINCIPAL OF AND
INTEREST ON LOANS DENOMINATED IN EUROS, ALL PAYMENTS BY THE BORROWERS HEREUNDER
SHALL BE MADE TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE RESPECTIVE
LENDERS TO WHICH SUCH PAYMENT IS OWED, AT THE APPLICABLE ADMINISTRATIVE AGENT’S
OFFICE IN DOLLARS AND IN SAME DAY FUNDS NOT LATER THAN 2:00 P.M. ON THE DATE
SPECIFIED HEREIN. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL PAYMENTS BY
THE BORROWERS HEREUNDER WITH RESPECT TO PRINCIPAL AND INTEREST ON LOANS
DENOMINATED IN EUROS SHALL BE MADE TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT
OF THE RESPECTIVE LENDERS TO WHICH SUCH PAYMENT IS OWED, AT THE APPLICABLE
ADMINISTRATIVE AGENT’S OFFICE IN EUROS AND IN SAME DAY FUNDS NOT LATER THAN 2:00
P.M. ON THE DATE SPECIFIED HEREIN. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE ADMINISTRATIVE AGENT MAY REQUIRE THAT ANY PAYMENTS DUE UNDER THIS
AGREEMENT BE MADE IN THE UNITED STATES. IF, FOR ANY REASON, ANY BORROWER IS
PROHIBITED BY ANY LAW FROM MAKING ANY REQUIRED PAYMENT HEREUNDER IN EUROS, SUCH
BORROWER SHALL MAKE SUCH PAYMENT IN DOLLARS IN THE DOLLAR EQUIVALENT OF THE EURO
PAYMENT AMOUNT. THE ADMINISTRATIVE AGENT WILL PROMPTLY DISTRIBUTE TO EACH LENDER
ITS APPLICABLE PERCENTAGE (OR OTHER APPLICABLE SHARE AS PROVIDED HEREIN) OF SUCH
PAYMENT IN LIKE FUNDS AS RECEIVED BY WIRE TRANSFER TO SUCH LENDER’S LENDING
OFFICE. ALL PAYMENTS RECEIVED BY THE ADMINISTRATIVE AGENT (I) AFTER 2:00 P.M.,
IN THE CASE OF PAYMENTS IN DOLLARS, OR (II) AFTER 2:00 P.M. IN THE CASE OF
PAYMENTS IN EUROS, SHALL IN EACH CASE BE DEEMED RECEIVED ON THE NEXT SUCCEEDING
BUSINESS DAY AND ANY APPLICABLE INTEREST OR FEE SHALL CONTINUE TO ACCRUE. IF ANY
PAYMENT TO BE MADE BY ANY BORROWER SHALL COME DUE ON A DAY OTHER THAN A BUSINESS
DAY, PAYMENT SHALL BE MADE ON THE NEXT FOLLOWING BUSINESS DAY, AND SUCH
EXTENSION OF TIME SHALL BE REFLECTED IN COMPUTING INTEREST OR FEES, AS THE CASE
MAY BE.


 


(B)           (I)  FUNDING BY LENDERS; PRESUMPTION BY ADMINISTRATIVE AGENT.
UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR
TO THE PROPOSED DATE OF ANY COMMITTED BORROWING OF EUROCURRENCY RATE LOANS (OR,
IN THE CASE OF ANY COMMITTED BORROWING OF BASE RATE LOANS, PRIOR TO 12:00 NOON
ON THE DATE OF SUCH COMMITTED BORROWING) THAT SUCH LENDER WILL NOT MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH COMMITTED
BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH
SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH SECTION 2.02 (OR, IN THE CASE OF
A COMMITTED

 

47

--------------------------------------------------------------------------------


 


BORROWING OF BASE RATE LOANS, THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE IN
ACCORDANCE WITH AND AT THE TIME REQUIRED BY SECTION 2.02) AND MAY, IN RELIANCE
UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE APPLICABLE BORROWER A CORRESPONDING
AMOUNT. IN SUCH EVENT, IF A LENDER HAS NOT IN FACT MADE ITS SHARE OF THE
APPLICABLE COMMITTED BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT, THEN THE
APPLICABLE LENDER AND THE APPLICABLE BORROWER SEVERALLY AGREE TO PAY TO THE
ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT IN SAME DAY
FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH
AMOUNT IS MADE AVAILABLE TO SUCH BORROWER TO BUT EXCLUDING THE DATE OF PAYMENT
TO THE ADMINISTRATIVE AGENT, AT (A) IN THE CASE OF A PAYMENT TO BE MADE BY SUCH
LENDER, THE OVERNIGHT RATE, PLUS ANY ADMINISTRATIVE, PROCESSING OR SIMILAR FEES
CUSTOMARILY CHARGED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE
FOREGOING, AND (B) IN THE CASE OF A PAYMENT TO BE MADE BY SUCH BORROWER, THE
INTEREST RATE APPLICABLE TO BASE RATE LOANS. IF SUCH BORROWER AND SUCH LENDER
SHALL PAY SUCH INTEREST TO THE ADMINISTRATIVE AGENT FOR THE SAME OR AN
OVERLAPPING PERIOD, THE ADMINISTRATIVE AGENT SHALL PROMPTLY REMIT TO SUCH
BORROWER THE AMOUNT OF SUCH INTEREST PAID BY SUCH BORROWER FOR SUCH PERIOD. IF
SUCH LENDER PAYS ITS SHARE OF THE APPLICABLE COMMITTED BORROWING TO THE
ADMINISTRATIVE AGENT, THEN THE AMOUNT SO PAID SHALL CONSTITUTE SUCH LENDER’S
COMMITTED LOAN INCLUDED IN SUCH COMMITTED BORROWING. ANY PAYMENT BY SUCH
BORROWER SHALL BE WITHOUT PREJUDICE TO ANY CLAIM SUCH BORROWER MAY HAVE AGAINST
A LENDER THAT SHALL HAVE FAILED TO MAKE SUCH PAYMENT TO THE ADMINISTRATIVE
AGENT.


 

(II)           PAYMENTS BY BORROWERS; PRESUMPTIONS BY ADMINISTRATIVE AGENT.
UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A BORROWER PRIOR
TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE LENDERS OR THE L/C ISSUER HEREUNDER THAT SUCH BORROWER WILL NOT
MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH BORROWER HAS
MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON
SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS OR THE L/C ISSUER, AS THE CASE MAY
BE, THE AMOUNT DUE. IN SUCH EVENT, IF SUCH BORROWER HAS NOT IN FACT MADE SUCH
PAYMENT, THEN EACH OF THE LENDERS OR THE L/C ISSUER, AS THE CASE MAY BE,
SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE
AMOUNT SO DISTRIBUTED TO SUCH LENDER OR THE L/C ISSUER, IN SAME DAY FUNDS WITH
INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS
DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE
AGENT, AT THE OVERNIGHT RATE.

 

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 


(C)           FAILURE TO SATISFY CONDITIONS PRECEDENT. IF ANY LENDER MAKES
AVAILABLE TO THE ADMINISTRATIVE AGENT FUNDS FOR ANY LOAN TO BE MADE BY SUCH
LENDER TO ANY BORROWER AS PROVIDED IN THE FOREGOING PROVISIONS OF THIS ARTICLE
II, AND SUCH FUNDS ARE NOT MADE AVAILABLE TO SUCH BORROWER BY THE ADMINISTRATIVE
AGENT BECAUSE THE CONDITIONS TO THE APPLICABLE CREDIT EXTENSION SET FORTH IN
ARTICLE IV ARE NOT SATISFIED OR WAIVED IN ACCORDANCE WITH THE TERMS HEREOF, THE
ADMINISTRATIVE AGENT SHALL RETURN SUCH FUNDS (IN LIKE FUNDS AS RECEIVED FROM
SUCH LENDER) TO SUCH LENDER, WITHOUT INTEREST.


 


(D)           OBLIGATIONS OF LENDERS SEVERAL. THE OBLIGATIONS OF THE LENDERS
HEREUNDER TO MAKE COMMITTED LOANS, TO FUND PARTICIPATIONS IN LETTERS OF CREDIT
AND SWING LINE LOANS AND TO MAKE PAYMENTS PURSUANT TO SECTION 10.04(C) ARE
SEVERAL AND NOT JOINT. THE FAILURE OF ANY LENDER

 

48

--------------------------------------------------------------------------------


 


TO MAKE ANY COMMITTED LOAN, TO FUND ANY SUCH PARTICIPATION OR TO MAKE ANY
PAYMENT UNDER SECTION 10.04(C) ON ANY DATE REQUIRED HEREUNDER SHALL NOT RELIEVE
ANY OTHER LENDER OF ITS CORRESPONDING OBLIGATION TO DO SO ON SUCH DATE, AND NO
LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO SO MAKE ITS
COMMITTED LOAN, TO PURCHASE ITS PARTICIPATION OR TO MAKE ITS PAYMENT UNDER
SECTION 10.04(C).


 


(E)           FUNDING SOURCE. NOTHING HEREIN SHALL BE DEEMED TO OBLIGATE ANY
LENDER TO OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER OR TO
CONSTITUTE A REPRESENTATION BY ANY LENDER THAT IT HAS OBTAINED OR WILL OBTAIN
THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER.


 


2.13        SHARING OF PAYMENTS BY LENDERS. IF ANY LENDER SHALL, BY EXERCISING
ANY RIGHT OF SETOFF OR COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF
ANY PRINCIPAL OF OR INTEREST ON ANY OF THE COMMITTED LOANS MADE BY IT, OR THE
PARTICIPATIONS IN L/C OBLIGATIONS OR IN SWING LINE LOANS HELD BY IT RESULTING IN
SUCH LENDER’S RECEIVING PAYMENT OF A PROPORTION OF THE AGGREGATE AMOUNT OF SUCH
COMMITTED LOANS OR PARTICIPATIONS AND ACCRUED INTEREST THEREON GREATER THAN ITS
PRO RATA SHARE THEREOF AS PROVIDED HEREIN, THEN THE LENDER RECEIVING SUCH
GREATER PROPORTION SHALL (A) NOTIFY THE ADMINISTRATIVE AGENT OF SUCH FACT, AND
(B) PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE COMMITTED LOANS AND
SUBPARTICIPATIONS IN L/C OBLIGATIONS AND SWING LINE LOANS OF THE OTHER LENDERS,
OR MAKE SUCH OTHER ADJUSTMENTS AS SHALL BE EQUITABLE, SO THAT THE BENEFIT OF ALL
SUCH PAYMENTS SHALL BE SHARED BY THE LENDERS RATABLY IN ACCORDANCE WITH THE
AGGREGATE AMOUNT OF PRINCIPAL OF AND ACCRUED INTEREST ON THEIR RESPECTIVE
COMMITTED LOANS AND OTHER AMOUNTS OWING THEM, PROVIDED THAT:


 

(I)            IF ANY SUCH PARTICIPATIONS OR SUBPARTICIPATIONS ARE PURCHASED AND
ALL OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH
PARTICIPATIONS OR SUBPARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE PRICE
RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST; AND

 

(II)           THE PROVISIONS OF THIS SECTION 2.13 SHALL NOT BE CONSTRUED TO
APPLY TO (X) ANY PAYMENT MADE BY A BORROWER PURSUANT TO AND IN ACCORDANCE WITH
THE EXPRESS TERMS OF THIS AGREEMENT OR (Y) ANY PAYMENT OBTAINED BY A LENDER AS
CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS
COMMITTED LOANS OR SUBPARTICIPATIONS IN L/C OBLIGATIONS OR SWING LINE LOANS TO
ANY ASSIGNEE OR PARTICIPANT, OTHER THAN TO THE COMPANY OR ANY SUBSIDIARY THEREOF
(AS TO WHICH THE PROVISIONS OF THIS SECTION 2.13 SHALL APPLY).

 

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

 


2.14        DESIGNATED BORROWERS. (A)  THE INITIAL DESIGNATED BORROWER IS A
“DESIGNATED BORROWER” HEREUNDER AND MAY RECEIVE LOANS FOR ITS ACCOUNT AND
REQUEST THAT LETTERS OF CREDIT BE ISSUED FOR THE ACCOUNT OF ITSELF OR ITS
SUBSIDIARIES, IN EACH CASE ON THE TERMS AND CONDITIONS SET FORTH IN THIS
AGREEMENT.

 

49

--------------------------------------------------------------------------------


 


(B)           THE COMPANY MAY AT ANY TIME, UPON NOT LESS THAN 15 BUSINESS DAYS’
NOTICE FROM THE COMPANY TO THE ADMINISTRATIVE AGENT (OR SUCH SHORTER PERIOD AS
MAY BE AGREED BY THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION), DESIGNATE ANY
ADDITIONAL SUBSIDIARY OF THE COMPANY (AN “APPLICANT BORROWER”) AS A DESIGNATED
BORROWER TO RECEIVE LOANS AND REQUEST THE ISSUANCE OF LETTERS OF CREDIT
HEREUNDER BY DELIVERING TO THE ADMINISTRATIVE AGENT (WHICH SHALL PROMPTLY
DELIVER COUNTERPARTS THEREOF TO EACH LENDER) A DULY EXECUTED NOTICE AND
AGREEMENT IN SUBSTANTIALLY THE FORM OF EXHIBIT G (A “DESIGNATED BORROWER REQUEST
AND ASSUMPTION AGREEMENT”). THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT PRIOR
TO ANY APPLICANT BORROWER BECOMING ENTITLED TO UTILIZE THE CREDIT FACILITIES
PROVIDED FOR HEREIN THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL HAVE RECEIVED
SUCH SUPPORTING RESOLUTIONS, INCUMBENCY CERTIFICATES, OPINIONS OF COUNSEL AND
OTHER DOCUMENTS OR INFORMATION, IN FORM, CONTENT AND SCOPE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT, AS MAY BE REQUIRED BY THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS IN THEIR SOLE DISCRETION, AND NOTES
SIGNED BY SUCH NEW BORROWERS TO THE EXTENT ANY LENDERS SO REQUIRE. IF THE
ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS AGREE THAT AN APPLICANT BORROWER
SHALL BE ENTITLED TO RECEIVE LOANS AND REQUEST THE ISSUANCE OF LETTERS OF CREDIT
HEREUNDER, THEN PROMPTLY FOLLOWING RECEIPT OF ALL SUCH REQUESTED RESOLUTIONS,
INCUMBENCY CERTIFICATES, OPINIONS OF COUNSEL AND OTHER DOCUMENTS OR INFORMATION,
THE ADMINISTRATIVE AGENT SHALL SEND A NOTICE IN SUBSTANTIALLY THE FORM OF
EXHIBIT H (A “DESIGNATED BORROWER NOTICE”) TO THE COMPANY AND THE LENDERS
SPECIFYING THE EFFECTIVE DATE UPON WHICH THE APPLICANT BORROWER SHALL CONSTITUTE
A DESIGNATED BORROWER FOR PURPOSES HEREOF, WHEREUPON EACH OF THE LENDERS AGREES
TO PERMIT SUCH DESIGNATED BORROWER TO RECEIVE LOANS AND REQUEST THE ISSUANCE OF
LETTERS OF CREDIT HEREUNDER, ON THE TERMS AND CONDITIONS SET FORTH HEREIN, AND
EACH OF THE PARTIES AGREES THAT SUCH DESIGNATED BORROWER OTHERWISE SHALL BE A
BORROWER FOR ALL PURPOSES OF THIS AGREEMENT; PROVIDED THAT NO COMMITTED LOAN
NOTICE OR LETTER OF CREDIT APPLICATION MAY BE SUBMITTED BY SUCH DESIGNATED
BORROWER UNTIL THE DATE FIVE BUSINESS DAYS AFTER SUCH EFFECTIVE DATE.


 


(C)           CONCURRENTLY WITH THE DELIVERY OF EACH DESIGNATED BORROWER REQUEST
AND ASSUMPTION AGREEMENT, THE RELATED APPLICANT BORROWER SHALL EXECUTE AND
DELIVER TO THE ADMINISTRATIVE AGENT A COUNTERPART OF THE GUARANTY AGREEMENT OR
SUCH OTHER DOCUMENT AS THE ADMINISTRATIVE AGENT SHALL DEEM APPROPRIATE IN ORDER
FOR SUCH SUBSIDIARY TO PROVIDE AN UNCONDITIONAL GUARANTY OF THE OBLIGATIONS OF
EACH OTHER BORROWER (IN THE CASE OF ANY DOMESTIC DESIGNATED BORROWER) OR EACH
OTHER FOREIGN DESIGNATED BORROWER (IN THE CASE OF ANY FOREIGN DESIGNATED
BORROWER), IN FORM, CONTENT AND SCOPE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.


 


(D)           EACH SUBSIDIARY OF THE COMPANY THAT IS OR BECOMES A “DESIGNATED
BORROWER” PURSUANT TO THIS SECTION 2.14 HEREBY IRREVOCABLY APPOINTS THE COMPANY
AS ITS AGENT FOR ALL PURPOSES RELEVANT TO THIS AGREEMENT AND EACH OF THE OTHER
LOAN DOCUMENTS, INCLUDING (I) THE GIVING AND RECEIPT OF NOTICES, (II) THE
EXECUTION AND DELIVERY OF ALL DOCUMENTS, INSTRUMENTS AND CERTIFICATES
CONTEMPLATED HEREIN AND ALL MODIFICATIONS HERETO, (III) THE RECEIPT OF THE
PROCEEDS OF ANY LOANS MADE BY THE LENDERS TO ANY SUCH DESIGNATED BORROWER
HEREUNDER AND (IV) THE RECEIPT AND EXAMINATION OF A COPY ANY LETTER OF CREDIT
ISSUED BY THE L/C ISSUER AT THE REQUEST OF SUCH DESIGNATED BORROWER HEREUNDER.
ANY ACKNOWLEDGMENT, CONSENT, DIRECTION, CERTIFICATION OR OTHER ACTION WHICH
MIGHT OTHERWISE BE VALID OR EFFECTIVE ONLY IF GIVEN OR TAKEN BY ALL BORROWERS,
OR BY EACH BORROWER ACTING SINGLY, SHALL BE VALID AND EFFECTIVE IF GIVEN OR
TAKEN ONLY BY THE COMPANY, WHETHER OR NOT ANY SUCH OTHER BORROWER JOINS THEREIN.
ANY NOTICE, DEMAND, CONSENT, ACKNOWLEDGEMENT, DIRECTION, CERTIFICATION OR OTHER
COMMUNICATION DELIVERED TO THE COMPANY IN

 

50

--------------------------------------------------------------------------------


 


ACCORDANCE WITH THE TERMS OF THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN
DELIVERED TO EACH DESIGNATED BORROWER.


 


(E)           THE COMPANY MAY FROM TIME TO TIME, UPON NOT LESS THAN 15 BUSINESS
DAYS’ NOTICE FROM THE COMPANY TO THE ADMINISTRATIVE AGENT (OR SUCH SHORTER
PERIOD AS MAY BE AGREED BY THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION),
TERMINATE A DESIGNATED BORROWER’S STATUS AS SUCH, PROVIDED THAT (I) THERE ARE NO
OUTSTANDING LOANS PAYABLE BY SUCH DESIGNATED BORROWER AND (II) THERE ARE NOT
OUTSTANDING LETTERS OF CREDIT THAT WERE ISSUED AT THE REQUEST OF SUCH DESIGNATED
BORROWER, OR OTHER AMOUNTS PAYABLE BY SUCH DESIGNATED BORROWER ON ACCOUNT OF ANY
LOANS MADE TO IT OR LETTERS OF CREDIT ISSUED AT ITS REQUEST, AS OF THE EFFECTIVE
DATE OF SUCH TERMINATION. THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY THE
LENDERS OF ANY SUCH TERMINATION OF A DESIGNATED BORROWER’S STATUS.


 


2.15        DOMESTIC SUBSIDIARY GUARANTORS. THE COMPANY MAY AT ANY TIME DELIVER
TO THE ADMINISTRATIVE AGENT A REVISED SCHEDULE 5.19 SETTING FORTH DOMESTIC
SUBSIDIARIES OF THE COMPANY SUFFICIENT TO CAUSE THE REPRESENTATION AND WARRANTY
SET FORTH IN SECTION 5.19 TO BE TRUE AND CORRECT AS OF THE DATE OF DELIVERY OF
SUCH REVISED SCHEDULE. ON THE DATE OF DELIVERY BY THE COMPANY OF A REVISED
SCHEDULE 5.19 PURSUANT TO THIS SECTION 2.15, WHICH REVISED SCHEDULE INDICATES
THAT ANY DOMESTIC SUBSIDIARY HAS BECOME A MATERIAL DOMESTIC SUBSIDIARY, THE
COMPANY SHALL CAUSE SUCH DOMESTIC SUBSIDIARY TO (X) BECOME A DOMESTIC SUBSIDIARY
GUARANTOR BY EXECUTING AND DELIVERING TO THE ADMINISTRATIVE AGENT A COUNTERPART
OF THE GUARANTY AGREEMENT OR SUCH OTHER DOCUMENT AS THE ADMINISTRATIVE AGENT
SHALL DEEM APPROPRIATE IN ORDER FOR SUCH DOMESTIC SUBSIDIARY TO PROVIDE AN
UNCONDITIONAL GUARANTY OF THE OBLIGATIONS OF THE BORROWERS AND (Y) DELIVER TO
THE ADMINISTRATIVE AGENT DOCUMENTS OF THE TYPES REFERRED TO IN CLAUSES (III),
(IV) AND (VII) OF SECTION 4.01(A) AND, IF REQUESTED BY THE ADMINISTRATIVE AGENT,
FAVORABLE OPINIONS OF COUNSEL TO SUCH PERSON (WHICH SHALL COVER, AMONG OTHER
THINGS, THE LEGALITY, VALIDITY, BINDING EFFECT AND ENFORCEABILITY OF THE
DOCUMENTATION REFERRED TO IN CLAUSE (X)), ALL IN FORM, CONTENT AND SCOPE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT. PROMPTLY FOLLOWING (I)
DELIVERY BY THE COMPANY OF A REVISED SCHEDULE 5.19 PURSUANT TO THIS SECTION
2.15, WHICH REVISED SCHEDULE INDICATES THAT ANY DOMESTIC SUBSIDIARY HAS CEASED
TO CONSTITUTE A MATERIAL DOMESTIC SUBSIDIARY AND (II) DELIVERY BY THE COMPANY OF
ANY DOCUMENTATION REQUIRED PURSUANT TO THE FOREGOING SENTENCE WITH RESPECT TO
SUCH REVISED SCHEDULE, THE ADMINISTRATIVE AGENT SHALL BE AUTHORIZED TO, AND
SHALL PROMPTLY, EXECUTE AND DELIVER TO THE COMPANY SUCH DOCUMENTATION AS THE
COMPANY MAY REASONABLY REQUEST IN ORDER TO RELEASE SUCH DOMESTIC SUBSIDIARY FROM
THE GUARANTY AGREEMENT.


 


2.16        INCREASE IN COMMITMENTS.


 


(A)           REQUEST FOR INCREASE. PROVIDED THERE EXISTS NO DEFAULT, UPON
NOTICE TO THE ADMINISTRATIVE AGENT (WHICH SHALL PROMPTLY NOTIFY THE LENDERS),
THE COMPANY MAY FROM TIME TO TIME, REQUEST AN INCREASE IN THE AGGREGATE
COMMITMENTS BY AN AMOUNT (FOR ALL SUCH REQUESTS IN THE AGGREGATE) NOT EXCEEDING
$150,000,000; PROVIDED THAT ANY SUCH REQUEST FOR AN INCREASE SHALL BE IN A
MINIMUM AMOUNT OF $5,000,000. AT THE TIME OF SENDING SUCH NOTICE, THE COMPANY
(IN CONSULTATION WITH THE ADMINISTRATIVE AGENT) SHALL SPECIFY THE TIME PERIOD
WITHIN WHICH EACH LENDER IS REQUESTED TO RESPOND (WHICH SHALL IN NO EVENT BE
LESS THAN TEN BUSINESS DAYS FROM THE DATE OF DELIVERY OF SUCH NOTICE TO THE
LENDERS).

 

51

--------------------------------------------------------------------------------


 


(B)           LENDER ELECTIONS TO INCREASE. EACH LENDER SHALL NOTIFY THE
ADMINISTRATIVE AGENT WITHIN SUCH TIME PERIOD WHETHER OR NOT IT AGREES TO
INCREASE ITS COMMITMENT AND, IF SO, WHETHER BY AN AMOUNT EQUAL TO, GREATER THAN,
OR LESS THAN ITS APPLICABLE PERCENTAGE OF SUCH REQUESTED INCREASE. ANY LENDER
NOT RESPONDING WITHIN SUCH TIME PERIOD SHALL BE DEEMED TO HAVE DECLINED TO
INCREASE ITS COMMITMENT.


 


(C)           NOTIFICATION BY ADMINISTRATIVE AGENT; ADDITIONAL LENDERS. THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE COMPANY AND EACH LENDER OF THE LENDERS’
RESPONSES TO EACH REQUEST MADE HEREUNDER. TO ACHIEVE THE FULL AMOUNT OF A
REQUESTED INCREASE AND SUBJECT TO THE APPROVAL OF THE ADMINISTRATIVE AGENT AND
THE L/C ISSUER (WHICH APPROVALS SHALL NOT BE UNREASONABLY WITHHELD), THE COMPANY
MAY ALSO INVITE ADDITIONAL ELIGIBLE ASSIGNEES TO BECOME LENDERS PURSUANT TO A
JOINDER AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT
AND ITS COUNSEL.


 


(D)           EFFECTIVE DATE AND ALLOCATIONS. IF THE AGGREGATE COMMITMENTS ARE
INCREASED IN ACCORDANCE WITH THIS SECTION 2.16, THE ADMINISTRATIVE AGENT AND THE
COMPANY SHALL DETERMINE THE EFFECTIVE DATE (THE “INCREASE EFFECTIVE DATE”) AND
THE FINAL ALLOCATION OF SUCH INCREASE. THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY THE COMPANY AND THE LENDERS OF THE FINAL ALLOCATION OF SUCH INCREASE AND
THE INCREASE EFFECTIVE DATE.


 


(E)           CONDITIONS TO EFFECTIVENESS OF INCREASE. AS A CONDITION PRECEDENT
TO SUCH INCREASE, THE COMPANY SHALL DELIVER TO THE ADMINISTRATIVE AGENT A
CERTIFICATE OF EACH LOAN PARTY DATED AS OF THE INCREASE EFFECTIVE DATE (IN
SUFFICIENT COPIES FOR EACH LENDER) SIGNED BY A RESPONSIBLE OFFICER OF SUCH LOAN
PARTY (I) CERTIFYING AND ATTACHING THE RESOLUTIONS ADOPTED BY SUCH LOAN PARTY
APPROVING OR CONSENTING TO SUCH INCREASE, AND (II) IN THE CASE OF THE COMPANY,
CERTIFYING THAT, BEFORE AND AFTER GIVING EFFECT TO SUCH INCREASE, (A) THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE V AND THE OTHER LOAN
DOCUMENTS ARE (I) WITH RESPECT TO ANY REPRESENTATIONS OR WARRANTIES THAT CONTAIN
A MATERIALITY QUALIFIER, TRUE AND CORRECT IN ALL RESPECTS AND (II) WITH RESPECT
TO ANY REPRESENTATIONS OR WARRANTIES THAT DO NOT CONTAIN A MATERIALITY
QUALIFIER, TRUE AND CORRECT IN ALL MATERIAL RESPECTS, ON AND AS OF THE INCREASE
EFFECTIVE DATE, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES
SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH CASE THEY ARE TRUE AND CORRECT
IN SUCH RESPECTS AS OF SUCH EARLIER DATE, AND EXCEPT THAT FOR PURPOSES OF THIS
SECTION 2.16, THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SUBSECTION (A) OF
SECTION 5.05 SHALL BE DEEMED TO REFER TO THE MOST RECENT STATEMENTS FURNISHED
PURSUANT TO CLAUSES (A) AND (B) OF SECTION 6.01 (SUBJECT, IN THE CASE OF ANY
UNAUDITED STATEMENTS FURNISHED PURSUANT TO CLAUSE (B) OF SECTION 6.01, TO THE
ABSENCE OF FOOTNOTES AND TO NORMAL YEAR-END AUDIT ADJUSTMENTS), AND (B) NO
DEFAULT EXISTS. THE BORROWERS SHALL PREPAY ANY COMMITTED LOANS OUTSTANDING ON
THE INCREASE EFFECTIVE DATE (AND PAY ANY ADDITIONAL AMOUNTS REQUIRED PURSUANT TO
SECTION 3.05) ON A NON-RATABLE BASIS TO THE EXTENT NECESSARY TO KEEP THE
OUTSTANDING COMMITTED LOANS RATABLE WITH ANY REVISED APPLICABLE PERCENTAGES
ARISING FROM ANY NONRATABLE INCREASE IN THE COMMITMENTS UNDER THIS SECTION 2.16.


 


(F)            CONFLICTING PROVISIONS. THIS SECTION 2.16 SHALL SUPERSEDE ANY
PROVISIONS IN SECTIONS 2.13 OR 10.01 TO THE CONTRARY.


 


2.17        LENDERS REPRESENTATION REGARDING DUTCH BANKING ACT. EACH LENDER
WHICH IS A PARTY TO THIS AGREEMENT ON THE DATE HEREOF REPRESENTS AND WARRANTS TO
THE INITIAL DESIGNATED

 

52

--------------------------------------------------------------------------------


 


BORROWER ON THE DATE HEREOF THAT (I) IT IS A PMP, (II) IT IS AWARE THAT IT DOES
NOT BENEFIT FROM THE PROTECTION OFFERED BY THE DUTCH BANKING ACT TO LENDERS
WHICH ARE NOT PMPS, AND (III) IT HAS MADE ITS OWN INDEPENDENT APPRAISAL OF RISKS
ARISING UNDER OR IN CONNECTION WITH ANY LOAN DOCUMENTS. EACH LENDER ACKNOWLEDGES
THAT THE INITIAL DESIGNATED BORROWER HAS RELIED UPON SUCH REPRESENTATION AND
WARRANTY.


 


ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY


 


3.01        TAXES.


 


(A)           PAYMENTS FREE OF TAXES. ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF
ANY OBLIGATION OF THE RESPECTIVE BORROWERS HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT SHALL BE MADE FREE AND CLEAR OF AND WITHOUT REDUCTION OR WITHHOLDING
FOR ANY INDEMNIFIED TAXES OR OTHER TAXES, PROVIDED THAT IF THE APPLICABLE
BORROWER SHALL BE REQUIRED BY APPLICABLE LAW TO DEDUCT ANY INDEMNIFIED TAXES
(INCLUDING ANY OTHER TAXES) FROM SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL
BE INCREASED AS NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS
(INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION
3.01) THE ADMINISTRATIVE AGENT, LENDER OR L/C ISSUER, AS THE CASE MAY BE,
RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH
DEDUCTIONS BEEN MADE, (II) SUCH BORROWER SHALL MAKE SUCH DEDUCTIONS AND (III)
SUCH BORROWER SHALL TIMELY PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(B)           PAYMENT OF OTHER TAXES BY THE BORROWERS. WITHOUT LIMITING THE
PROVISIONS OF SUBSECTION (A) ABOVE, EACH BORROWER SHALL TIMELY PAY ANY OTHER
TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C)           INDEMNIFICATION BY THE BORROWERS. EACH BORROWER SHALL INDEMNIFY
THE ADMINISTRATIVE AGENT, EACH LENDER AND THE L/C ISSUER, WITHIN 10 DAYS AFTER
DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES
(INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR
ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION 3.01) PAID BY THE
ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, AND ANY
PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT
THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR
LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY. A
CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED TO A
BORROWER BY A LENDER OR THE L/C ISSUER (WITH A COPY TO THE ADMINISTRATIVE
AGENT), OR BY THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A
LENDER OR THE L/C ISSUER, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


(D)           EVIDENCE OF PAYMENTS. AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY ANY BORROWER TO A GOVERNMENTAL AUTHORITY,
SUCH BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A
CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING
SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF
SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(E)           STATUS OF LENDERS. ANY FOREIGN LENDER THAT IS ENTITLED TO AN
EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION
IN WHICH A BORROWER IS RESIDENT FOR

 

53

--------------------------------------------------------------------------------


 


TAX PURPOSES, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT
TO PAYMENTS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL DELIVER TO THE
COMPANY (WITH A COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES
PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY THE COMPANY OR THE
ADMINISTRATIVE AGENT, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION
PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT
WITHHOLDING OR AT A REDUCED RATE OF WITHHOLDING. IN ADDITION, ANY LENDER, IF
REQUESTED BY THE COMPANY OR THE ADMINISTRATIVE AGENT, SHALL DELIVER SUCH OTHER
DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT AS WILL ENABLE THE COMPANY OR THE
ADMINISTRATIVE AGENT TO DETERMINE WHETHER OR NOT SUCH LENDER IS SUBJECT TO
BACKUP WITHHOLDING OR INFORMATION REPORTING REQUIREMENTS.


 

Without limiting the generality of the foregoing, in the event that a Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Company or the Administrative Agent, but only
if such Foreign Lender is legally entitled to do so), whichever of the following
is applicable:

 

(I)            DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN
CLAIMING ELIGIBILITY FOR BENEFITS OF AN INCOME TAX TREATY TO WHICH THE UNITED
STATES IS A PARTY,

 

(II)           DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8ECI,

 

(III)          IN THE CASE OF A FOREIGN LENDER CLAIMING THE BENEFITS OF THE
EXEMPTION FOR PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE CODE, (X) A
CERTIFICATE TO THE EFFECT THAT SUCH FOREIGN LENDER IS NOT (A) A “BANK” WITHIN
THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE, (B) A “10 PERCENT SHAREHOLDER”
OF THE APPLICABLE BORROWER WITHIN THE MEANING OF SECTION 881(C)(3)(B) OF THE
CODE, OR (C) A “CONTROLLED FOREIGN CORPORATION” DESCRIBED IN SECTION
881(C)(3)(C) OF THE CODE AND (Y) DULY COMPLETED COPIES OF INTERNAL REVENUE
SERVICE FORM W-8BEN, OR

 

(IV)          ANY OTHER FORM PRESCRIBED BY APPLICABLE LAW AS A BASIS FOR
CLAIMING EXEMPTION FROM OR A REDUCTION IN UNITED STATES FEDERAL WITHHOLDING TAX
DULY COMPLETED TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS MAY BE
PRESCRIBED BY APPLICABLE LAW TO PERMIT THE COMPANY TO DETERMINE THE WITHHOLDING
OR DEDUCTION REQUIRED TO BE MADE.

 

Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Company, as the Administrative Agent or the Company
shall reasonably request, on or prior to the Closing Date, and in a timely
fashion thereafter, such other documents and forms required by any relevant
taxing authorities under the Laws of any other jurisdiction, duly executed and
completed by such Lender, as are required under such Laws to confirm such
Lender’s entitlement to any available exemption from, or reduction of,
applicable withholding taxes in respect of all payments to be made to such
Lender outside of the U.S. by the Borrowers pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in such
other

 

54

--------------------------------------------------------------------------------


 

jurisdiction. Each Lender shall promptly (i) notify the Administrative Agent of
any change in circumstances which would modify or render invalid any such 
claimed exemption or reduction, and (ii) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any such jurisdiction
that any Borrower make any deduction or withholding for taxes from amounts
payable to such Lender. Additionally, each of the Borrowers shall promptly
deliver to the Administrative Agent or any Lender, as the Administrative Agent
or such Lender shall reasonably request, on or prior to the Closing Date, and in
a timely fashion thereafter, such documents and forms required by any relevant
taxing authorities under the Laws of any jurisdiction, duly executed and
completed by such Borrower, as are required to be furnished by such Lender or
the Administrative Agent under such Laws in connection with any payment by the
Administrative Agent or any Lender of Taxes or Other Taxes, or otherwise in
connection with the Loan Documents, with respect to such jurisdiction.

 


(F)            TREATMENT OF CERTAIN REFUNDS. IF THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE L/C ISSUER DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS
RECEIVED A REFUND OF ANY TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN
INDEMNIFIED BY ANY BORROWER OR WITH RESPECT TO WHICH ANY BORROWER HAS PAID
ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 3.01, IT SHALL PAY TO SUCH BORROWER
AN AMOUNT EQUAL TO SUCH REFUND (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS
MADE, OR ADDITIONAL AMOUNTS PAID, BY SUCH BORROWER UNDER THIS SECTION 3.01 WITH
RESPECT TO THE TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL
OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C
ISSUER, AS THE CASE MAY BE, AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID
BY THE RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND), PROVIDED
THAT EACH BORROWER, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR
THE L/C ISSUER, AGREES TO REPAY THE AMOUNT PAID OVER TO SUCH BORROWER (PLUS ANY
PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL
AUTHORITY) TO THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER IN THE
EVENT THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER IS REQUIRED TO
REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY. THIS SUBSECTION SHALL NOT BE
CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER TO
MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS TAXES
THAT IT DEEMS CONFIDENTIAL) TO ANY BORROWER OR ANY OTHER PERSON.


 


3.02        ILLEGALITY. IF ANY LENDER DETERMINES THAT ANY LAW HAS MADE IT
UNLAWFUL, OR THAT ANY GOVERNMENTAL AUTHORITY HAS ASSERTED THAT IT IS UNLAWFUL,
FOR ANY LENDER OR ITS APPLICABLE LENDING OFFICE TO MAKE, MAINTAIN OR FUND
EUROCURRENCY RATE LOANS (WHETHER DENOMINATED IN DOLLARS OR EUROS), OR TO
DETERMINE OR CHARGE INTEREST RATES BASED UPON THE EUROCURRENCY RATE, OR ANY
GOVERNMENTAL AUTHORITY HAS IMPOSED MATERIAL RESTRICTIONS ON THE AUTHORITY OF
SUCH LENDER TO PURCHASE OR SELL, OR TO TAKE DEPOSITS OF, DOLLARS OR EUROS IN THE
APPLICABLE INTERBANK MARKET, THEN, ON NOTICE THEREOF BY SUCH LENDER TO THE
COMPANY THROUGH THE ADMINISTRATIVE AGENT, ANY OBLIGATION OF SUCH LENDER TO MAKE
OR CONTINUE EUROCURRENCY RATE LOANS IN THE AFFECTED CURRENCY OR CURRENCIES OR,
IN THE CASE OF EUROCURRENCY RATE LOANS IN DOLLARS, TO CONVERT BASE RATE
COMMITTED LOANS TO EUROCURRENCY RATE LOANS, SHALL BE SUSPENDED UNTIL SUCH LENDER
NOTIFIES THE ADMINISTRATIVE AGENT AND THE COMPANY THAT THE CIRCUMSTANCES GIVING
RISE TO SUCH DETERMINATION NO LONGER EXIST. UPON RECEIPT OF SUCH NOTICE, THE
BORROWERS SHALL, UPON DEMAND FROM SUCH LENDER (WITH A COPY TO THE ADMINISTRATIVE
AGENT), PREPAY OR, IF APPLICABLE AND SUCH LOANS ARE DENOMINATED IN DOLLARS,
CONVERT ALL SUCH EUROCURRENCY RATE LOANS OF SUCH LENDER TO BASE RATE

 

55

--------------------------------------------------------------------------------


 


LOANS, EITHER ON THE LAST DAY OF THE INTEREST PERIOD THEREFOR, IF SUCH LENDER
MAY LAWFULLY CONTINUE TO MAINTAIN SUCH EUROCURRENCY RATE LOANS TO SUCH DAY, OR
IMMEDIATELY, IF SUCH LENDER MAY NOT LAWFULLY CONTINUE TO MAINTAIN SUCH
EUROCURRENCY RATE LOANS. UPON ANY SUCH PREPAYMENT OR CONVERSION, THE BORROWERS
SHALL ALSO PAY ACCRUED INTEREST ON THE AMOUNT SO PREPAID OR CONVERTED.


 


3.03        INABILITY TO DETERMINE RATES. IF THE REQUIRED LENDERS DETERMINE THAT
FOR ANY REASON IN CONNECTION WITH ANY REQUEST FOR A EUROCURRENCY RATE LOAN OR A
CONVERSION TO OR CONTINUATION THEREOF THAT (A) DEPOSITS (WHETHER IN DOLLARS OR
EUROS) ARE NOT BEING OFFERED TO BANKS IN THE APPLICABLE OFFSHORE INTERBANK
MARKET FOR SUCH CURRENCY FOR THE APPLICABLE AMOUNT AND INTEREST PERIOD OF SUCH
EUROCURRENCY RATE LOAN, (B) ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR
DETERMINING THE EUROCURRENCY RATE FOR ANY REQUESTED INTEREST PERIOD WITH RESPECT
TO A PROPOSED EUROCURRENCY RATE LOAN (WHETHER DENOMINATED IN DOLLARS OR EUROS),
OR (C) THE EUROCURRENCY RATE FOR ANY REQUESTED INTEREST PERIOD WITH RESPECT TO A
PROPOSED EUROCURRENCY RATE LOAN DOES NOT ADEQUATELY AND FAIRLY REFLECT THE COST
TO SUCH LENDERS OF FUNDING SUCH EUROCURRENCY RATE LOAN, THE ADMINISTRATIVE AGENT
WILL PROMPTLY SO NOTIFY THE COMPANY AND EACH LENDER. THEREAFTER, THE OBLIGATION
OF THE LENDERS TO MAKE OR MAINTAIN EUROCURRENCY RATE LOANS IN THE AFFECTED
CURRENCY OR CURRENCIES SHALL BE SUSPENDED UNTIL THE ADMINISTRATIVE AGENT (UPON
THE INSTRUCTION OF THE REQUIRED LENDERS) REVOKES SUCH NOTICE. UPON RECEIPT OF
SUCH NOTICE, THE COMPANY MAY REVOKE ANY PENDING REQUEST FOR A BORROWING OF,
CONVERSION TO OR CONTINUATION OF EUROCURRENCY RATE LOANS IN THE AFFECTED
CURRENCY OR CURRENCIES OR, FAILING THAT, WILL BE DEEMED TO HAVE CONVERTED SUCH
REQUEST INTO A REQUEST FOR A COMMITTED BORROWING OF BASE RATE LOANS IN THE
AMOUNT SPECIFIED THEREIN.


 


3.04        INCREASED COSTS; RESERVES ON EUROCURRENCY RATE LOANS.


 


(A)           INCREASED COSTS GENERALLY. IF ANY CHANGE IN LAW SHALL:


 

(I)            IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR REQUIREMENT AGAINST ASSETS OF,
DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED OR PARTICIPATED IN BY,
ANY LENDER (EXCEPT ANY RESERVE REQUIREMENT CONTEMPLATED BY SECTION 3.04(E),
OTHER THAN AS SET FORTH BELOW) OR THE L/C ISSUER;

 

(II)           SUBJECT ANY LENDER OR THE L/C ISSUER TO ANY TAX OF ANY KIND
WHATSOEVER WITH RESPECT TO THIS AGREEMENT, ANY LETTER OF CREDIT, ANY
PARTICIPATION IN A LETTER OF CREDIT OR ANY EUROCURRENCY RATE LOAN MADE BY IT, OR
CHANGE THE BASIS OF TAXATION OF PAYMENTS TO SUCH LENDER OR THE L/C ISSUER IN
RESPECT THEREOF (EXCEPT FOR INDEMNIFIED TAXES OR OTHER TAXES COVERED BY SECTION
3.01 AND THE IMPOSITION OF, OR ANY CHANGE IN THE RATE OF, ANY EXCLUDED TAX
PAYABLE BY SUCH LENDER OR THE L/C ISSUER); OR

 

(III)          IMPOSE ON ANY LENDER OR THE L/C ISSUER OR THE LONDON INTERBANK
MARKET ANY OTHER CONDITION, COST OR EXPENSE AFFECTING THIS AGREEMENT OR
EUROCURRENCY RATE LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT OR
PARTICIPATION THEREIN;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or

 

56

--------------------------------------------------------------------------------


 

maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the L/C Issuer, the Company will pay (or cause the applicable Designated
Borrower to pay) to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

 


(B)           CAPITAL REQUIREMENTS. IF ANY LENDER OR THE L/C ISSUER DETERMINES
THAT ANY CHANGE IN LAW AFFECTING SUCH LENDER OR THE L/C ISSUER OR ANY LENDING
OFFICE OF SUCH LENDER OR SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY, IF
ANY, REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE
RATE OF RETURN ON SUCH LENDER’S OR THE L/C ISSUER’S CAPITAL OR ON THE CAPITAL OF
SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF
THIS AGREEMENT, THE COMMITMENTS OF SUCH LENDER OR THE LOANS MADE BY, OR
PARTICIPATIONS IN LETTERS OF CREDIT HELD BY, SUCH LENDER, OR THE LETTERS OF
CREDIT ISSUED BY THE L/C ISSUER, TO A LEVEL BELOW THAT WHICH SUCH LENDER OR THE
L/C ISSUER OR SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY COULD HAVE
ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S OR
THE L/C ISSUER’S POLICIES AND THE POLICIES OF SUCH LENDER’S OR THE L/C ISSUER’S
HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME TO TIME THE
COMPANY WILL PAY (OR CAUSE THE APPLICABLE DESIGNATED BORROWER TO PAY) TO SUCH
LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, SUCH ADDITIONAL AMOUNT OR AMOUNTS
AS WILL COMPENSATE SUCH LENDER OR THE L/C ISSUER OR SUCH LENDER’S OR THE L/C
ISSUER’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


 


(C)           CERTIFICATES FOR REIMBURSEMENT. A CERTIFICATE OF A LENDER OR THE
L/C ISSUER SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH
LENDER OR THE L/C ISSUER OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS
SPECIFIED IN SUBSECTION (A) OR (B) OF THIS SECTION 3.04 AND DELIVERED TO THE
COMPANY SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR. THE COMPANY SHALL PAY (OR
CAUSE THE APPLICABLE DESIGNATED BORROWER TO PAY) SUCH LENDER OR THE L/C ISSUER,
AS THE CASE MAY BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 10
DAYS AFTER RECEIPT THEREOF.


 


(D)           DELAY IN REQUESTS. FAILURE OR DELAY ON THE PART OF ANY LENDER OR
THE L/C ISSUER TO DEMAND COMPENSATION PURSUANT TO THE FOREGOING PROVISIONS OF
THIS SECTION 3.04 SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S OR THE L/C
ISSUER’S RIGHT TO DEMAND SUCH COMPENSATION, PROVIDED THAT NO BORROWER SHALL BE
REQUIRED TO COMPENSATE A LENDER OR THE L/C ISSUER PURSUANT TO THE FOREGOING
PROVISIONS OF THIS SECTION 3.04 FOR ANY INCREASED COSTS INCURRED OR REDUCTIONS
SUFFERED MORE THAN NINE MONTHS PRIOR TO THE DATE THAT SUCH LENDER OR THE L/C
ISSUER, AS THE CASE MAY BE, NOTIFIES THE COMPANY OF THE CHANGE IN LAW GIVING
RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR THE L/C
ISSUER’S INTENTION TO CLAIM COMPENSATION THEREFOR (EXCEPT THAT, IF THE CHANGE IN
LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE
NINE-MONTH PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF
RETROACTIVE EFFECT THEREOF).


 


(E)           ADDITIONAL RESERVE REQUIREMENTS. THE COMPANY SHALL PAY (OR CAUSE
THE APPLICABLE DESIGNATED BORROWER TO PAY) TO EACH LENDER, (I) AS LONG AS SUCH
LENDER SHALL BE REQUIRED TO MAINTAIN RESERVES WITH RESPECT TO LIABILITIES OR
ASSETS CONSISTING OF OR INCLUDING EUROCURRENCY FUNDS OR DEPOSITS (CURRENTLY
KNOWN AS “EUROCURRENCY LIABILITIES”), ADDITIONAL INTEREST ON THE UNPAID
PRINCIPAL AMOUNT OF EACH EUROCURRENCY RATE LOAN EQUAL TO THE ACTUAL COSTS

 

57

--------------------------------------------------------------------------------


 


OF SUCH RESERVES ALLOCATED TO SUCH LOAN BY SUCH LENDER (AS DETERMINED BY SUCH
LENDER IN GOOD FAITH, WHICH DETERMINATION SHALL BE CONCLUSIVE), AND (II) AS LONG
AS SUCH LENDER SHALL BE REQUIRED TO COMPLY WITH ANY RESERVE RATIO REQUIREMENT OR
ANALOGOUS REQUIREMENT OF ANY OTHER CENTRAL BANKING OR FINANCIAL REGULATORY
AUTHORITY IMPOSED IN RESPECT OF THE MAINTENANCE OF THE COMMITMENTS OR THE
FUNDING OF THE EUROCURRENCY RATE LOANS, SUCH ADDITIONAL COSTS (EXPRESSED AS A
PERCENTAGE PER ANNUM AND ROUNDED UPWARDS, IF NECESSARY, TO THE NEAREST FIVE
DECIMAL PLACES) EQUAL TO THE ACTUAL COSTS ALLOCATED TO SUCH COMMITMENT OR LOAN
BY SUCH LENDER (AS DETERMINED BY SUCH LENDER IN GOOD FAITH, WHICH DETERMINATION
SHALL BE CONCLUSIVE), WHICH IN EACH CASE SHALL BE DUE AND PAYABLE ON EACH DATE
ON WHICH INTEREST IS PAYABLE ON SUCH LOAN, PROVIDED THE COMPANY SHALL HAVE
RECEIVED AT LEAST 10 DAYS’ PRIOR NOTICE (WITH A COPY TO THE ADMINISTRATIVE
AGENT) OF SUCH ADDITIONAL INTEREST OR COSTS FROM SUCH LENDER. IF A LENDER FAILS
TO GIVE NOTICE 10 DAYS PRIOR TO THE RELEVANT INTEREST PAYMENT DATE, SUCH
ADDITIONAL INTEREST OR COSTS SHALL BE DUE AND PAYABLE 10 DAYS FROM RECEIPT OF
SUCH NOTICE.


 


3.05        COMPENSATION FOR LOSSES. UPON DEMAND OF ANY LENDER (WITH A COPY TO
THE ADMINISTRATIVE AGENT) FROM TIME TO TIME, THE COMPANY SHALL PROMPTLY
COMPENSATE (OR CAUSE THE APPLICABLE DESIGNATED BORROWER TO COMPENSATE) SUCH
LENDER FOR AND HOLD SUCH LENDER HARMLESS FROM ANY LOSS, COST OR EXPENSE INCURRED
BY IT AS A RESULT OF:


 


(A)           ANY CONTINUATION, CONVERSION, PAYMENT OR PREPAYMENT OF ANY LOAN
OTHER THAN A BASE RATE LOAN ON A DAY OTHER THAN THE LAST DAY OF THE INTEREST
PERIOD FOR SUCH LOAN (WHETHER VOLUNTARY, MANDATORY, AUTOMATIC, BY REASON OF
ACCELERATION, OR OTHERWISE);


 


(B)           ANY FAILURE BY ANY BORROWER (FOR A REASON OTHER THAN THE FAILURE
OF SUCH LENDER TO MAKE A LOAN) TO (I) PREPAY OR BORROW ANY LOAN OTHER THAN A
BASE RATE LOAN OR (II) CONTINUE OR CONVERT ANY LOAN AS OR INTO A EUROCURRENCY
RATE LOAN, IN EACH CASE ON THE DATE OR IN THE AMOUNT NOTIFIED BY THE COMPANY OR
THE APPLICABLE DESIGNATED BORROWER;


 


(C)           ANY FAILURE BY ANY BORROWER TO MAKE PAYMENT OF ANY LOAN OR DRAWING
UNDER ANY LETTER OF CREDIT (OR INTEREST DUE THEREON) DENOMINATED IN EUROS ON ITS
SCHEDULED DUE DATE OR ANY PAYMENT THEREOF IN A DIFFERENT CURRENCY; OR


 


(D)           ANY ASSIGNMENT OF A EUROCURRENCY RATE LOAN ON A DAY OTHER THAN THE
LAST DAY OF THE INTEREST PERIOD THEREFOR AS A RESULT OF A REQUEST BY THE COMPANY
PURSUANT TO SECTION 10.13;


 

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract. The Company shall also
pay (or cause the applicable Designated Borrower to pay) any customary
administrative fees charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

 

58

--------------------------------------------------------------------------------


 


3.06        MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.


 


(A)           DESIGNATION OF A DIFFERENT LENDING OFFICE. IF ANY LENDER REQUESTS
COMPENSATION UNDER SECTION 3.04, OR ANY BORROWER IS REQUIRED TO PAY ANY
ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF
ANY LENDER PURSUANT TO SECTION 3.01, OR IF ANY LENDER GIVES A NOTICE PURSUANT TO
SECTION 3.02, THEN SUCH LENDER SHALL USE REASONABLE EFFORTS TO DESIGNATE A
DIFFERENT LENDING OFFICE FOR FUNDING OR BOOKING ITS LOANS HEREUNDER OR TO ASSIGN
ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR
AFFILIATES, IF, IN THE JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT
(I) WOULD ELIMINATE OR REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION 3.01 OR 3.04,
AS THE CASE MAY BE, IN THE FUTURE, OR ELIMINATE THE NEED FOR THE NOTICE PURSUANT
TO SECTION 3.02, AS APPLICABLE, AND (II) IN EACH CASE, WOULD NOT SUBJECT SUCH
LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD NOT OTHERWISE BE
DISADVANTAGEOUS TO SUCH LENDER. THE COMPANY HEREBY AGREES TO PAY (OR TO CAUSE
THE APPLICABLE DESIGNATED BORROWER TO PAY) ALL REASONABLE COSTS AND EXPENSES
INCURRED BY ANY LENDER IN CONNECTION WITH ANY SUCH DESIGNATION OR ASSIGNMENT.


 


(B)           REPLACEMENT OF LENDERS. IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 3.04 OR PROVIDES NOTICE UNDER SECTION 3.02, OR IF ANY BORROWER IS
REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL
AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 3.01, THE COMPANY
MAY REPLACE SUCH LENDER IN ACCORDANCE WITH SECTION 10.13.


 


3.07        SURVIVAL. ALL OF THE BORROWERS’ OBLIGATIONS UNDER THIS ARTICLE III
SHALL SURVIVE TERMINATION OF THE AGGREGATE COMMITMENTS AND REPAYMENT OF ALL
OTHER OBLIGATIONS HEREUNDER.


 


ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


 


4.01        CONDITIONS OF INITIAL CREDIT EXTENSION. THE OBLIGATION OF THE L/C
ISSUER AND EACH LENDER TO MAKE ITS INITIAL CREDIT EXTENSION HEREUNDER IS SUBJECT
TO SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT:


 


(A)           THE ADMINISTRATIVE AGENT’S RECEIPT OF THE FOLLOWING, EACH OF WHICH
SHALL BE ORIGINALS OR TELECOPIES (FOLLOWED PROMPTLY BY ORIGINALS) UNLESS
OTHERWISE SPECIFIED, EACH PROPERLY EXECUTED BY A RESPONSIBLE OFFICER OF THE
SIGNING LOAN PARTY (OR, IN THE CASE OF THE INITIAL DESIGNATED BORROWER, AN
OFFICER OF THE INITIAL DESIGNATED BORROWER AUTHORIZED TO REPRESENT THE INITIAL
DESIGNATED BORROWER, AS EVIDENCED BY A RECENT EXTRACT FROM THE DUTCH TRADE
REGISTER OR OTHERWISE), EACH DATED THE CLOSING DATE (OR, IN THE CASE OF
CERTIFICATES OF GOVERNMENTAL OFFICIALS, A RECENT DATE BEFORE THE CLOSING DATE)
AND EACH IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND EACH
OF THE LENDERS:


 

(I)            COUNTERPARTS OF (I) THIS AGREEMENT EXECUTED BY EACH BORROWER AND
(II) THE GUARANTY AGREEMENT EXECUTED BY EACH BORROWER AND EACH MATERIAL DOMESTIC
SUBSIDIARY AS OF THE CLOSING DATE, SUFFICIENT IN NUMBER FOR DISTRIBUTION TO THE
ADMINISTRATIVE AGENT, EACH LENDER AND THE COMPANY;

 

(II)           NOTES EXECUTED BY THE BORROWERS IN FAVOR OF EACH LENDER
REQUESTING NOTES;

 

59

--------------------------------------------------------------------------------


 

(III)          SUCH CERTIFICATES OR RESOLUTIONS OR OTHER ACTION, INCUMBENCY
CERTIFICATES AND/OR OTHER CERTIFICATES OF RESPONSIBLE OFFICERS OF EACH LOAN
PARTY AS THE ADMINISTRATIVE AGENT MAY REQUIRE EVIDENCING THE IDENTITY, AUTHORITY
AND CAPACITY OF EACH RESPONSIBLE OFFICER THEREOF AUTHORIZED TO ACT AS A
RESPONSIBLE OFFICER IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH SUCH LOAN PARTY IS A PARTY;

 

(IV)          SUCH DOCUMENTS AND CERTIFICATIONS AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUIRE TO EVIDENCE THAT EACH LOAN PARTY IS DULY ORGANIZED OR FORMED,
AND THAT EACH LOAN PARTY IS VALIDLY EXISTING, IN GOOD STANDING AND QUALIFIED TO
ENGAGE IN BUSINESS IN ITS JURISDICTION OF ORGANIZATION;

 

(V)           A FAVORABLE OPINION OF (I) WILMER CUTLER PICKERING HALE AND DORR
LLP, U.S. COUNSEL TO THE LOAN PARTIES, AND (II) KENNETH R. LEPAGE, ASSISTANT
GENERAL COUNSEL OF THE COMPANY, IN EACH CASE ADDRESSED TO THE ADMINISTRATIVE
AGENT AND EACH LENDER, IN FORM AND SUBSTANCE ACCEPTABLE TO THE ADMINISTRATIVE
AGENT AND EACH LENDER;

 

(VI)          A FAVORABLE OPINION OF NAUTADUTILH, DUTCH COUNSEL TO THE
ADMINISTRATIVE AGENT, ADDRESSED TO THE ADMINISTRATIVE AGENT AND EACH LENDER, IN
FORM AND SUBSTANCE ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND EACH LENDER;

 

(VII)         A CERTIFICATE OF A RESPONSIBLE OFFICER OF EACH LOAN PARTY EITHER
(A) ATTACHING COPIES OF ALL CONSENTS, LICENSES AND APPROVALS REQUIRED IN
CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH LOAN PARTY AND
THE VALIDITY AGAINST SUCH LOAN PARTY OF THE LOAN DOCUMENTS TO WHICH IT IS A
PARTY, AND SUCH CONSENTS, LICENSES AND APPROVALS SHALL BE IN FULL FORCE AND
EFFECT, OR (B) STATING THAT NO SUCH CONSENTS, LICENSES OR APPROVALS ARE SO
REQUIRED;

 

(VIII)        A CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER OF THE COMPANY
CERTIFYING (A) THAT THE CONDITIONS SPECIFIED IN SECTIONS 4.02(A) AND (B) HAVE
BEEN SATISFIED AND (B) THAT THERE HAS BEEN NO EVENT OR CIRCUMSTANCE SINCE THE
DATE OF THE AUDITED FINANCIAL STATEMENTS THAT HAS HAD OR COULD BE REASONABLY
EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE
EFFECT;

 

(IX)           A COPY OF EACH OF (I) THE 2006 NOTE PURCHASE AGREEMENT AND (II)
AMENDMENT NO. 1 TO THE 2003 NOTE PURCHASE AGREEMENT, IN EACH CASE DULY EXECUTED
BY EACH PARTY THERETO AND IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND EACH LENDER; AND

 

(X)            SUCH OTHER ASSURANCES, CERTIFICATES, DOCUMENTS, CONSENTS OR
OPINIONS AS THE ADMINISTRATIVE AGENT, THE L/C ISSUER, THE SWING LINE LENDER OR
THE REQUIRED LENDERS REASONABLY MAY REQUIRE.

 


(B)           ANY FEES REQUIRED TO BE PAID ON OR BEFORE THE CLOSING DATE SHALL
HAVE BEEN PAID.


 


(C)           UNLESS WAIVED BY THE ADMINISTRATIVE AGENT, THE COMPANY SHALL HAVE
PAID ALL FEES, CHARGES AND DISBURSEMENTS OF COUNSEL TO THE ADMINISTRATIVE AGENT
TO THE EXTENT INVOICED PRIOR TO OR ON THE CLOSING DATE, PLUS SUCH ADDITIONAL
AMOUNTS OF SUCH FEES, CHARGES AND DISBURSEMENTS AS SHALL CONSTITUTE ITS
REASONABLE ESTIMATE OF SUCH FEES, CHARGES AND DISBURSEMENTS INCURRED OR TO BE

 

60

--------------------------------------------------------------------------------


 


INCURRED BY IT THROUGH THE CLOSING PROCEEDINGS (PROVIDED THAT SUCH ESTIMATE
SHALL NOT THEREAFTER PRECLUDE A FINAL SETTLING OF ACCOUNTS BETWEEN THE COMPANY
AND THE ADMINISTRATIVE AGENT).


 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed Closing Date specifying
its objection thereto.

 


4.02        CONDITIONS TO ALL CREDIT EXTENSIONS. THE OBLIGATION OF EACH LENDER
AND THE L/C ISSUER TO HONOR ANY REQUEST FOR CREDIT EXTENSION (OTHER THAN A
COMMITTED LOAN NOTICE REQUESTING ONLY A CONVERSION OF COMMITTED LOANS TO THE
OTHER TYPE, OR A CONTINUATION OF EUROCURRENCY RATE LOANS) IS SUBJECT TO THE
FOLLOWING CONDITIONS PRECEDENT:


 


(A)           THE REPRESENTATIONS AND WARRANTIES OF (I) THE BORROWERS CONTAINED
IN ARTICLE V (OTHER THAN, IN THE CASE OF ANY CREDIT EXTENSION AFTER THE INITIAL
CREDIT EXTENSION HEREUNDER, THE REPRESENTATION AND WARRANTY SET FORTH IN SECTION
5.05(C)) AND (II) EACH LOAN PARTY CONTAINED IN EACH OTHER LOAN DOCUMENT OR IN
ANY DOCUMENT FURNISHED AT ANY TIME UNDER OR IN CONNECTION HEREWITH OR THEREWITH,
SHALL BE (X) WITH RESPECT TO ANY REPRESENTATIONS OR WARRANTIES THAT CONTAIN A
MATERIALITY QUALIFIER, TRUE AND CORRECT IN ALL RESPECTS AND (Y) WITH RESPECT TO
ANY REPRESENTATIONS OR WARRANTIES THAT DO NOT CONTAIN A MATERIALITY QUALIFIER,
TRUE AND CORRECT IN ALL MATERIAL RESPECTS, ON AND AS OF THE DATE OF SUCH CREDIT
EXTENSION, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES
SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH CASE THEY SHALL BE TRUE AND
CORRECT IN SUCH RESPECTS AS OF SUCH EARLIER DATE, AND EXCEPT THAT FOR PURPOSES
OF THIS SECTION 4.02, THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SUBSECTION
(A) OF SECTION 5.05 SHALL BE DEEMED TO REFER TO THE MOST RECENT STATEMENTS
FURNISHED PURSUANT TO CLAUSES (A) AND (B) OF SECTION 6.01 (SUBJECT, IN THE CASE
OF ANY UNAUDITED STATEMENTS FURNISHED PURSUANT TO CLAUSE (B) OF SECTION 6.01, TO
THE ABSENCE OF FOOTNOTES AND TO NORMAL YEAR-END AUDIT ADJUSTMENTS).


 


(B)           NO DEFAULT SHALL EXIST, OR WOULD RESULT FROM SUCH PROPOSED CREDIT
EXTENSION OR THE APPLICATION OF THE PROCEEDS THEREOF.


 


(C)           THE ADMINISTRATIVE AGENT AND, IF APPLICABLE, THE L/C ISSUER OR THE
SWING LINE LENDER SHALL HAVE RECEIVED A REQUEST FOR CREDIT EXTENSION IN
ACCORDANCE WITH THE REQUIREMENTS HEREOF.


 


(D)           IF THE APPLICABLE BORROWER IS A DESIGNATED BORROWER (OTHER THAN
THE INITIAL DESIGNATED BORROWER), THEN THE CONDITIONS OF SECTION 2.14(B) TO THE
DESIGNATION OF SUCH BORROWER AS A DESIGNATED BORROWER SHALL HAVE BEEN MET TO THE
SATISFACTION OF THE ADMINISTRATIVE AGENT.


 


(E)           IN THE CASE OF A CREDIT EXTENSION TO BE DENOMINATED IN EUROS,
THERE SHALL NOT HAVE OCCURRED ANY CHANGE IN NATIONAL OR INTERNATIONAL FINANCIAL,
POLITICAL OR ECONOMIC CONDITIONS OR CURRENCY EXCHANGE RATES OR EXCHANGE CONTROLS
WHICH IN THE REASONABLE OPINION OF THE ADMINISTRATIVE AGENT, THE REQUIRED
LENDERS (IN THE CASE OF ANY LOANS TO BE DENOMINATED IN

 

61

--------------------------------------------------------------------------------


 


EUROS) OR THE L/C ISSUER (IN THE CASE OF ANY LETTER OF CREDIT TO BE DENOMINATED
IN EUROS) WOULD MAKE IT IMPRACTICABLE FOR SUCH CREDIT EXTENSION TO BE
DENOMINATED IN EUROS.


 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by a Borrower shall be deemed to be a
representation and warranty by such Borrower that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

 


ARTICLE V.
REPRESENTATIONS AND WARRANTIES


 

Except as otherwise provided in Section 5.20, each Borrower represents and
warrants to the Administrative Agent and the Lenders that:

 


5.01        EXISTENCE, QUALIFICATION AND POWER. EACH LOAN PARTY AND EACH
SUBSIDIARY THEREOF (A)(I) IS DULY ORGANIZED OR FORMED AND VALIDLY EXISTING AND
(II) IS IN GOOD STANDING (TO THE EXTENT SUCH CONCEPT IS APPLICABLE TO SUCH
ENTITY), IN EACH CASE UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION OR
ORGANIZATION, (B) HAS ALL REQUISITE POWER AND AUTHORITY AND ALL REQUISITE
GOVERNMENTAL LICENSES, AUTHORIZATIONS, CONSENTS AND APPROVALS TO (I) OWN OR
LEASE ITS ASSETS AND CARRY ON ITS BUSINESS AND (II) EXECUTE, DELIVER AND PERFORM
ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS TO WHICH IT IS A PARTY AND (C) IS DULY
QUALIFIED AND IS LICENSED AND, AS APPLICABLE, IN GOOD STANDING UNDER THE LAWS OF
EACH JURISDICTION WHERE ITS OWNERSHIP, LEASE OR OPERATION OF PROPERTIES OR THE
CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION OR LICENSE; EXCEPT IN EACH
CASE REFERRED TO IN CLAUSE (A)(II), (B)(I) OR (C), TO THE EXTENT THAT FAILURE TO
DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


5.02        AUTHORIZATION; NO CONTRAVENTION. THE EXECUTION, DELIVERY AND
PERFORMANCE BY EACH LOAN PARTY OF EACH LOAN DOCUMENT TO WHICH SUCH PERSON IS
PARTY, HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR OTHER
ORGANIZATIONAL ACTION, AND DO NOT AND WILL NOT (A) CONTRAVENE THE TERMS OF ANY
OF SUCH PERSON’S ORGANIZATION DOCUMENTS; (B) CONFLICT WITH OR RESULT IN ANY
BREACH OR CONTRAVENTION OF, OR THE CREATION OF ANY LIEN UNDER, OR REQUIRE ANY
PAYMENT TO BE MADE UNDER (I) ANY CONTRACTUAL OBLIGATION TO WHICH SUCH PERSON IS
A PARTY OR AFFECTING SUCH PERSON OR THE PROPERTIES OF SUCH PERSON OR ANY OF ITS
SUBSIDIARIES OR (II) ANY ORDER, INJUNCTION, WRIT OR DECREE OF ANY GOVERNMENTAL
AUTHORITY OR ANY ARBITRAL AWARD TO WHICH SUCH PERSON OR ITS PROPERTY IS SUBJECT;
OR (C) VIOLATE ANY LAW. EACH LOAN PARTY AND EACH SUBSIDIARY THEREOF IS IN
COMPLIANCE WITH ALL CONTRACTUAL OBLIGATIONS REFERRED TO IN CLAUSE (B)(I), EXCEPT
TO THE EXTENT THAT FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


5.03        GOVERNMENTAL AUTHORIZATION; OTHER CONSENTS. NO APPROVAL, CONSENT,
EXEMPTION, AUTHORIZATION, OR OTHER ACTION BY, OR NOTICE TO, OR FILING WITH, ANY
GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON (OTHER THAN THOSE ALREADY OBTAINED)
IS NECESSARY OR REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY OR
PERFORMANCE BY, OR ENFORCEMENT AGAINST, ANY LOAN PARTY OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT.


 


5.04        BINDING EFFECT. THIS AGREEMENT HAS BEEN, AND EACH OTHER LOAN
DOCUMENT, WHEN DELIVERED HEREUNDER, WILL HAVE BEEN, DULY EXECUTED AND DELIVERED
BY EACH LOAN PARTY THAT IS

 

62

--------------------------------------------------------------------------------


 


PARTY THERETO. THIS AGREEMENT CONSTITUTES, AND EACH OTHER LOAN DOCUMENT WHEN SO
DELIVERED WILL CONSTITUTE, A LEGAL, VALID AND BINDING OBLIGATION OF SUCH LOAN
PARTY, ENFORCEABLE AGAINST EACH LOAN PARTY THAT IS PARTY THERETO IN ACCORDANCE
WITH ITS TERMS.


 


5.05        FINANCIAL STATEMENTS; NO MATERIAL ADVERSE EFFECT.


 


(A)           THE AUDITED FINANCIAL STATEMENTS (I) WERE PREPARED IN ACCORDANCE
WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS
OTHERWISE EXPRESSLY NOTED THEREIN; (II) FAIRLY PRESENT THE FINANCIAL CONDITION
OF THE COMPANY AND ITS SUBSIDIARIES AS OF THE DATE THEREOF AND THEIR RESULTS OF
OPERATIONS FOR THE PERIOD COVERED THEREBY IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY
NOTED THEREIN; AND (III) SHOW ALL MATERIAL INDEBTEDNESS AND OTHER LIABILITIES,
DIRECT OR CONTINGENT, OF THE COMPANY AND ITS SUBSIDIARIES AS OF THE DATE
THEREOF, INCLUDING LIABILITIES FOR TAXES, MATERIAL COMMITMENTS AND INDEBTEDNESS.


 


(B)           THERE HAS BEEN FURNISHED TO EACH LENDER A COPY OF THE PROJECTIONS
OF THE ANNUAL OPERATING BUDGETS OF THE COMPANY AND ITS SUBSIDIARIES ON A
CONSOLIDATED BASIS, BALANCE SHEETS AND CASH FLOW STATEMENTS FOR THE 2006 TO 2011
FISCAL YEARS. THE COMPANY HAS DISCLOSED ALL MATERIAL ASSUMPTIONS MADE WITH
RESPECT TO GENERAL ECONOMIC, FINANCIAL AND MARKET CONDITIONS USED IN FORMULATING
SUCH PROJECTIONS AND SUCH PROJECTIONS. THE PROJECTIONS REFLECT THE REASONABLE
ESTIMATES OF THE COMPANY AND ITS SUBSIDIARIES OF THE RESULTS OF OPERATIONS AND
OTHER INFORMATION PROJECTED THEREIN.


 


(C)           SINCE THE DATE OF THE AUDITED FINANCIAL STATEMENTS, THERE HAS BEEN
NO EVENT OR CIRCUMSTANCE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, THAT HAS HAD
OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(D)           TO THE BEST KNOWLEDGE OF THE COMPANY, (I) NO INTERNAL CONTROL
EVENT INVOLVING FRAUD EXISTS OR HAS OCCURRED SINCE THE DATE OF THE AUDITED
FINANCIAL STATEMENTS AND (II) NO INTERNAL CONTROL EVENT RESULTING FROM A
MATERIAL WEAKNESS IN THE COMPANY’S INTERNAL CONTROLS OVER FINANCIAL REPORTING
THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT EXISTS OR
HAS OCCURRED SINCE THE DATE OF THE AUDITED FINANCIAL STATEMENTS.


 


5.06        LITIGATION. THERE ARE NO ACTIONS, SUITS, PROCEEDINGS, CLAIMS OR
DISPUTES PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED AT LAW, IN
EQUITY, IN ARBITRATION OR BEFORE ANY GOVERNMENTAL AUTHORITY, BY OR AGAINST THE
COMPANY OR ANY OF ITS SUBSIDIARIES OR AGAINST ANY OF THEIR PROPERTIES OR
REVENUES THAT (A) PURPORT TO AFFECT OR PERTAIN TO THE EXISTING CREDIT AGREEMENT,
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OF THE TRANSACTIONS
CONTEMPLATED THEREBY OR HEREBY, OR (B) EXCEPT AS SPECIFICALLY DISCLOSED IN
SCHEDULE 5.06, EITHER INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


5.07        NO DEFAULT. NEITHER THE COMPANY NOR ANY SUBSIDIARY IS IN DEFAULT
UNDER OR WITH RESPECT TO ANY CONTRACTUAL OBLIGATION THAT COULD, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT. NO DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD RESULT FROM
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT.

 

63

--------------------------------------------------------------------------------


 


5.08        OWNERSHIP OF PROPERTY; LIENS. EACH OF THE COMPANY AND EACH
SUBSIDIARY HAS GOOD RECORD AND MARKETABLE TITLE IN FEE SIMPLE TO, OR VALID
LEASEHOLD INTERESTS IN, ALL REAL PROPERTY NECESSARY OR USED IN THE ORDINARY
CONDUCT OF ITS BUSINESS, EXCEPT FOR SUCH DEFECTS IN TITLE AS COULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT. THE PROPERTY OF THE COMPANY AND ITS SUBSIDIARIES IS SUBJECT TO
NO LIENS, OTHER THAN LIENS PERMITTED BY SECTION 7.01.


 


5.09        ENVIRONMENTAL COMPLIANCE. THE COMPANY AND ITS SUBSIDIARIES CONDUCT
IN THE ORDINARY COURSE OF BUSINESS A REVIEW OF THE EFFECT OF EXISTING
ENVIRONMENTAL LAWS AND CLAIMS ALLEGING POTENTIAL LIABILITY OR RESPONSIBILITY FOR
VIOLATION OF ANY ENVIRONMENTAL LAW ON THEIR RESPECTIVE BUSINESSES, OPERATIONS
AND PROPERTIES, AND AS A RESULT THEREOF THE COMPANY HAS REASONABLY CONCLUDED
THAT, EXCEPT AS SPECIFICALLY DISCLOSED IN SCHEDULE 5.09, SUCH ENVIRONMENTAL LAWS
AND CLAIMS COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


 


5.10        INSURANCE. THE PROPERTIES OF THE COMPANY AND ITS SUBSIDIARIES ARE
INSURED WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES NOT AFFILIATES
OF THE COMPANY, IN SUCH AMOUNTS (AFTER GIVING EFFECT TO ANY SELF-INSURANCE
COMPATIBLE WITH THE FOLLOWING STANDARDS), WITH SUCH DEDUCTIBLES AND COVERING
SUCH RISKS AS ARE CUSTOMARILY CARRIED BY COMPANIES ENGAGED IN SIMILAR BUSINESSES
AND OWNING SIMILAR PROPERTIES IN LOCALITIES WHERE THE COMPANY OR THE APPLICABLE
SUBSIDIARY OPERATES.


 


5.11        TAXES. THE COMPANY AND ITS SUBSIDIARIES HAVE FILED ALL FEDERAL,
STATE AND OTHER MATERIAL TAX RETURNS AND REPORTS REQUIRED TO BE FILED, AND HAVE
PAID ALL FEDERAL, STATE AND OTHER MATERIAL TAXES, ASSESSMENTS, FEES AND OTHER
GOVERNMENTAL CHARGES LEVIED OR IMPOSED UPON THEM OR THEIR PROPERTIES, INCOME OR
ASSETS OTHERWISE DUE AND PAYABLE, EXCEPT THOSE WHICH ARE BEING CONTESTED IN GOOD
FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED AND FOR WHICH ADEQUATE
RESERVES HAVE BEEN PROVIDED IN ACCORDANCE WITH GAAP. THERE IS NO PROPOSED TAX
ASSESSMENT AGAINST THE COMPANY OR ANY SUBSIDIARY THAT WOULD, IF MADE, HAVE A
MATERIAL ADVERSE EFFECT. NEITHER ANY LOAN PARTY NOR ANY SUBSIDIARY THEREOF IS
PARTY TO ANY TAX SHARING AGREEMENT.


 


5.12        ERISA COMPLIANCE.


 


(A)           EACH PLAN IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE
APPLICABLE PROVISIONS OF ERISA, THE CODE AND OTHER FEDERAL OR STATE LAWS. EACH
PLAN THAT IS INTENDED TO QUALIFY UNDER SECTION 401(A) OF THE CODE HAS RECEIVED A
FAVORABLE DETERMINATION LETTER FROM THE IRS OR AN APPLICATION FOR SUCH A LETTER
IS CURRENTLY BEING PROCESSED BY THE IRS WITH RESPECT THERETO AND, TO THE BEST
KNOWLEDGE OF THE COMPANY, NOTHING HAS OCCURRED WHICH COULD REASONABLY BE
EXPECTED TO PREVENT, OR CAUSE THE LOSS OF, SUCH QUALIFICATION. THE COMPANY AND
EACH ERISA AFFILIATE HAVE MADE ALL REQUIRED CONTRIBUTIONS TO EACH PLAN SUBJECT
TO SECTION 412 OF THE CODE, AND NO APPLICATION FOR A FUNDING WAIVER OR AN
EXTENSION OF ANY AMORTIZATION PERIOD PURSUANT TO SECTION 412 OF THE CODE HAS
BEEN MADE WITH RESPECT TO ANY PLAN.


 


(B)           THERE ARE NO PENDING OR, TO THE BEST KNOWLEDGE OF THE COMPANY,
THREATENED CLAIMS, ACTIONS OR LAWSUITS, OR ACTION BY ANY GOVERNMENTAL AUTHORITY,
WITH RESPECT TO ANY PLAN THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT. THERE HAS BEEN NO

 

64

--------------------------------------------------------------------------------


 


PROHIBITED TRANSACTION OR VIOLATION OF THE FIDUCIARY RESPONSIBILITY RULES WITH
RESPECT TO ANY PLAN THAT HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT.


 


(C)           (I)(X) NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO
OCCUR; (Y) NEITHER THE COMPANY NOR ANY ERISA AFFILIATE HAS INCURRED, OR
REASONABLY EXPECTS TO INCUR, ANY LIABILITY UNDER TITLE IV OF ERISA WITH RESPECT
TO ANY PENSION PLAN (OTHER THAN PREMIUMS DUE AND NOT DELINQUENT UNDER SECTION
4007 OF ERISA); AND (Z) NEITHER THE COMPANY NOR ANY ERISA AFFILIATE HAS
INCURRED, OR REASONABLY EXPECTS TO INCUR, ANY LIABILITY (AND NO EVENT HAS
OCCURRED WHICH, WITH THE GIVING OF NOTICE UNDER SECTION 4219 OF ERISA, WOULD
RESULT IN SUCH LIABILITY) UNDER SECTIONS 4201 OR 4243 OF ERISA WITH RESPECT TO A
MULTIEMPLOYER PLAN, THAT, IN THE CASE OF THE FOREGOING CLAUSES (X), (Y) AND (Z)
IN THE AGGREGATE, HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT IN
LIABILITY OF THE COMPANY UNDER TITLE IV OF ERISA TO THE PENSION PLAN,
MULTIEMPLOYER PLAN OR THE PBGC IN AN AGGREGATE AMOUNT IN EXCESS OF THE THRESHOLD
AMOUNT; (II) NO PENSION PLAN HAS ANY UNFUNDED PENSION LIABILITY IN EXCESS OF THE
THRESHOLD AMOUNT; AND (III) NEITHER THE COMPANY NOR ANY ERISA AFFILIATE HAS
ENGAGED IN A TRANSACTION THAT COULD BE SUBJECT TO SECTIONS 4069 OR 4212(C) OF
ERISA.


 


5.13        SUBSIDIARIES; EQUITY INTERESTS. AS OF THE CLOSING DATE, THE COMPANY
HAS NO SUBSIDIARIES OTHER THAN THOSE SPECIFICALLY DISCLOSED IN SCHEDULE 5.13,
AND ALL OF THE OUTSTANDING EQUITY INTERESTS IN SUCH SUBSIDIARIES HAVE BEEN
VALIDLY ISSUED, ARE FULLY PAID AND NONASSESSABLE AND ARE OWNED BY A SUBSIDIARY
IN THE AMOUNTS SPECIFIED ON SCHEDULE 5.13 FREE AND CLEAR OF ALL LIENS. ALL OF
THE OUTSTANDING EQUITY INTERESTS IN THE COMPANY HAVE BEEN VALIDLY ISSUED AND ARE
FULLY PAID AND NONASSESSABLE.


 


5.14        MARGIN REGULATIONS; INVESTMENT COMPANY ACT.


 


(A)           NO BORROWER IS ENGAGED OR WILL ENGAGE, PRINCIPALLY OR AS ONE OF
ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF PURCHASING OR CARRYING MARGIN STOCK
(WITHIN THE MEANING OF REGULATION U ISSUED BY THE FRB), OR EXTENDING CREDIT FOR
THE PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK. FOLLOWING THE APPLICATION OF
THE PROCEEDS OF EACH BORROWING OR DRAWING UNDER EACH LETTER OF CREDIT, NOT MORE
THAN 25% OF THE VALUE OF THE ASSETS (EITHER OF THE APPLICABLE BORROWER ONLY OR
OF THE COMPANY AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS) SUBJECT TO THE
PROVISIONS OF SECTION 7.01 OR SECTION 7.05 OR SUBJECT TO ANY RESTRICTION
CONTAINED IN ANY AGREEMENT OR INSTRUMENT BETWEEN ANY BORROWER AND ANY LENDER OR
ANY AFFILIATE OF ANY LENDER RELATING TO INDEBTEDNESS AND WITHIN THE SCOPE OF
SECTION 8.01(E) WILL BE MARGIN STOCK.


 


(B)           NONE OF THE COMPANY, ANY PERSON CONTROLLING THE COMPANY, OR ANY
SUBSIDIARY IS OR IS REQUIRED TO BE REGISTERED AS AN “INVESTMENT COMPANY” UNDER
THE INVESTMENT COMPANY ACT OF 1940.


 


5.15        DISCLOSURE. NO REPORT, FINANCIAL STATEMENT, CERTIFICATE OR OTHER
INFORMATION FURNISHED (IN WRITING) BY OR ON BEHALF OF ANY LOAN PARTY TO THE
ADMINISTRATIVE AGENT OR ANY LENDER IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY AND THE NEGOTIATION OF THIS AGREEMENT OR DELIVERED HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT (IN EACH CASE, AS MODIFIED OR SUPPLEMENTED BY
OTHER INFORMATION SO FURNISHED) CONTAINS ANY MATERIAL MISSTATEMENT OF FACT OR
OMITS TO STATE ANY MATERIAL FACT (KNOWN TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES IN THE CASE OF ANY DOCUMENT OR INFORMATION NOT FURNISHED BY ONE OF
ITS SUBSIDIARIES) NECESSARY TO MAKE THE

 

65

--------------------------------------------------------------------------------


 


STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING; PROVIDED THAT, WITH RESPECT TO PROJECTED FINANCIAL
INFORMATION, THE COMPANY REPRESENTS ONLY THAT SUCH INFORMATION WAS PREPARED IN
GOOD FAITH BASED UPON ASSUMPTIONS BELIEVED TO BE REASONABLE AT THE TIME.


 


5.16        COMPLIANCE WITH LAWS. EACH OF THE COMPANY AND EACH SUBSIDIARY IS IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF ALL LAWS AND ALL
ORDERS, WRITS, INJUNCTIONS AND DECREES APPLICABLE TO IT OR TO ITS PROPERTIES,
EXCEPT IN SUCH INSTANCES IN WHICH (A) SUCH REQUIREMENT OF LAW OR ORDER, WRIT,
INJUNCTION OR DECREE IS BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS
DILIGENTLY CONDUCTED OR (B) THE FAILURE TO COMPLY THEREWITH, EITHER INDIVIDUALLY
OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


5.17        INTELLECTUAL PROPERTY; LICENSES, ETC. THE COMPANY AND ITS
SUBSIDIARIES OWN, OR POSSESS THE RIGHT TO USE, ALL OF THE TRADEMARKS, SERVICE
MARKS, TRADE NAMES, COPYRIGHTS, PATENTS, PATENT RIGHTS, FRANCHISES, LICENSES AND
OTHER INTELLECTUAL PROPERTY RIGHTS (COLLECTIVELY, “IP RIGHTS”) THAT ARE
REASONABLY NECESSARY FOR THE OPERATION OF THEIR RESPECTIVE BUSINESSES, WITHOUT
CONFLICT WITH THE RIGHTS OF ANY OTHER PERSON, EXCEPT AS COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. TO THE BEST KNOWLEDGE OF THE
COMPANY, NO SLOGAN OR OTHER ADVERTISING DEVICE, PRODUCT, PROCESS, METHOD,
SUBSTANCE, PART OR OTHER MATERIAL NOW EMPLOYED, OR NOW CONTEMPLATED TO BE
EMPLOYED, BY THE COMPANY OR ANY SUBSIDIARY INFRINGES UPON ANY RIGHTS HELD BY ANY
OTHER PERSON, EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT. NO CLAIM OR LITIGATION REGARDING ANY OF THE FOREGOING IS PENDING
OR, TO THE BEST KNOWLEDGE OF THE COMPANY, THREATENED, WHICH, EITHER INDIVIDUALLY
OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


5.18        SENIOR NOTE DOCUMENTS. THE COMPANY HAS HERETOFORE FURNISHED TO THE
ADMINISTRATIVE AGENT TRUE, COMPLETE AND CORRECT COPIES OF THE SENIOR NOTE
DOCUMENTS (INCLUDING SCHEDULES, EXHIBITS AND ANNEXES THERETO). THE SENIOR NOTE
DOCUMENTS HAVE NOT BEEN AMENDED, SUPPLEMENTED OR MODIFIED SINCE THE CLOSING DATE
(EXCEPT AS OTHERWISE CONSENTED TO BY THE REQUIRED LENDERS) AND CONSTITUTE THE
COMPLETE UNDERSTANDING AMONG THE PARTIES THERETO IN RESPECT OF THE MATTERS AND
TRANSACTIONS COVERED THEREBY. NO “EVENT OF DEFAULT” UNDER (AND AS DEFINED IN)
EITHER THE 2003 NOTE PURCHASE AGREEMENT OR THE 2006 NOTE PURCHASE AGREEMENT HAS
OCCURRED AND IS CONTINUING.


 


5.19        MATERIAL DOMESTIC SUBSIDIARIES. AS OF THE CLOSING DATE SCHEDULE
5.19, OR AS OF THE DATE THEREOF THE MOST RECENT SUPPLEMENT TO SCHEDULE 5.19
DELIVERED BY THE COMPANY PURSUANT TO SECTION 6.02(F) OR SECTION 7.04(C)(IV) OR
THE MOST RECENT REVISED SCHEDULE 5.19 DELIVERED BY THE COMPANY PURSUANT TO
SECTION 2.15, SETS FORTH DOMESTIC SUBSIDIARIES OF THE COMPANY (ON A PRO FORMA
BASIS, IN THE CASE OF ANY SUPPLEMENT DELIVERED PURSUANT TO SECTION 7.04(C)(IV))
(I) THE TOTAL ASSETS OF WHICH (NOT INCLUDING EQUITY INTERESTS OF ITS
SUBSIDIARIES), IN THE AGGREGATE TOGETHER WITH THE TOTAL ASSETS OF THE COMPANY
(NOT INCLUDING EQUITY INTERESTS OF ITS SUBSIDIARIES), EXCEED EIGHTY-FIVE PERCENT
(85.0%) OF THE TOTAL ASSETS OF THE COMPANY AND ITS DOMESTIC SUBSIDIARIES IN THE
AGGREGATE (NOT INCLUDING EQUITY INTERESTS OF THEIR RESPECTIVE SUBSIDIARIES) AND
(II) THE EBITDA OF WHICH FOR THE MOST RECENTLY ENDED FISCAL QUARTER, IN THE
AGGREGATE TOGETHER WITH THE EBITDA OF THE COMPANY FOR SUCH FISCAL QUARTER,
EXCEEDS EIGHTY-FIVE PERCENT (85.0%) OF THE EBITDA OF THE COMPANY AND ITS
DOMESTIC SUBSIDIARIES IN THE AGGREGATE FOR SUCH FISCAL QUARTER.

 

66

--------------------------------------------------------------------------------


 


AS OF THE CLOSING DATE, NO SUBSIDIARY OF THE COMPANY (OTHER THAN ANY MATERIAL
DOMESTIC SUBSIDIARY) PROVIDES ANY GUARANTEE WITH RESPECT TO ANY INDEBTEDNESS OF
THE COMPANY (OTHER THAN THE OBLIGATIONS).


 


5.20        REPRESENTATIONS AS TO FOREIGN LOAN PARTIES. EACH OF THE COMPANY AND
EACH FOREIGN LOAN PARTY REPRESENTS AND WARRANTS TO THE ADMINISTRATIVE AGENT AND
THE LENDERS THAT:


 


(A)           SUCH FOREIGN LOAN PARTY IS SUBJECT TO CIVIL, COMMERCIAL AND COMMON
LAWS WITH RESPECT TO ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY (COLLECTIVELY AS TO SUCH FOREIGN LOAN PARTY,
THE “APPLICABLE FOREIGN LOAN PARTY DOCUMENTS”), AND THE EXECUTION, DELIVERY AND
PERFORMANCE BY SUCH FOREIGN LOAN PARTY OF THE APPLICABLE FOREIGN LOAN PARTY
DOCUMENTS CONSTITUTE AND WILL CONSTITUTE PRIVATE AND COMMERCIAL ACTS AND NOT
PUBLIC OR GOVERNMENTAL ACTS. NEITHER SUCH FOREIGN LOAN PARTY NOR ANY OF ITS
PROPERTY HAS ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL
PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION, EXECUTION OR OTHERWISE) UNDER THE LAWS OF THE
JURISDICTION IN WHICH SUCH FOREIGN LOAN PARTY IS ORGANIZED AND EXISTING IN
RESPECT OF ITS OBLIGATIONS UNDER THE APPLICABLE FOREIGN LOAN PARTY DOCUMENTS.


 


(B)           THE APPLICABLE FOREIGN LOAN PARTY DOCUMENTS ARE IN PROPER LEGAL
FORM UNDER THE LAWS OF THE JURISDICTION IN WHICH SUCH FOREIGN LOAN PARTY IS
ORGANIZED AND EXISTING FOR THE ENFORCEMENT THEREOF AGAINST SUCH FOREIGN LOAN
PARTY UNDER THE LAWS OF SUCH JURISDICTION (OR SUCH OTHER LAW AS SHALL BE
SPECIFIED IN SUCH DOCUMENTS), AND TO ENSURE THE LEGALITY, VALIDITY,
ENFORCEABILITY (EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS
GENERALLY), PRIORITY AND ADMISSIBILITY IN EVIDENCE OF THE APPLICABLE FOREIGN
LOAN PARTY DOCUMENTS. IT IS NOT NECESSARY TO ENSURE THE LEGALITY, VALIDITY,
ENFORCEABILITY, PRIORITY OR ADMISSIBILITY IN EVIDENCE OF THE APPLICABLE FOREIGN
LOAN PARTY DOCUMENTS THAT THE APPLICABLE FOREIGN LOAN PARTY DOCUMENTS BE FILED,
REGISTERED OR RECORDED WITH, OR EXECUTED OR NOTARIZED BEFORE, ANY COURT OR OTHER
AUTHORITY IN THE JURISDICTION IN WHICH SUCH FOREIGN LOAN PARTY IS ORGANIZED AND
EXISTING OR THAT ANY REGISTRATION CHARGE OR STAMP OR SIMILAR TAX BE PAID ON OR
IN RESPECT OF THE APPLICABLE FOREIGN LOAN PARTY DOCUMENTS OR ANY OTHER DOCUMENT,
EXCEPT FOR (I) ANY SUCH FILING, REGISTRATION, RECORDING, EXECUTION OR
NOTARIZATION AS HAS BEEN MADE OR IS NOT REQUIRED TO BE MADE UNTIL THE APPLICABLE
FOREIGN LOAN PARTY DOCUMENT OR ANY OTHER DOCUMENT IS SOUGHT TO BE ENFORCED AND
(II) ANY CHARGE OR TAX AS HAS BEEN TIMELY PAID.


 


(C)           THERE IS NO TAX, LEVY, IMPOST, DUTY, FEE, ASSESSMENT OR OTHER
GOVERNMENTAL CHARGE, OR ANY DEDUCTION OR WITHHOLDING, IMPOSED BY ANY
GOVERNMENTAL AUTHORITY IN OR OF THE JURISDICTION IN WHICH SUCH FOREIGN LOAN
PARTY IS ORGANIZED AND EXISTING EITHER (I) ON OR BY VIRTUE OF THE EXECUTION OR
DELIVERY OF THE APPLICABLE FOREIGN LOAN PARTY DOCUMENTS OR (II) ON ANY PAYMENT
TO BE MADE BY SUCH FOREIGN LOAN PARTY PURSUANT TO THE APPLICABLE FOREIGN LOAN
PARTY DOCUMENTS, EXCEPT AS HAS BEEN DISCLOSED TO THE ADMINISTRATIVE AGENT.


 


(D)           THE EXECUTION, DELIVERY AND PERFORMANCE OF THE APPLICABLE FOREIGN
LOAN PARTY DOCUMENTS EXECUTED BY SUCH FOREIGN LOAN PARTY ARE, UNDER APPLICABLE
FOREIGN EXCHANGE CONTROL REGULATIONS OF THE JURISDICTION IN WHICH SUCH FOREIGN
LOAN PARTY IS ORGANIZED AND EXISTING, NOT SUBJECT TO ANY NOTIFICATION OR
AUTHORIZATION EXCEPT (I) SUCH AS HAVE BEEN MADE OR OBTAINED OR (II)

 

67

--------------------------------------------------------------------------------


 


SUCH AS CANNOT BE MADE OR OBTAINED UNTIL A LATER DATE (PROVIDED THAT ANY
NOTIFICATION OR AUTHORIZATION DESCRIBED IN CLAUSE (II) SHALL BE MADE OR OBTAINED
AS SOON AS IS REASONABLY PRACTICABLE).


 


5.21        DUTCH COMPANIES.


 


(A)           ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENT AND
PERFORMING ITS OBLIGATIONS HEREUNDER AND THEREUNDER DOES NOT AND WILL NOT BRING
THE INITIAL DESIGNATED BORROWER WITHIN THE DEFINITION OF A “CREDIT INSTITUTION”
(KREDIETINSTELLING) AS DEFINED IN SECTION 1 OF THE DUTCH BANKING ACT BECAUSE THE
INITIAL DESIGNATED BORROWER IS AND HAS ALWAYS BEEN THE HOLDING COMPANY OF A
GROUP OF EUROPEAN INDUSTRIAL SUBSIDIARIES AND IS AND HAS ALWAYS BEEN ACTIVELY
INVOLVED AND CONCERNED WITH THE MANAGEMENT AND THE BUSINESS OF ITS SUBSIDIARIES
AND AFFILIATES. THE INITIAL DESIGNATED BORROWER DOES NOT PASSIVELY INVEST IN ANY
OF ITS SUBSIDIARIES OR AFFILIATES, NOR HAS IT DONE SO IN THE PAST. THE LOANS AND
EACH PREVIOUS LOAN PROVIDED TO THE INITIAL DESIGNATED BORROWER SERVE AND HAVE
ALWAYS SERVED SOLELY AND WILL ONLY BE USED SOLELY TO SUPPORT THE ACTIVITIES
AND/OR BUSINESS OF THE INITIAL DESIGNATED BORROWER AND ITS SUBSIDIARIES AND
AFFILIATES. ALL FUNDS EXTENDED BY THE INITIAL DESIGNATED BORROWER HAVE BEEN
EXTENDED TO ITS SUBSIDIARIES AND AFFILIATES ONLY.


 


(B)           AS OF THE CLOSING DATE, NO WORKS COUNCIL (ONDERNEMINGSRAAD) HAS
BEEN ESTABLISHED OR IS IN THE PROCESS OF BEING ESTABLISHED WITH RESPECT TO THE
BUSINESS OF THE INITIAL DESIGNATED BORROWER.


 


(C)           TO THE BEST OF THE COMPANY’S AND ITS SUBSIDIARIES’ KNOWLEDGE, NONE
OF THE ASSETS OWNED BY THE INITIAL DESIGNATED BORROWER HAVE A PUBLIC UTILITY
FUNCTION, SUCH THAT SEIZURE OF THESE ASSETS IS PROHIBITED BY VIRTUE OF SECTIONS
436 AND 703 OF THE DUTCH CODE OF CIVIL PROCEDURE.


 


5.22        OFAC. NONE OF THE LOAN PARTIES, ANY SUBSIDIARY OF ANY LOAN PARTY OR
ANY AFFILIATE OF ANY LOAN PARTY (A) IS A PERSON NAMED ON THE LIST OF SPECIALLY
DESIGNATED NATIONALS OR BLOCKED PERSONS MAINTAINED BY OFAC AVAILABLE AT
HTTP://WWW.TREAS.GOV/OFFICES/EOTFFC/OFAC/SDN/ INDEX.HTML, OR AS OTHERWISE
PUBLISHED FROM TIME TO TIME; (B) IS (I) AN AGENCY OF THE GOVERNMENT OF A
COUNTRY, (II) AN ORGANIZATION CONTROLLED BY A COUNTRY, OR (III) A PERSON
RESIDENT IN A COUNTRY THAT IS SUBJECT TO A SANCTIONS PROGRAM IDENTIFIED ON THE
LIST MAINTAINED BY OFAC AND AVAILABLE AT
HTTP://WWW.TREAS.GOV/OFFICES/EOTFFC/OFAC/SANCTIONS/INDEX.HTML, OR AS OTHERWISE
PUBLISHED FROM TIME TO TIME, AS SUCH PROGRAM MAY BE APPLICABLE TO SUCH AGENCY,
ORGANIZATION OR PERSON; (C) DERIVES MORE THAN 15% OF ITS ASSETS OR OPERATING
INCOME FROM INVESTMENTS IN OR TRANSACTIONS WITH ANY SUCH COUNTRY, AGENCY,
ORGANIZATION OR PERSON; OR (D) WILL USE THE PROCEEDS OF ANY LOAN TO FINANCE ANY
OPERATIONS, INVESTMENTS OR ACTIVITIES IN, OR MAKE ANY PAYMENTS TO, ANY SUCH
COUNTRY, AGENCY, ORGANIZATION, OR PERSON.

 

68

--------------------------------------------------------------------------------


 


ARTICLE VI.
AFFIRMATIVE COVENANTS


 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:

 


6.01        FINANCIAL STATEMENTS. DELIVER TO THE ADMINISTRATIVE AGENT AND EACH
LENDER, IN FORM AND DETAIL SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE
REQUIRED LENDERS:


 


(A)           AS SOON AS PRACTICABLE, BUT IN ANY EVENT ON OR PRIOR TO THE DATE
90 DAYS AFTER THE END OF EACH FISCAL YEAR (OR, IF EARLIER, THE DATE FIVE DAYS
AFTER THE DATE BY WHICH THE COMPANY SHALL BE REQUIRED TO SUBMIT ITS FORM 10-K
(OR ANY SUCCESSOR FORM) TO THE COMMISSION WITH RESPECT TO SUCH FISCAL YEAR), (I)
A CONSOLIDATED BALANCE SHEET OF THE COMPANY AND ITS SUBSIDIARIES AS AT THE END
OF SUCH FISCAL YEAR, AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME OR
OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR SUCH FISCAL YEAR, SETTING
FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR,
ALL IN REASONABLE DETAIL AND PREPARED IN ACCORDANCE WITH GAAP, SUCH CONSOLIDATED
STATEMENTS TO BE AUDITED AND ACCOMPANIED BY (I) A REPORT AND OPINION OF A
REGISTERED PUBLIC ACCOUNTING FIRM OF NATIONALLY RECOGNIZED STANDING REASONABLY
ACCEPTABLE TO THE REQUIRED LENDERS, WHICH REPORT AND OPINION SHALL BE PREPARED
IN ACCORDANCE WITH GENERALLY ACCEPTED AUDITING STANDARDS AND APPLICABLE
SECURITIES LAWS AND SHALL NOT BE SUBJECT TO ANY “GOING CONCERN” OR LIKE
QUALIFICATION OR EXCEPTION OR ANY QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF
SUCH AUDIT AND SUCH CONSOLIDATING STATEMENTS TO BE CERTIFIED BY A RESPONSIBLE
OFFICER OF THE COMPANY TO THE EFFECT THAT SUCH STATEMENTS ARE FAIRLY STATED IN
ALL MATERIAL RESPECTS WHEN CONSIDERED IN RELATION TO THE CONSOLIDATED FINANCIAL
STATEMENTS OF THE COMPANY AND ITS SUBSIDIARIES AND (II) CONSOLIDATING STATEMENTS
OF INCOME OR OPERATIONS FOR THE COMPANY AND ITS SUBSIDIARIES TO THE EXTENT THAT
SUCH FINANCIAL STATEMENTS ARE PREPARED AND DISTRIBUTED TO THE SENIOR MANAGEMENT
OF THE COMPANY WITH RESPECT TO SUCH FISCAL YEAR; AND


 


(B)           AS SOON AS PRACTICABLE, BUT IN ANY EVENT ON OR PRIOR TO THE DATE
45 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL
YEAR OF THE COMPANY (OR, IF EARLIER, THE DATE FIVE DAYS AFTER THE DATE BY WHICH
THE COMPANY SHALL BE REQUIRED TO SUBMIT ITS FORM 10-Q (OR ANY SUCCESSOR FORM) TO
THE COMMISSION WITH RESPECT TO SUCH FISCAL QUARTER), (X) A CONSOLIDATED BALANCE
SHEET OF THE COMPANY AND ITS SUBSIDIARIES AS AT THE END OF SUCH FISCAL QUARTER,
AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME OR OPERATIONS AND CASH FLOWS
FOR SUCH FISCAL QUARTER AND FOR THE PORTION OF THE COMPANY’S FISCAL YEAR THEN
ENDED, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE
CORRESPONDING FISCAL QUARTER OF THE PREVIOUS FISCAL YEAR AND THE CORRESPONDING
PORTION OF THE PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL, SUCH CONSOLIDATED
STATEMENTS TO BE CERTIFIED BY A RESPONSIBLE OFFICER OF THE COMPANY AS FAIRLY
PRESENTING THE FINANCIAL CONDITION, RESULTS OF OPERATIONS AND CASH FLOWS OF THE
COMPANY AND ITS SUBSIDIARIES IN ACCORDANCE WITH GAAP, SUBJECT ONLY TO NORMAL
YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES AND (Y) CONSOLIDATING
STATEMENTS OF INCOME OR OPERATIONS FOR THE COMPANY AND ITS SUBSIDIARIES TO THE
EXTENT THAT SUCH FINANCIAL STATEMENTS ARE PREPARED AND DISTRIBUTED TO THE SENIOR
MANAGEMENT OF THE COMPANY WITH RESPECT TO SUCH FISCAL QUARTER, SUCH
CONSOLIDATING STATEMENTS TO BE CERTIFIED BY A RESPONSIBLE OFFICER OF THE COMPANY
TO THE EFFECT THAT SUCH STATEMENTS ARE FAIRLY

 

69

--------------------------------------------------------------------------------


 


STATED IN ALL MATERIAL RESPECTS WHEN CONSIDERED IN RELATION TO THE CONSOLIDATED
FINANCIAL STATEMENTS OF THE COMPANY AND ITS SUBSIDIARIES.


 

As to any information contained in materials furnished pursuant to Section
6.02(d), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

 


6.02        CERTIFICATES; OTHER INFORMATION. DELIVER TO THE ADMINISTRATIVE AGENT
AND EACH LENDER, IN FORM AND DETAIL SATISFACTORY TO THE ADMINISTRATIVE AGENT AND
THE REQUIRED LENDERS:


 


(A)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTIONS 6.01(A) AND (B), A DULY COMPLETED COMPLIANCE CERTIFICATE
SIGNED BY A RESPONSIBLE OFFICER OF THE COMPANY;


 


(B)           PROMPTLY AFTER ANY REQUEST BY THE ADMINISTRATIVE AGENT OR ANY
LENDER, COPIES OF ANY DETAILED AUDIT REPORTS, MANAGEMENT LETTERS OR
RECOMMENDATIONS SUBMITTED TO THE BOARD OF DIRECTORS (OR THE AUDIT COMMITTEE OF
THE BOARD OF DIRECTORS) OF THE COMPANY BY INDEPENDENT ACCOUNTANTS IN CONNECTION
WITH THE ACCOUNTS OR BOOKS OF THE COMPANY OR ANY SUBSIDIARY, OR ANY AUDIT OF ANY
OF THEM;


 


(C)           PROMPTLY AFTER THE SAME ARE AVAILABLE, COPIES OF EACH ANNUAL
REPORT, PROXY OR FINANCIAL STATEMENT OR OTHER REPORT OR COMMUNICATION SENT TO
THE STOCKHOLDERS OF THE COMPANY, AND COPIES OF ALL ANNUAL, REGULAR, PERIODIC AND
SPECIAL REPORTS AND REGISTRATION STATEMENTS WHICH THE COMPANY MAY FILE OR BE
REQUIRED TO FILE WITH THE SEC UNDER SECTION 13 OR 15(D) OF THE SECURITIES
EXCHANGE ACT OF 1934, AND NOT OTHERWISE REQUIRED TO BE DELIVERED TO THE
ADMINISTRATIVE AGENT PURSUANT HERETO;


 


(D)           PROMPTLY AFTER THE FURNISHING THEREOF, COPIES OF ANY STATEMENT OR
REPORT FURNISHED TO ANY HOLDER OF DEBT SECURITIES OF ANY LOAN PARTY OR ANY
SUBSIDIARY THEREOF PURSUANT TO THE TERMS OF ANY INDENTURE, LOAN OR CREDIT OR
SIMILAR AGREEMENT AND NOT OTHERWISE REQUIRED TO BE FURNISHED TO THE LENDERS
PURSUANT TO SECTION 6.01 OR ANY OTHER CLAUSE OF THIS SECTION 6.02;


 


(E)           PROMPTLY, AND IN ANY EVENT WITHIN FIVE BUSINESS DAYS AFTER RECEIPT
THEREOF BY ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF, COPIES OF EACH NOTICE OR
OTHER CORRESPONDENCE RECEIVED FROM THE SEC (OR COMPARABLE AGENCY IN ANY
APPLICABLE NON-U.S. JURISDICTION) CONCERNING ANY INVESTIGATION OR POSSIBLE
INVESTIGATION OR OTHER INQUIRY BY SUCH AGENCY REGARDING FINANCIAL OR OTHER
OPERATIONAL RESULTS OF ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF;


 


(F)            IN THE EVENT THE COMPANY OR ANY DOMESTIC SUBSIDIARY SHALL (I)
ENGAGE IN ANY CORPORATE REORGANIZATION, (II) CONTRIBUTE TO THE CAPITAL OF OR
OTHERWISE MAKE AN INVESTMENT IN ANY SUBSIDIARY OR (III) CONSUMMATE ANY
DISPOSITION OF PROPERTY DESCRIBED IN SECTION 7.05(E), IN EACH CASE OTHER THAN IN
THE ORDINARY COURSE OF BUSINESS, WHICH TRANSACTION SHALL RESULT IN DOMESTIC
SUBSIDIARIES THAT ARE NOT DOMESTIC SUBSIDIARY GUARANTORS (X) THE TOTAL ASSETS OF
WHICH, IN THE AGGREGATE, EXCEED FIFTEEN PERCENT (15.0%) OF THE TOTAL ASSETS OF
THE COMPANY AND ITS DOMESTIC SUBSIDIARIES IN THE AGGREGATE OR (Y) THE EBITDA OF
WHICH, IN THE AGGREGATE FOR THE MOST RECENT FISCAL QUARTER, EXCEEDS FIFTEEN
PERCENT (15.0%) OF THE EBITDA OF THE COMPANY AND ITS DOMESTIC SUBSIDIARIES IN
THE AGGREGATE FOR SUCH FISCAL QUARTER, THE COMPANY SHALL, PROMPTLY AND IN ANY

 

70

--------------------------------------------------------------------------------


 


EVENT WITHIN THIRTY DAYS OF THE CONSUMMATION OF SUCH TRANSACTION, DELIVER TO THE
ADMINISTRATIVE AGENT A SUPPLEMENT TO SCHEDULE 5.19 NECESSARY TO MAKE THE
REPRESENTATION SET FORTH IN SECTION 5.19 TRUE AND CORRECT AS OF THE DATE OF SUCH
SUPPLEMENT; AND


 


(G)           PROMPTLY, SUCH ADDITIONAL INFORMATION REGARDING THE BUSINESS,
FINANCIAL OR CORPORATE AFFAIRS OF THE COMPANY OR ANY SUBSIDIARY, OR COMPLIANCE
WITH THE TERMS OF THE LOAN DOCUMENTS, AS THE ADMINISTRATIVE AGENT OR ANY LENDER
MAY FROM TIME TO TIME REASONABLY REQUEST.


 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Company’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Company shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Company to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Company
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Company shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(a) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Company with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of such Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to any Borrower or its securities) (each, a
“Public Lender”). Each Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the Arrangers, the L/C Issuer and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrowers or their respective securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion

 

71

--------------------------------------------------------------------------------


 

of the Platform designated “Public Investor;” and (z) the Administrative Agent
and the Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.”

 


6.03        NOTICES. PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT AND EACH LENDER:


 


(A)           OF THE OCCURRENCE OF ANY DEFAULT;


 


(B)           OF ANY MATTER THAT HAS RESULTED OR COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT, INCLUDING (I) BREACH OR NON-PERFORMANCE OF,
OR ANY DEFAULT UNDER, A CONTRACTUAL OBLIGATION OF THE COMPANY OR ANY SUBSIDIARY;
(II) ANY DISPUTE, LITIGATION, INVESTIGATION, PROCEEDING OR SUSPENSION BETWEEN
THE COMPANY OR ANY SUBSIDIARY AND ANY GOVERNMENTAL AUTHORITY; OR (III) THE
COMMENCEMENT OF, OR ANY MATERIAL DEVELOPMENT IN, ANY LITIGATION OR PROCEEDING
AFFECTING THE COMPANY OR ANY SUBSIDIARY, INCLUDING PURSUANT TO ANY APPLICABLE
ENVIRONMENTAL LAWS;


 


(C)           OF THE OCCURRENCE OF ANY ERISA EVENT;


 


(D)           OF ANY MATERIAL CHANGE IN ACCOUNTING POLICIES OF, OR FINANCIAL
REPORTING PRACTICES BY, THE COMPANY OR ANY SUBSIDIARY;


 


(E)           OF THE DETERMINATION BY THE REGISTERED PUBLIC ACCOUNTING FIRM
PROVIDING THE OPINION REQUIRED UNDER SECTION 6.01(A)(II) (IN CONNECTION WITH ITS
PREPARATION OF SUCH  OPINION) OR THE COMPANY’S DETERMINATION AT ANY TIME OF THE
OCCURRENCE OR EXISTENCE OF ANY INTERNAL CONTROL EVENT; AND


 


(F)            OF ANY ANNOUNCEMENT BY MOODY’S OR S&P OF ANY CHANGE OR, TO THE
EXTENT A RESPONSIBLE OFFICER OF THE COMPANY HAS ACTUAL KNOWLEDGE THEREOF, ANY
POSSIBLE CHANGE IN A DEBT RATING.


 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and, if appropriate, stating what action the Company has
taken and proposes to take with respect thereto. Each notice pursuant to Section
6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 


6.04        PAYMENT OF OBLIGATIONS. PAY AND DISCHARGE AS THE SAME SHALL BECOME
DUE AND PAYABLE THE FOLLOWING: (A) ALL TAX LIABILITIES, ASSESSMENTS AND
GOVERNMENTAL CHARGES OR LEVIES UPON IT OR ITS PROPERTIES OR ASSETS; (B) ALL
LAWFUL CLAIMS WHICH, IF UNPAID, WOULD BY LAW BECOME A LIEN UPON ITS PROPERTY;
AND (C) ALL INDEBTEDNESS, AS AND WHEN DUE AND PAYABLE, BUT SUBJECT TO ANY
SUBORDINATION PROVISIONS CONTAINED IN ANY INSTRUMENT OR AGREEMENT EVIDENCING
SUCH INDEBTEDNESS; UNLESS, IN THE CASE OF ANY MATTER DESCRIBED IN CLAUSES (A),
(B), AND (C) ABOVE, THE SAME ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS DILIGENTLY CONDUCTED AND ADEQUATE RESERVES IN ACCORDANCE WITH GAAP
ARE BEING MAINTAINED BY THE COMPANY OR SUCH SUBSIDIARY.


 


6.05        PRESERVATION OF EXISTENCE, ETC. (A) PRESERVE, RENEW AND MAINTAIN IN
FULL FORCE AND EFFECT ITS LEGAL EXISTENCE AND GOOD STANDING UNDER THE LAWS OF
THE JURISDICTION OF ITS

 

72

--------------------------------------------------------------------------------


 


ORGANIZATION EXCEPT IN A TRANSACTION PERMITTED BY SECTION 7.04 OR 7.05; (B) TAKE
ALL REASONABLE ACTION TO MAINTAIN ALL RIGHTS, PRIVILEGES, PERMITS, LICENSES AND
FRANCHISES NECESSARY OR DESIRABLE IN THE NORMAL CONDUCT OF ITS BUSINESS, EXCEPT
TO THE EXTENT THAT FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT; AND (C) PRESERVE OR RENEW ALL OF ITS REGISTERED
PATENTS, TRADEMARKS, TRADE NAMES AND SERVICE MARKS, THE NON-PRESERVATION OF
WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


6.06        MAINTENANCE OF PROPERTIES. (A) MAINTAIN, PRESERVE AND PROTECT ALL OF
ITS MATERIAL PROPERTIES AND EQUIPMENT NECESSARY IN THE OPERATION OF ITS BUSINESS
IN GOOD WORKING ORDER AND CONDITION, ORDINARY WEAR AND TEAR EXCEPTED; AND (B)
MAKE ALL NECESSARY REPAIRS THERETO AND RENEWALS AND REPLACEMENTS THEREOF EXCEPT
WHERE THE FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


6.07        MAINTENANCE OF INSURANCE. MAINTAIN WITH FINANCIALLY SOUND AND
REPUTABLE INSURANCE COMPANIES NOT AFFILIATES OF THE COMPANY, INSURANCE WITH
RESPECT TO ITS PROPERTIES AND BUSINESS AGAINST LOSS OR DAMAGE OF THE KINDS
CUSTOMARILY INSURED AGAINST BY PERSONS ENGAGED IN THE SAME OR SIMILAR BUSINESS
AND GEOGRAPHIC AREA, OF SUCH TYPES AND IN SUCH AMOUNTS (AFTER GIVING EFFECT TO
ANY SELF-INSURANCE COMPATIBLE WITH THE FOLLOWING STANDARDS) AS ARE CUSTOMARILY
CARRIED UNDER SIMILAR CIRCUMSTANCES BY SUCH OTHER PERSONS.


 


6.08        COMPLIANCE WITH LAWS. (I) COMPLY IN ALL MATERIAL RESPECTS WITH THE
REQUIREMENTS OF ALL LAWS AND ALL ORDERS, WRITS, INJUNCTIONS AND DECREES
APPLICABLE TO IT OR TO ITS BUSINESS OR PROPERTY, EXCEPT IN SUCH INSTANCES IN
WHICH (A) SUCH REQUIREMENT OF LAW OR ORDER, WRIT, INJUNCTION OR DECREE IS BEING
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED; OR (B)
THE FAILURE TO COMPLY THEREWITH COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT AND (II) IN THE EVENT THE INITIAL DESIGNATED BORROWER
CHANGES ANY OF THE CHARACTERISTICS OF ITS BUSINESS DESCRIBED IN SECTION 5.21(A),
COMPLY WITH ALL APPLICABLE REGULATORY REQUIREMENTS (IF ANY).


 


6.09        BOOKS AND RECORDS. MAINTAIN PROPER BOOKS OF RECORD AND ACCOUNT, IN
WHICH FULL, TRUE AND CORRECT ENTRIES IN CONFORMITY WITH GAAP CONSISTENTLY
APPLIED SHALL BE MADE OF ALL FINANCIAL TRANSACTIONS AND MATTERS INVOLVING THE
ASSETS AND BUSINESS OF THE COMPANY OR SUCH SUBSIDIARY, AS THE CASE MAY BE.


 


6.10        INSPECTION RIGHTS. PERMIT REPRESENTATIVES AND INDEPENDENT
CONTRACTORS OF THE ADMINISTRATIVE AGENT AND EACH LENDER TO VISIT AND INSPECT ANY
OF ITS PROPERTIES, TO EXAMINE ITS CORPORATE, FINANCIAL AND OPERATING RECORDS,
AND MAKE COPIES THEREOF OR ABSTRACTS THEREFROM, AND TO DISCUSS ITS AFFAIRS,
FINANCES AND ACCOUNTS WITH ITS DIRECTORS, OFFICERS, AND INDEPENDENT PUBLIC
ACCOUNTANTS, AT SUCH REASONABLE TIMES DURING NORMAL BUSINESS HOURS AND AS OFTEN
AS MAY BE REASONABLY DESIRED, UPON REASONABLE ADVANCE NOTICE TO THE COMPANY;
PROVIDED, THE COMPANY SHALL PAY ALL COSTS AND EXPENSES OF ONE SUCH INSPECTION
PER YEAR (MEASURED BEGINNING WITH THE CLOSING DATE AND EACH ANNIVERSARY THEREOF)
BY THE ADMINISTRATIVE AGENT AND ITS REPRESENTATIVES AND INDEPENDENT CONTRACTORS
(AND ANY REPRESENTATIVES AND INDEPENDENT CONTRACTORS OF THE LENDERS
PARTICIPATING IN SUCH INSPECTION); PROVIDED FURTHER, HOWEVER, THAT WHEN AN EVENT
OF DEFAULT EXISTS THE ADMINISTRATIVE AGENT OR ANY LENDER (OR ANY OF THEIR
RESPECTIVE REPRESENTATIVES OR INDEPENDENT CONTRACTORS) MAY DO ANY OF THE
FOREGOING AT THE EXPENSE OF THE COMPANY AT ANY TIME DURING NORMAL BUSINESS HOURS
AND WITHOUT ADVANCE NOTICE.

 

73

--------------------------------------------------------------------------------


 


6.11        USE OF PROCEEDS. USE THE PROCEEDS OF THE CREDIT EXTENSIONS FOR
GENERAL CORPORATE PURPOSES, CAPITAL EXPENDITURES AND PERMITTED ACQUISITIONS, IN
EACH CASE NOT IN CONTRAVENTION OF ANY LAW OR OF ANY LOAN DOCUMENT.


 


6.12        APPROVALS AND AUTHORIZATIONS. MAINTAIN ALL AUTHORIZATIONS, CONSENTS,
APPROVALS AND LICENSES FROM, EXEMPTIONS OF, AND FILINGS AND REGISTRATIONS WITH,
EACH GOVERNMENTAL AUTHORITY OF THE JURISDICTION IN WHICH EACH FOREIGN LOAN PARTY
IS ORGANIZED AND EXISTING, AND ALL APPROVALS AND CONSENTS OF EACH OTHER PERSON
IN SUCH JURISDICTION, IN EACH CASE THAT ARE REQUIRED IN CONNECTION WITH THE
EXECUTION, DELIVERY AND PERFORMANCE BY SUCH FOREIGN LOAN PARTY OF THE LOAN
DOCUMENTS TO WHICH IT IS A PARTY.


 


6.13        AMENDMENTS TO GOVERNING DOCUMENTS. PROMPTLY FURNISH TO THE
ADMINISTRATIVE AGENT ANY MATERIAL AMENDMENT, SUPPLEMENT OR MODIFICATION TO ANY
OF SUCH PERSON’S ORGANIZATION DOCUMENTS PERMITTED BY SECTION 7.11.


 


6.14        ADDITIONAL DOMESTIC SUBSIDIARY GUARANTORS.


 


(A)           IN ADDITION TO CAUSING EACH MATERIAL DOMESTIC SUBSIDIARY AS OF THE
CLOSING DATE TO EXECUTE AND DELIVER A GUARANTY, EACH AS REQUIRED BY SECTION
4.01(A), CAUSE EACH SUBSIDIARY THAT BECOMES A MATERIAL DOMESTIC SUBSIDIARY AFTER
THE CLOSING DATE, AS PROMPTLY AS POSSIBLE, BUT IN ANY EVENT WITHIN NINETY (90)
DAYS AFTER SUBMISSION TO THE ADMINISTRATIVE AGENT BY THE COMPANY OF A SUPPLEMENT
TO SCHEDULE 5.19 AS REQUIRED BY SECTION 6.02(F) OR SECTION 7.04(C)(IV) WHICH
SUPPLEMENT INDICATES THAT SUCH DOMESTIC SUBSIDIARY HAS BECOME A MATERIAL
DOMESTIC SUBSIDIARY, TO (X) BECOME A DOMESTIC SUBSIDIARY GUARANTOR BY EXECUTING
AND DELIVERING TO THE ADMINISTRATIVE AGENT A COUNTERPART OF THE GUARANTY
AGREEMENT OR SUCH OTHER DOCUMENT AS THE ADMINISTRATIVE AGENT SHALL DEEM
APPROPRIATE IN ORDER FOR SUCH SUBSIDIARY TO PROVIDE AN UNCONDITIONAL GUARANTY OF
THE OBLIGATIONS OF THE BORROWERS AND (Y) DELIVER TO THE ADMINISTRATIVE AGENT
DOCUMENTS OF THE TYPES REFERRED TO IN CLAUSES (III), (IV) AND (VII) OF SECTION
4.01(A) AND, IF REQUESTED BY THE ADMINISTRATIVE AGENT, FAVORABLE OPINIONS OF
COUNSEL TO SUCH PERSON (WHICH SHALL COVER, AMONG OTHER THINGS, THE LEGALITY,
VALIDITY, BINDING EFFECT AND ENFORCEABILITY OF THE DOCUMENTATION REFERRED TO IN
CLAUSE (X)), ALL IN FORM, CONTENT AND SCOPE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.


 


(B)           IF AT ANY TIME ANY SUBSIDIARY OF THE COMPANY (INCLUDING ANY
FOREIGN SUBSIDIARY) THAT IS NOT A DOMESTIC SUBSIDIARY GUARANTOR PROVIDES ANY
GUARANTEE WITH RESPECT TO ANY INDEBTEDNESS OF THE COMPANY OR ANY DOMESTIC
DESIGNATED BORROWER OTHER THAN THE OBLIGATIONS, CAUSE SUCH SUBSIDIARY, AS
PROMPTLY AS POSSIBLE BUT IN ANY EVENT WITHIN SIXTY (60) DAYS AFTER THE DATE UPON
WHICH SUCH SUBSIDIARY SHALL HAVE GUARANTEED SUCH INDEBTEDNESS, TO (X) BECOME A
DOMESTIC SUBSIDIARY GUARANTOR BY EXECUTING AND DELIVERING TO THE ADMINISTRATIVE
AGENT A COUNTERPART OF THE GUARANTY AGREEMENT OR SUCH OTHER DOCUMENT AS THE
ADMINISTRATIVE AGENT SHALL DEEM APPROPRIATE IN ORDER FOR SUCH SUBSIDIARY TO
PROVIDE AN UNCONDITIONAL GUARANTY OF THE OBLIGATIONS OF THE BORROWERS AND (Y)
DELIVER TO THE ADMINISTRATIVE AGENT DOCUMENTS OF THE TYPES REFERRED TO IN
CLAUSES (III), (IV) AND (VII) OF SECTION 4.01(A) AND, IF REQUESTED BY THE
ADMINISTRATIVE AGENT, FAVORABLE OPINIONS OF COUNSEL TO SUCH PERSON (WHICH SHALL
COVER, AMONG OTHER THINGS, THE LEGALITY, VALIDITY, BINDING EFFECT AND
ENFORCEABILITY OF THE DOCUMENTATION REFERRED TO IN CLAUSE (X)), ALL IN FORM,
CONTENT AND SCOPE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 

74

--------------------------------------------------------------------------------


 


6.15        FOREIGN SUBSIDIARY GUARANTORS. CAUSE EACH FOREIGN SUBSIDIARY LISTED
ON SCHEDULE 6.15, ON OR BEFORE THE DATE SIXTY (60) DAYS AFTER THE CLOSING DATE
OR SUCH LATER DATE AS MAY BE AGREED TO IN WRITING BY THE ADMINISTRATIVE AGENT IN
ITS SOLE DISCRETION, TO (X) EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT A
COUNTERPART OF THE GUARANTY AGREEMENT OR SUCH OTHER DOCUMENT AS THE
ADMINISTRATIVE AGENT SHALL DEEM APPROPRIATE IN ORDER FOR SUCH SUBSIDIARY TO
PROVIDE AN UNCONDITIONAL GUARANTY OF THE OBLIGATIONS OF EACH FOREIGN DESIGNATED
BORROWER AND (Y) DELIVER TO THE ADMINISTRATIVE AGENT DOCUMENTS OF THE TYPES
REFERRED TO IN CLAUSES (III) AND (IV) OF SECTION 4.01(A) AND  FAVORABLE OPINIONS
OF COUNSEL TO SUCH PERSON (WHICH SHALL COVER, AMONG OTHER THINGS, THE LEGALITY,
VALIDITY, BINDING EFFECT AND ENFORCEABILITY OF THE DOCUMENTATION REFERRED TO IN
CLAUSE (X)), ALL IN FORM, CONTENT AND SCOPE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.


 


6.16        FURTHER ASSURANCES. COOPERATE WITH THE LENDERS AND THE
ADMINISTRATIVE AGENT AND EXECUTE SUCH FURTHER INSTRUMENTS AND DOCUMENTS AS THE
LENDERS OR THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST TO CARRY OUT TO
THEIR SATISFACTION THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS.


 


ARTICLE VII.
NEGATIVE COVENANTS


 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

 


7.01        LIENS. CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN UPON ANY OF
ITS PROPERTY, ASSETS OR REVENUES, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OTHER
THAN THE FOLLOWING:


 


(A)           LIENS PURSUANT TO ANY LOAN DOCUMENT;


 


(B)           LIENS EXISTING ON THE DATE HEREOF AND LISTED ON SCHEDULE 7.01 AND
ANY RENEWALS OR EXTENSIONS THEREOF, PROVIDED THAT (I) THE PROPERTY COVERED
THEREBY IS NOT CHANGED IN ANY MATERIAL RESPECT, (II) THE AMOUNT SECURED OR
BENEFITED THEREBY IS NOT INCREASED EXCEPT AS CONTEMPLATED BY SECTION 7.03(B),
AND (III) ANY RENEWAL OR EXTENSION OF THE OBLIGATIONS SECURED OR BENEFITED
THEREBY IS PERMITTED BY SECTION 7.03;


 


(C)           LIENS FOR TAXES NOT YET DUE OR WHICH ARE BEING CONTESTED IN GOOD
FAITH AND BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED, IF ADEQUATE RESERVES
WITH RESPECT THERETO ARE MAINTAINED ON THE BOOKS OF THE APPLICABLE PERSON IN
ACCORDANCE WITH GAAP;


 


(D)           CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S, REPAIRMEN’S
OR OTHER LIKE LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS WHICH ARE NOT
OVERDUE FOR A PERIOD OF MORE THAN 30 DAYS OR WHICH ARE BEING CONTESTED IN GOOD
FAITH AND BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED, IF ADEQUATE RESERVES
WITH RESPECT THERETO ARE MAINTAINED ON THE BOOKS OF THE APPLICABLE PERSON;


 


(E)           PLEDGES OR DEPOSITS IN THE ORDINARY COURSE OF BUSINESS IN
CONNECTION WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER SOCIAL
SECURITY LEGISLATION, OTHER THAN ANY LIEN IMPOSED BY ERISA;

 

75

--------------------------------------------------------------------------------


 


(F)            DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS AND
LEASES (OTHER THAN INDEBTEDNESS), STATUTORY OBLIGATIONS, SURETY BONDS (OTHER
THAN BONDS RELATED TO JUDGMENTS OR LITIGATION), PERFORMANCE BONDS AND OTHER
OBLIGATIONS OF A LIKE NATURE INCURRED IN THE ORDINARY COURSE OF BUSINESS;


 


(G)           EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS AND OTHER SIMILAR
ENCUMBRANCES AFFECTING REAL PROPERTY WHICH, IN THE AGGREGATE, ARE NOT
SUBSTANTIAL IN AMOUNT, AND WHICH DO NOT IN ANY CASE MATERIALLY DETRACT FROM THE
VALUE OF THE PROPERTY SUBJECT THERETO OR MATERIALLY INTERFERE WITH THE ORDINARY
CONDUCT OF THE BUSINESS OF THE APPLICABLE PERSON;


 


(H)           LIENS SECURING JUDGMENTS FOR THE PAYMENT OF MONEY NOT CONSTITUTING
AN EVENT OF DEFAULT UNDER SECTION 8.01(H) (INCLUDING DUE TO ANY SUCH JUDGMENT
HAVING BEEN STAYED PENDING APPEAL) OR SECURING APPEAL OR OTHER SURETY BONDS
RELATED TO SUCH JUDGMENTS;


 


(I)            LIENS SECURING INDEBTEDNESS PERMITTED UNDER SECTIONS 7.03(F) AND
7.03(G);


 


(J)            LIENS ON ANY PROPERTY OWNED BY WATTS GERMANY, ANY SUBSIDIARY
THEREOF OR ANY GERMAN SUBSIDIARY OF WHICH WATTS GERMANY IS A SUBSIDIARY, IN EACH
CASE SECURING INDEBTEDNESS PERMITTED BY SECTION 7.03(E)(II); AND


 


(K)           LIENS SECURING INDEBTEDNESS PERMITTED UNDER SECTION 7.03(H);
PROVIDED, THAT (I) IF THE GRANTOR OF SUCH LIENS IS A DOMESTIC LOAN PARTY, THE
GRANTEE OF SUCH LIENS MUST BE A DOMESTIC LOAN PARTY AND (II) IF THE GRANTOR OF
SUCH LIENS IS A FOREIGN LOAN PARTY, THE GRANTEE OF SUCH LIENS MUST BE A LOAN
PARTY.


 


7.02        INVESTMENTS. MAKE ANY INVESTMENTS, EXCEPT:


 


(A)           EXISTING INVESTMENTS IN SUBSIDIARIES AND OTHER INVESTMENTS IN
EXISTENCE ON THE CLOSING DATE AND DESCRIBED IN SCHEDULE 7.02 AND ANY RENEWAL OR
EXTENSION OF ANY SUCH INVESTMENTS THAT DOES NOT INCREASE THE AMOUNT OF THE
INVESTMENT BEING RENEWED OR EXTENDED AS DETERMINED AS OF SUCH DATE OF RENEWAL OR
EXTENSION;


 


(B)           INVESTMENTS HELD BY THE COMPANY OR SUCH SUBSIDIARY IN THE FORM OF
CASH EQUIVALENTS OR SHORT-TERM MARKETABLE DEBT SECURITIES;


 


(C)           SUBJECT TO THE LIMITATIONS SET FORTH IN SARBANES-OXLEY AND ALL
RULES AND REGULATIONS RELATED THERETO, (I) ADVANCES TO OFFICERS, DIRECTORS AND
EMPLOYEES OF THE COMPANY AND SUBSIDIARIES FOR TRAVEL, ENTERTAINMENT, RELOCATION
AND ANALOGOUS ORDINARY BUSINESS PURPOSES AND (II) LOANS TO EMPLOYEES OF THE
COMPANY PURSUANT TO THE TERMS OF THE COMPANY’S NON-QUALIFIED STOCK OPTION PLAN,
SECURED BY PLEDGES OF THE EQUITY INTERESTS OF THE COMPANY OWNED BY SUCH
EMPLOYEE; PROVIDED THAT THE AGGREGATE OUTSTANDING AMOUNT OF SUCH INVESTMENTS
PERMITTED PURSUANT TO THIS SECTION 7.02(C) SHALL NOT EXCEED $3,000,000 AT ANY
TIME;


 


(D)           INVESTMENTS FROM THE COMPANY TO ANY SUBSIDIARY OR FROM ANY
SUBSIDIARY TO THE COMPANY OR ANY OTHER SUBSIDIARY;


 


(E)           INVESTMENTS CONSISTING OF EXTENSIONS OF CREDIT IN THE NATURE OF
ACCOUNTS RECEIVABLE OR NOTES RECEIVABLE ARISING FROM THE GRANT OF TRADE CREDIT
IN THE ORDINARY COURSE OF BUSINESS, AND

 

76

--------------------------------------------------------------------------------


 


INVESTMENTS RECEIVED IN SATISFACTION OR PARTIAL SATISFACTION THEREOF FROM
FINANCIALLY TROUBLED ACCOUNT DEBTORS TO THE EXTENT REASONABLY NECESSARY IN ORDER
TO PREVENT OR LIMIT LOSS;


 


(F)            GUARANTEES PERMITTED BY SECTION 7.03;


 


(G)           INVESTMENTS (OTHER THAN INVESTMENTS PERMITTED PURSUANT TO SECTION
7.02(A)) IN OR TO JOINT VENTURES IN LINES OF BUSINESS THAT ARE THE SAME OR
SIMILAR TO THE LINE OF BUSINESS IN WHICH THE COMPANY AND ITS SUBSIDIARIES ARE
THEN ENGAGED PRIOR TO SUCH INVESTMENT; PROVIDED, THAT SUCH INVESTMENTS
CONSISTING OF LOANS, ADVANCES, GUARANTEES OR CASH CAPITAL CONTRIBUTIONS SHALL
NOT EXCEED $50,000,000 IN THE AGGREGATE AT ANY TIME OUTSTANDING; AND


 


(H)           INVESTMENTS IN PERMITTED ACQUISITIONS;


 

provided, that the aggregate book value of all property subject to Specified
JV/Intercompany Asset Transfers in any fiscal year, together with the book value
of all property Disposed of in reliance on Section 7.05(i) during such fiscal
year, shall not exceed 12.5% of Consolidated Total Assets as of the end of the
preceding fiscal year.

 


7.03        INDEBTEDNESS. CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
INDEBTEDNESS, EXCEPT:


 


(A)           INDEBTEDNESS UNDER THE LOAN DOCUMENTS;


 


(B)           INDEBTEDNESS OUTSTANDING ON THE DATE HEREOF AND LISTED ON SCHEDULE
7.03, AND ANY REFINANCINGS, REFUNDINGS, RENEWALS OR EXTENSIONS THEREOF; PROVIDED
THAT (I) THE AMOUNT OF SUCH INDEBTEDNESS IS NOT INCREASED AT THE TIME OF SUCH
REFINANCING, REFUNDING, RENEWAL OR EXTENSION EXCEPT BY AN AMOUNT EQUAL TO A
REASONABLE PREMIUM OR OTHER REASONABLE AMOUNT PAID, AND FEES AND EXPENSES
REASONABLY INCURRED, IN CONNECTION WITH SUCH REFINANCING AND BY AN AMOUNT EQUAL
TO ANY EXISTING COMMITMENTS UNUTILIZED THEREUNDER AND (II) THE TERMS RELATING TO
PRINCIPAL AMOUNT, AMORTIZATION, MATURITY, COLLATERAL (IF ANY) AND SUBORDINATION
(IF ANY), AND OTHER MATERIAL TERMS TAKEN AS A WHOLE, OF ANY SUCH REFINANCING,
REFUNDING, RENEWING OR EXTENDING INDEBTEDNESS, AND OF ANY AGREEMENT ENTERED INTO
AND OF ANY INSTRUMENT ISSUED IN CONNECTION THEREWITH, ARE NO LESS FAVORABLE IN
ANY MATERIAL RESPECT TO THE LOAN PARTIES OR THE LENDERS THAN THE TERMS OF ANY
AGREEMENT OR INSTRUMENT GOVERNING THE INDEBTEDNESS BEING REFINANCED, REFUNDED,
RENEWED OR EXTENDED AND THE INTEREST RATE APPLICABLE TO ANY SUCH REFINANCING,
REFUNDING, RENEWING OR EXTENDING INDEBTEDNESS DOES NOT EXCEED THE THEN
APPLICABLE MARKET INTEREST RATE;


 


(C)           OBLIGATIONS (CONTINGENT OR OTHERWISE) OF THE COMPANY OR ANY
SUBSIDIARY EXISTING OR ARISING UNDER ANY SWAP CONTRACT, PROVIDED THAT (I) SUCH
OBLIGATIONS ARE (OR WERE) ENTERED INTO BY SUCH PERSON IN THE ORDINARY COURSE OF
BUSINESS FOR THE PURPOSE OF DIRECTLY MITIGATING RISKS ASSOCIATED WITH
LIABILITIES, COMMITMENTS, INVESTMENTS, ASSETS, OR PROPERTY HELD OR REASONABLY
ANTICIPATED BY SUCH PERSON, OR CHANGES IN THE VALUE OF SECURITIES ISSUED BY SUCH
PERSON, AND NOT FOR PURPOSES OF SPECULATION OR TAKING A “MARKET VIEW;” AND (II)
SUCH SWAP CONTRACT DOES NOT CONTAIN ANY PROVISION EXONERATING THE NON-DEFAULTING
PARTY FROM ITS OBLIGATION TO MAKE PAYMENTS ON OUTSTANDING TRANSACTIONS TO THE
DEFAULTING PARTY;


 


(D)           UNSECURED INDEBTEDNESS OF THE COMPANY (INCLUDING, WITHOUT
LIMITATION, THE SENIOR NOTES);

 

77

--------------------------------------------------------------------------------


 


(E)           (I) UNSECURED INDEBTEDNESS OF ANY SUBSIDIARY OF THE COMPANY AND
(II) SECURED INDEBTEDNESS (INCLUDING ATTRIBUTABLE INDEBTEDNESS IN RESPECT OF
CAPITAL LEASES, SYNTHETIC LEASE OBLIGATIONS AND PERMITTED RECEIVABLES PURCHASE
FACILITIES AND INDEBTEDNESS IN RESPECT OF PURCHASE MONEY OBLIGATIONS FOR FIXED
OR CAPITAL ASSETS) OF WATTS GERMANY AND ITS SUBSIDIARIES, IN AN AGGREGATE
OUTSTANDING PRINCIPAL AMOUNT NOT TO EXCEED AT ANY TIME 12.5% OF CONSOLIDATED
TOTAL ASSETS AS OF THE END OF THE PRECEDING FISCAL YEAR;


 


(F)            SECURED INDEBTEDNESS (INCLUDING ATTRIBUTABLE INDEBTEDNESS IN
RESPECT OF CAPITAL LEASES, SYNTHETIC LEASE OBLIGATIONS AND PERMITTED RECEIVABLES
PURCHASE FACILITIES AND INDEBTEDNESS IN RESPECT OF PURCHASE MONEY OBLIGATIONS
FOR FIXED OR CAPITAL ASSETS) OF THE COMPANY OR ANY OF ITS SUBSIDIARIES (OTHER
THAN WATTS GERMANY AND ITS SUBSIDIARIES) IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO
EXCEED $50,000,000 AT ANY TIME OUTSTANDING;


 


(G)           ATTRIBUTABLE INDEBTEDNESS IN RESPECT OF PERMITTED RECEIVABLES
PURCHASE FACILITIES IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $100,000,000
AT ANY TIME OUTSTANDING;


 


(H)           INDEBTEDNESS OF (I) THE COMPANY OWING TO ANY SUBSIDIARY THEREOF OR
(II) ANY SUBSIDIARY OWING TO THE COMPANY OR ANY OTHER SUBSIDIARY; AND


 


(I)            GUARANTEES OF (I) THE COMPANY IN RESPECT OF INDEBTEDNESS
OTHERWISE PERMITTED HEREUNDER OF ANY SUBSIDIARY AND (II) SUBJECT TO SECTION
6.14(B), ANY SUBSIDIARY IN RESPECT OF INDEBTEDNESS OTHERWISE PERMITTED HEREUNDER
OF THE COMPANY OR ANY OTHER SUBSIDIARY.


 


7.04        FUNDAMENTAL CHANGES; PERMITTED ACQUISITIONS. MERGE, DISSOLVE,
LIQUIDATE, CONSOLIDATE WITH OR INTO ANOTHER PERSON, DISPOSE OF (WHETHER IN ONE
TRANSACTION OR IN A SERIES OF TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS (WHETHER NOW OWNED OR HEREAFTER ACQUIRED) TO OR IN FAVOR OF ANY PERSON,
OR AGREE TO OR EFFECT ANY ACQUISITION EXCEPT THAT, SO LONG AS NO DEFAULT EXISTS
OR WOULD RESULT THEREFROM:


 


(A)           ANY SUBSIDIARY MAY LIQUIDATE OR DISSOLVE VOLUNTARILY INTO, AND MAY
MERGE WITH AND INTO (I) THE COMPANY, PROVIDED THAT THE COMPANY SHALL BE THE
CONTINUING OR SURVIVING PERSON, OR (II) ANY ONE OR MORE OTHER SUBSIDIARIES,
PROVIDED THAT (W) WHEN ANY DOMESTIC DESIGNATED BORROWER IS LIQUIDATING OR
DISSOLVING INTO, OR MERGING WITH AND INTO, ANOTHER SUBSIDIARY, A DOMESTIC
DESIGNATED BORROWER SHALL BE THE CONTINUING OR SURVIVING PERSON, (X) WHEN ANY
DOMESTIC SUBSIDIARY GUARANTOR IS LIQUIDATING OR DISSOLVING INTO, OR MERGING WITH
AND INTO, ANOTHER SUBSIDIARY OTHER THAN ANY DOMESTIC DESIGNATED BORROWER, A
DOMESTIC SUBSIDIARY GUARANTOR SHALL BE THE CONTINUING OR SURVIVING PERSON, (Y)
WHEN ANY FOREIGN DESIGNATED BORROWER IS LIQUIDATING OR DISSOLVING INTO, OR
MERGING WITH AND INTO, ANOTHER SUBSIDIARY OTHER THAN ANY DOMESTIC LOAN PARTY, A
FOREIGN DESIGNATED BORROWER SHALL BE THE CONTINUING OR SURVIVING PERSON AND (Z)
WHEN ANY FOREIGN SUBSIDIARY GUARANTOR IS LIQUIDATING OR DISSOLVING INTO, OR
MERGING WITH AND INTO, ANOTHER SUBSIDIARY OTHER THAN ANY FOREIGN DESIGNATED
BORROWER OR ANY DOMESTIC LOAN PARTY, A FOREIGN SUBSIDIARY GUARANTOR SHALL BE THE
CONTINUING OR SURVIVING PERSON;


 


(B)           ANY SUBSIDIARY (OTHER THAN ANY DESIGNATED BORROWER) MAY DISPOSE OF
ALL OR SUBSTANTIALLY ALL OF ITS ASSETS (UPON VOLUNTARY LIQUIDATION OR OTHERWISE)
TO THE COMPANY OR TO ANOTHER SUBSIDIARY; PROVIDED THAT (I) IF THE TRANSFEROR IN
SUCH A TRANSACTION IS A DOMESTIC

 

78

--------------------------------------------------------------------------------


 


SUBSIDIARY GUARANTOR, THEN THE TRANSFEREE MUST BE A DOMESTIC LOAN PARTY AND (II)
IF THE TRANSFEROR IN SUCH A TRANSACTION IS A FOREIGN SUBSIDIARY GUARANTOR, THEN
THE TRANSFEREE MUST BE A LOAN PARTY;


 


(C)           THE COMPANY OR ANY SUBSIDIARY MAY CONSUMMATE ANY ACQUISITION WITH
RESPECT TO WHICH THE FOLLOWING CONDITIONS ARE SATISFIED (A “PERMITTED
ACQUISITION”):


 

(I)            THE PERSON TO BE ACQUIRED (THE “TARGET”) IS NOT ENGAGED IN ANY
MATERIAL LINE OF BUSINESS SUBSTANTIALLY DIFFERENT FROM THOSE LINES OF BUSINESS
CONDUCTED BY THE COMPANY AND ITS SUBSIDIARIES ON THE DATE HEREOF OR ANY BUSINESS
SUBSTANTIALLY RELATED OR INCIDENTAL THERETO;

 

(II)           THE BOARD OF DIRECTORS AND (IF REQUIRED BY APPLICABLE LAW) THE
SHAREHOLDERS, OR THE EQUIVALENT THEREOF, OF EACH OF THE COMPANY OR THE
APPLICABLE SUBSIDIARY AND OF THE TARGET HAS APPROVED SUCH ACQUISITION; PROVIDED,
THAT, IN THE CASE OF ANY TARGET THAT IS A PUBLIC COMPANY, SUCH APPROVAL OF THE
BOARD OF DIRECTORS OF THE TARGET SHALL HAVE BEEN OBTAINED PRIOR TO ANY TENDER
OFFER OR SIMILAR SOLICITATION OF THE HOLDERS OF VOTING SECURITIES OF THE TARGET
AND SHALL NOT HAVE BEEN WITHDRAWN;

 

(III)          ANY INDEBTEDNESS DIRECTLY OR INDIRECTLY INCURRED OR ASSUMED IN
CONNECTION WITH SUCH ACQUISITION SHALL HAVE BEEN PERMITTED TO BE INCURRED OR
ASSUMED PURSUANT TO SECTION 7.03;

 

(IV)          IF THE PURCHASE PRICE FOR SUCH ACQUISITION IS GREATER THAN OR
EQUAL TO $75,000,000, THEN CONCURRENT WITH THE CONSUMMATION OF SUCH ACQUISITION,
THE COMPANY SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT (A) A COMPLIANCE
CERTIFICATE PREPARED ON A PRO FORMA BASIS DEMONSTRATING THAT THE CONSOLIDATED
LEVERAGE RATIO AS OF THE END OF THE MOST RECENT FISCAL QUARTER IS NOT GREATER
THAN 0.25X LESS THAN THE MAXIMUM PERMITTED CONSOLIDATED LEVERAGE RATIO AS OF THE
END OF SUCH FISCAL QUARTER PURSUANT TO SECTION 7.13(C), (B) A SUPPLEMENT TO
SCHEDULE 5.19 SETTING FORTH DOMESTIC SUBSIDIARIES OF THE COMPANY NECESSARY TO
MAKE THE REPRESENTATION AND WARRANTY SET FORTH IN SECTION 5.19 TRUE AND CORRECT
AFTER GIVING EFFECT TO SUCH PERMITTED ACQUISITION AND (C) A CERTIFICATE FROM THE
CHIEF FINANCIAL OFFICER OF THE COMPANY TO THE EFFECT THAT (1) THE COMPANY AND
ITS SUBSIDIARIES, ON A CONSOLIDATED AND CONSOLIDATING BASIS, WILL BE SOLVENT
BOTH BEFORE AND AFTER CONSUMMATING SUCH ACQUISITION AND (2) NO DEFAULT OR EVENT
OF DEFAULT THEN EXISTS OR WOULD RESULT AFTER GIVING EFFECT TO SUCH ACQUISITION;

 

(V)           IN THE CASE OF AN ACQUISITION BY THE COMPANY OR SUCH SUBSIDIARY OF
(I) EQUITY INTERESTS OF ANY TARGET ORGANIZED UNDER THE LAWS OF THE UNITED STATES
OR ANY STATE THEREOF, THE TARGET SHALL BECOME A DIRECT OR INDIRECT WHOLLY OWNED
SUBSIDIARY OF THE COMPANY OR (II) ANY BUSINESS OR LINE OF BUSINESS OF ANY
TARGET, SUCH BUSINESS OR LINE OF BUSINESS SHALL BE ACQUIRED BY A DIRECT OR
INDIRECT WHOLLY OWNED SUBSIDIARY OF THE COMPANY;

 

(VI)          THE BUSINESS TO BE ACQUIRED WOULD NOT SUBJECT THE ADMINISTRATIVE
AGENT OR ANY LENDER TO REGULATORY OR THIRD PARTY APPROVALS IN CONNECTION WITH
THE EXERCISE OF ANY OF ITS RIGHTS AND REMEDIES UNDER THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT;

 

79

--------------------------------------------------------------------------------


 

(VII)         NO CONTINGENT OBLIGATIONS OR LIABILITIES WILL BE INCURRED OR
ASSUMED IN CONNECTION WITH SUCH ACQUISITION WHICH (X) ARE REQUIRED TO BE
DESCRIBED IN THE FOOTNOTES OF THE COMPANY’S FINANCIAL STATEMENTS IN ACCORDANCE
WITH GAAP AND (Y) COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT; AND

 

(VIII)        THE CONSOLIDATED LEVERAGE RATIO IMMEDIATELY AFTER GIVING EFFECT TO
SUCH ACQUISITION ON A PRO FORMA BASIS SHALL NOT BE GREATER THAN 0.25X LESS THAN
THE MAXIMUM PERMITTED CONSOLIDATED LEVERAGE RATIO AS OF THE END OF THE MOST
RECENT FISCAL QUARTER PURSUANT TO SECTION 7.13(C).

 


7.05        DISPOSITIONS. MAKE ANY DISPOSITION OR ENTER INTO ANY AGREEMENT TO
MAKE ANY DISPOSITION, EXCEPT:


 


(A)           DISPOSITIONS OF OBSOLETE OR WORN OUT PROPERTY, WHETHER NOW OWNED
OR HEREAFTER ACQUIRED, IN THE ORDINARY COURSE OF BUSINESS;


 


(B)           DISPOSITIONS OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS;


 


(C)           DISPOSITIONS OF PERMITTED RECEIVABLES PURSUANT TO PERMITTED
RECEIVABLES PURCHASE FACILITIES;


 


(D)           DISPOSITIONS OF EQUIPMENT OR REAL PROPERTY TO THE EXTENT THAT (I)
SUCH PROPERTY IS EXCHANGED FOR CREDIT AGAINST THE PURCHASE PRICE OF SIMILAR
REPLACEMENT PROPERTY OR (II) THE PROCEEDS OF SUCH DISPOSITION ARE REASONABLY
PROMPTLY APPLIED TO THE PURCHASE PRICE OF SUCH REPLACEMENT PROPERTY;


 


(E)           DISPOSITIONS OF PROPERTY BY (I) THE COMPANY TO ANY SUBSIDIARY OR
(II) ANY SUBSIDIARY TO THE COMPANY OR ANY OTHER SUBSIDIARY; PROVIDED, THAT THE
AGGREGATE BOOK VALUE OF ALL PROPERTY SUBJECT TO SPECIFIED JV/INTERCOMPANY ASSET
TRANSFERS IN ANY FISCAL YEAR, TOGETHER WITH THE BOOK VALUE OF ALL PROPERTY
DISPOSED OF IN RELIANCE ON SECTION 7.05(I) DURING SUCH FISCAL YEAR, SHALL NOT
EXCEED 12.5% OF CONSOLIDATED TOTAL ASSETS AS OF THE END OF THE PRECEDING FISCAL
YEAR;


 


(F)            DISPOSITIONS PERMITTED BY SECTION 7.04;


 


(G)           DISPOSITIONS BY THE COMPANY AND ITS SUBSIDIARIES OF PROPERTY
PURSUANT TO SALE-LEASEBACK TRANSACTIONS; PROVIDED, THAT THE BOOK VALUE OF ALL
PROPERTY DISPOSED OF IN CONNECTION WITH SUCH TRANSACTIONS FROM AND AFTER THE
CLOSING DATE SHALL NOT EXCEED $25,000,000;


 


(H)           LICENSES OF IP RIGHTS, WHICH LICENSES SHALL NOT, IN THE CASE OF
ANY LICENSE RESULTING IN ANNUAL PAYMENTS TO THE COMPANY OR ANY SUBSIDIARY IN
EXCESS OF 1% OF TOTAL CONSOLIDATED SALES OF THE COMPANY DURING ANY SUCH YEAR,
HAVE A TERM EXCEEDING FIFTEEN YEARS; AND


 


(I)            DISPOSITIONS BY THE COMPANY AND ITS SUBSIDIARIES NOT OTHERWISE
PERMITTED UNDER THIS SECTION 7.05; PROVIDED THAT (I) AT THE TIME OF SUCH
DISPOSITION, NO DEFAULT SHALL EXIST OR WOULD RESULT FROM SUCH DISPOSITION AND
(II) THE AGGREGATE BOOK VALUE OF ALL PROPERTY DISPOSED OF IN RELIANCE ON THIS
CLAUSE (I) IN ANY FISCAL YEAR, TOGETHER WITH THE BOOK VALUE OF ALL PROPERTY

 

80

--------------------------------------------------------------------------------


 


SUBJECT TO SPECIFIED JV/INTERCOMPANY ASSET TRANSFERS DURING SUCH FISCAL YEAR,
SHALL NOT EXCEED 12.5% OF CONSOLIDATED TOTAL ASSETS AS OF THE END OF THE
PRECEDING FISCAL YEAR;


 

provided, however, that any Disposition pursuant to clauses (a) through (i)
shall be for fair market value.

 


7.06        RESTRICTED PAYMENTS. DECLARE OR MAKE, DIRECTLY OR INDIRECTLY, ANY
RESTRICTED PAYMENT, OR INCUR ANY OBLIGATION (CONTINGENT OR OTHERWISE) TO DO SO
UNLESS NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AT THE DATE OF
DECLARATION OR PAYMENT THEREOF OR WOULD RESULT THEREFROM.


 


7.07        CHANGE IN NATURE OF BUSINESS. ENGAGE IN ANY MATERIAL LINE OF
BUSINESS SUBSTANTIALLY DIFFERENT FROM THOSE LINES OF BUSINESS CONDUCTED BY THE
COMPANY AND ITS SUBSIDIARIES ON THE DATE HEREOF OR ANY BUSINESS SUBSTANTIALLY
RELATED OR INCIDENTAL THERETO.


 


7.08        TRANSACTIONS WITH AFFILIATES. ENTER INTO ANY TRANSACTION OF ANY KIND
WITH ANY AFFILIATE OF THE COMPANY, WHETHER OR NOT IN THE ORDINARY COURSE OF
BUSINESS, OTHER THAN ON FAIR AND REASONABLE TERMS SUBSTANTIALLY AS FAVORABLE TO
THE COMPANY OR SUCH SUBSIDIARY AS WOULD BE OBTAINABLE BY THE COMPANY OR SUCH
SUBSIDIARY AT THE TIME IN A COMPARABLE ARM’S LENGTH TRANSACTION WITH A PERSON
OTHER THAN AN AFFILIATE; PROVIDED THAT ANY LOAN PARTY MAY ENTER INTO
TRANSACTIONS RELATING TO ANY PERMITTED RECEIVABLES PURCHASE FACILITY.


 


7.09        BURDENSOME AGREEMENTS. ENTER INTO OR BE SUBJECT TO ANY CONTRACTUAL
OBLIGATION (OTHER THAN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE SENIOR
NOTE DOCUMENTS) THAT (A) LIMITS THE ABILITY (I) OF ANY SUBSIDIARY TO MAKE
RESTRICTED PAYMENTS TO ANY LOAN PARTY OR TO OTHERWISE TRANSFER PROPERTY TO ANY
LOAN PARTY, (II) OF ANY MATERIAL DOMESTIC SUBSIDIARY OR ANY OTHER DOMESTIC LOAN
PARTY TO GUARANTEE THE INDEBTEDNESS OF THE COMPANY OR ANY DESIGNATED BORROWER,
(III) OF ANY FOREIGN LOAN PARTY TO GUARANTEE THE INDEBTEDNESS OF ANY FOREIGN
DESIGNATED BORROWER OR (IV) OF THE COMPANY OR ANY SUBSIDIARY TO CREATE, INCUR,
ASSUME OR SUFFER TO EXIST LIENS ON PROPERTY OF SUCH PERSON; PROVIDED, HOWEVER,
THAT THIS CLAUSE (IV) SHALL NOT PROHIBIT ANY NEGATIVE PLEDGE INCURRED OR
PROVIDED IN FAVOR OF ANY HOLDER OF INDEBTEDNESS IN RESPECT OF CAPITAL LEASES,
SYNTHETIC LEASE OBLIGATIONS AND PURCHASE MONEY OBLIGATIONS FOR FIXED OR CAPITAL
ASSETS, IN EACH CASE SOLELY TO THE EXTENT ANY SUCH NEGATIVE PLEDGE RELATES TO
THE PROPERTY FINANCED BY OR THE SUBJECT OF SUCH INDEBTEDNESS; OR (B) REQUIRES
THE GRANT OF A LIEN TO SECURE AN OBLIGATION OF SUCH PERSON IF A LIEN IS GRANTED
TO SECURE ANOTHER OBLIGATION OF SUCH PERSON; PROVIDED, THAT THIS SECTION 7.09
SHALL NOT APPLY TO ANY CONTRACTUAL OBLIGATION BINDING SOLELY ON WATTS GERMANY OR
ANY SUBSIDIARY THEREOF.


 


7.10        USE OF PROCEEDS. USE THE PROCEEDS OF ANY CREDIT EXTENSION, WHETHER
DIRECTLY OR INDIRECTLY, AND WHETHER IMMEDIATELY, INCIDENTALLY OR ULTIMATELY, TO
PURCHASE OR CARRY MARGIN STOCK (WITHIN THE MEANING OF REGULATION U OF THE FRB)
OR TO EXTEND CREDIT TO OTHERS FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN
STOCK OR TO REFUND INDEBTEDNESS ORIGINALLY INCURRED FOR SUCH PURPOSE.


 


7.11        MODIFICATION OF ORGANIZATION DOCUMENTS. CONSENT TO OR AGREE TO ANY
AMENDMENT, SUPPLEMENT OR OTHER MODIFICATION TO THE ORGANIZATION DOCUMENTS
WITHOUT THE PRIOR

 

81

--------------------------------------------------------------------------------


 


WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT UNLESS SUCH AMENDMENT, SUPPLEMENT OR
MODIFICATION COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


7.12        SENIOR NOTE DOCUMENTS. AMEND, SUPPLEMENT OR OTHERWISE MODIFY THE
TERMS OF ANY OF THE SENIOR NOTE DOCUMENTS UNLESS SUCH AMENDMENT, SUPPLEMENT OR
MODIFICATION COULD NOT REASONABLY BE EXPECTED TO (I) HAVE A MATERIAL ADVERSE
EFFECT OR (II) HAVE A MATERIAL ADVERSE EFFECT ON THE RIGHTS AND INTERESTS OF THE
ADMINISTRATIVE AGENT AND THE LENDERS UNDER THE LOAN DOCUMENTS.


 


7.13        FINANCIAL COVENANTS.


 


(A)           CONSOLIDATED NET WORTH. PERMIT CONSOLIDATED NET WORTH AT ANY TIME
TO BE LESS THAN THE SUM OF (I) $415,580,000, (II) AN AMOUNT EQUAL TO 50% OF THE
CONSOLIDATED NET INCOME (EXCLUDING THE IMPACT OF FOREIGN CURRENCY TRANSLATION
ADJUSTMENTS) EARNED IN EACH FISCAL QUARTER BEGINNING WITH THE FISCAL QUARTER
ENDING APRIL 2, 2006 (WITH NO DEDUCTION FOR A NET LOSS IN ANY SUCH FISCAL
QUARTER) AND (III) AN AMOUNT EQUAL TO 100% OF THE AGGREGATE INCREASES IN
SHAREHOLDERS’ EQUITY OF THE COMPANY AND ITS SUBSIDIARIES AFTER THE DATE HEREOF
BY REASON OF THE ISSUANCE AND SALE OF EQUITY INTERESTS OF THE COMPANY OR ANY
SUBSIDIARY (OTHER THAN ISSUANCES TO THE COMPANY OR A WHOLLY-OWNED SUBSIDIARY),
INCLUDING UPON ANY CONVERSION OF DEBT SECURITIES OF THE COMPANY INTO SUCH EQUITY
INTERESTS.


 


(B)           CONSOLIDATED INTEREST COVERAGE RATIO. PERMIT THE CONSOLIDATED
INTEREST COVERAGE RATIO AS OF THE END OF ANY FISCAL QUARTER OF THE COMPANY TO BE
LESS THAN 3.50:1:00.


 


(C)           CONSOLIDATED LEVERAGE RATIO. PERMIT THE CONSOLIDATED LEVERAGE
RATIO AT THE END OF ANY FISCAL QUARTER OF THE COMPANY TO BE GREATER THAN (I)
WITH RESPECT TO EACH FISCAL QUARTER OF THE COMPANY ENDING ON OR PRIOR TO
DECEMBER 31, 2006, 3.50:1.00 AND (II) WITH RESPECT TO EACH OTHER FISCAL QUARTER
OF THE COMPANY, 3.25:1:00.


 


7.14        SWAP CONTRACTS. ENTER INTO ANY SWAP CONTRACT EXCEPT FOR SWAP
CONTRACTS THAT ARE (OR WERE) ENTERED INTO IN THE ORDINARY COURSE OF THE
COMPANY’S OR SUCH SUBSIDIARY’S BUSINESS FOR THE PURPOSE OF MITIGATING RISKS
ASSOCIATED WITH LIABILITIES, COMMITMENTS, INVESTMENTS, ASSETS, EARNINGS OR
PROPERTIES HELD OR REASONABLY ANTICIPATED BY THE COMPANY OR SUCH SUBSIDIARY, AS
APPLICABLE, AND NOT FOR PURPOSES OF SPECULATION.


 


ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES


 


8.01        EVENTS OF DEFAULT. ANY OF THE FOLLOWING SHALL CONSTITUTE AN EVENT OF
DEFAULT:


 


(A)           NON-PAYMENT. ANY BORROWER OR ANY OTHER LOAN PARTY FAILS TO PAY (I)
WHEN AND AS REQUIRED TO BE PAID HEREIN, AND IN THE CURRENCY REQUIRED HEREUNDER,
ANY AMOUNT OF PRINCIPAL OF ANY LOAN OR ANY L/C OBLIGATION OR (II) WITHIN FIVE
DAYS AFTER THE SAME BECOMES DUE, ANY INTEREST ON ANY LOAN OR ON ANY L/C
OBLIGATION, ANY FEE DUE HEREUNDER OR ANY OTHER AMOUNT PAYABLE HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENT; OR

 

82

--------------------------------------------------------------------------------


 


(B)           SPECIFIC COVENANTS. THE COMPANY FAILS TO PERFORM OR OBSERVE ANY
TERM, COVENANT OR AGREEMENT CONTAINED IN ANY OF SECTION 6.01, 6.02, 6.03, 6.05,
6.10, 6.11, 6.14 OR 6.15 OR ARTICLE VII; OR


 


(C)           OTHER DEFAULTS. ANY LOAN PARTY FAILS TO PERFORM OR OBSERVE ANY
OTHER COVENANT OR AGREEMENT (NOT SPECIFIED IN SUBSECTION (A) OR (B) ABOVE)
CONTAINED IN ANY LOAN DOCUMENT ON ITS PART TO BE PERFORMED OR OBSERVED AND SUCH
FAILURE CONTINUES FOR 30 DAYS; OR


 


(D)           REPRESENTATIONS AND WARRANTIES. ANY REPRESENTATION, WARRANTY,
CERTIFICATION OR STATEMENT OF FACT MADE OR DEEMED MADE BY OR ON BEHALF OF THE
COMPANY OR ANY OTHER LOAN PARTY HEREIN, IN ANY OTHER LOAN DOCUMENT, OR IN ANY
DOCUMENT DELIVERED IN CONNECTION HEREWITH OR THEREWITH (I) WITH RESPECT TO ANY
REPRESENTATIONS, WARRANTIES, CERTIFICATIONS OR STATEMENTS THAT CONTAIN A
MATERIALITY QUALIFIER, SHALL BE INCORRECT OR MISLEADING IN ANY RESPECT WHEN MADE
OR DEEMED MADE AND (II) WITH RESPECT TO ANY REPRESENTATIONS, WARRANTIES,
CERTIFICATIONS OR STATEMENTS THAT DO NOT CONTAIN A MATERIALITY QUALIFIER, SHALL
BE INCORRECT OR MISLEADING IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE; OR


 


(E)           CROSS-DEFAULT. (I) THE COMPANY OR ANY SUBSIDIARY (A) FAILS TO MAKE
ANY PAYMENT WHEN DUE (WHETHER BY SCHEDULED MATURITY, REQUIRED PREPAYMENT,
ACCELERATION, DEMAND, OR OTHERWISE) IN RESPECT OF ANY INDEBTEDNESS OR GUARANTEE
(OTHER THAN INDEBTEDNESS HEREUNDER AND INDEBTEDNESS UNDER SWAP CONTRACTS) HAVING
AN AGGREGATE PRINCIPAL AMOUNT (INCLUDING UNDRAWN COMMITTED OR AVAILABLE AMOUNTS
AND INCLUDING AMOUNTS OWING TO ALL CREDITORS UNDER ANY COMBINED OR SYNDICATED
CREDIT ARRANGEMENT) OF MORE THAN THE THRESHOLD AMOUNT, OR (B) FAILS TO OBSERVE
OR PERFORM ANY OTHER AGREEMENT OR CONDITION RELATING TO ANY SUCH INDEBTEDNESS OR
GUARANTEE OR CONTAINED IN ANY INSTRUMENT OR AGREEMENT EVIDENCING, SECURING OR
RELATING THERETO, OR ANY OTHER EVENT OCCURS, THE EFFECT OF WHICH DEFAULT OR
OTHER EVENT IS TO CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS
OR THE BENEFICIARY OR BENEFICIARIES OF SUCH GUARANTEE (OR A TRUSTEE OR AGENT ON
BEHALF OF SUCH HOLDER OR HOLDERS OR BENEFICIARY OR BENEFICIARIES) TO CAUSE, WITH
THE GIVING OF NOTICE IF REQUIRED, SUCH INDEBTEDNESS TO BE DEMANDED OR TO BECOME
DUE OR TO BE REPURCHASED, PREPAID, DEFEASED OR REDEEMED (AUTOMATICALLY OR
OTHERWISE), OR AN OFFER TO REPURCHASE, PREPAY, DEFEASE OR REDEEM SUCH
INDEBTEDNESS TO BE MADE, PRIOR TO ITS STATED MATURITY, OR SUCH GUARANTEE TO
BECOME PAYABLE OR CASH COLLATERAL IN RESPECT THEREOF TO BE DEMANDED; (II) THERE
OCCURS UNDER ANY SWAP CONTRACT AN EARLY TERMINATION DATE (AS DEFINED IN SUCH
SWAP CONTRACT) RESULTING FROM (A) ANY EVENT OF DEFAULT UNDER SUCH SWAP CONTRACT
AS TO WHICH THE COMPANY OR ANY SUBSIDIARY IS THE DEFAULTING PARTY (AS DEFINED IN
SUCH SWAP CONTRACT) OR (B) ANY TERMINATION EVENT (AS SO DEFINED) UNDER SUCH SWAP
CONTRACT AS TO WHICH THE COMPANY OR ANY SUBSIDIARY IS AN AFFECTED PARTY (AS SO
DEFINED) AND, IN EITHER EVENT, THE SWAP TERMINATION VALUE OWED BY THE COMPANY OR
SUCH SUBSIDIARY AS A RESULT THEREOF IS GREATER THAN THE THRESHOLD AMOUNT; OR
(III) THERE OCCURS ANY TERMINATION, LIQUIDATION, UNWIND OR SIMILAR EVENT OR
CIRCUMSTANCE UNDER ANY PERMITTED RECEIVABLES PURCHASE FACILITY, WHICH PERMITS
ANY PURCHASER OF RECEIVABLES THEREUNDER TO CEASE PURCHASING SUCH RECEIVABLES OR
TO APPLY ALL COLLECTIONS ON PREVIOUSLY PURCHASED RECEIVABLES THEREUNDER TO THE
REPAYMENT OF SUCH PURCHASER’S INTEREST IN SUCH PREVIOUSLY PURCHASED RECEIVABLES
(OTHER THAN ANY SUCH EVENT OR CIRCUMSTANCE THAT ARISES SOLELY AS A RESULT OF A
DOWN-GRADING OF THE CREDIT RATING OF ANY BANK OR FINANCIAL INSTITUTION NOT
AFFILIATED WITH THE COMPANY THAT PROVIDES LIQUIDITY, CREDIT OR OTHER SUPPORT IN
CONNECTION WITH SUCH FACILITY) AND THE ATTRIBUTABLE INDEBTEDNESS IN RESPECT OF
SUCH PERMITTED RECEIVABLES PURCHASE FACILITY IS GREATER THAN THE THRESHOLD
AMOUNT; OR

 

83

--------------------------------------------------------------------------------


 


(F)            INSOLVENCY PROCEEDINGS, ETC. ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES INSTITUTES OR CONSENTS TO THE INSTITUTION OF ANY PROCEEDING UNDER
ANY DEBTOR RELIEF LAW, OR MAKES AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR
APPLIES FOR OR CONSENTS TO THE APPOINTMENT OF ANY RECEIVER, TRUSTEE, CUSTODIAN,
CONSERVATOR, LIQUIDATOR, REHABILITATOR OR SIMILAR OFFICER FOR IT OR FOR ALL OR
ANY MATERIAL PART OF ITS PROPERTY (OR ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES
TAKES ANY CORPORATE ACTION TO AUTHORIZE OR EFFECT ANY OF THE FOREGOING ACTIONS);
OR ANY RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR, LIQUIDATOR, REHABILITATOR OR
SIMILAR OFFICER IS APPOINTED WITHOUT THE APPLICATION OR CONSENT OF SUCH PERSON
AND THE APPOINTMENT CONTINUES UNDISCHARGED OR UNSTAYED FOR 45 CALENDAR DAYS, OR
ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW RELATING TO ANY SUCH PERSON OR TO ALL
OR ANY MATERIAL PART OF ITS PROPERTY IS INSTITUTED WITHOUT THE CONSENT OF SUCH
PERSON AND CONTINUES UNDISMISSED OR UNSTAYED FOR 45 CALENDAR DAYS, OR AN ORDER
FOR RELIEF IS ENTERED IN ANY SUCH PROCEEDING (OR ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES FAILS TO CONTEST IN GOOD FAITH ANY SUCH APPOINTMENT OR PROCEEDING);
OR


 


(G)           INABILITY TO PAY DEBTS; ATTACHMENT. (I) THE COMPANY OR ANY
SUBSIDIARY BECOMES UNABLE OR ADMITS IN WRITING ITS INABILITY OR FAILS GENERALLY
TO PAY ITS DEBTS AS THEY BECOME DUE, OR (II) ANY WRIT OR WARRANT OF ATTACHMENT
OR EXECUTION OR SIMILAR PROCESS IS ISSUED OR LEVIED AGAINST ALL OR ANY MATERIAL
PART OF THE PROPERTY OF ANY SUCH PERSON AND IS NOT RELEASED, VACATED OR FULLY
BONDED WITHIN 30 DAYS AFTER ITS ISSUE OR LEVY; OR


 


(H)           JUDGMENTS. THERE IS ENTERED AGAINST THE COMPANY OR ANY SUBSIDIARY
(I) ANY ONE OR MORE FINAL JUDGMENTS OR ORDERS FOR THE PAYMENT OF MONEY IN AN
AGGREGATE AMOUNT EXCEEDING THE THRESHOLD AMOUNT (TO THE EXTENT NOT COVERED BY
INDEPENDENT THIRD-PARTY INSURANCE AS TO WHICH THE INSURER DOES NOT DISPUTE
COVERAGE), OR (II) ANY ONE OR MORE NON-MONETARY FINAL JUDGMENTS THAT HAVE, OR
COULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT AND, IN EITHER CASE, (A) ENFORCEMENT PROCEEDINGS ARE
COMMENCED BY ANY CREDITOR UPON SUCH JUDGMENT OR ORDER, OR (B) THERE IS A PERIOD
OF 60 CONSECUTIVE DAYS DURING WHICH A STAY OF ENFORCEMENT OF SUCH JUDGMENT, BY
REASON OF A PENDING APPEAL OR OTHERWISE, IS NOT IN EFFECT; OR


 


(I)            ERISA. (I) AN ERISA EVENT OCCURS WITH RESPECT TO A PENSION PLAN
OR MULTIEMPLOYER PLAN WHICH HAS RESULTED OR COULD REASONABLY BE EXPECTED TO
RESULT IN LIABILITY OF THE COMPANY UNDER TITLE IV OF ERISA TO THE PENSION PLAN,
MULTIEMPLOYER PLAN OR THE PBGC IN AN AGGREGATE AMOUNT IN EXCESS OF THE THRESHOLD
AMOUNT, OR (II) THE COMPANY OR ANY ERISA AFFILIATE FAILS TO PAY WHEN DUE, AFTER
THE EXPIRATION OF ANY APPLICABLE GRACE PERIOD, ANY INSTALLMENT PAYMENT WITH
RESPECT TO ITS WITHDRAWAL LIABILITY UNDER SECTION 4201 OF ERISA UNDER A
MULTIEMPLOYER PLAN IN AN AGGREGATE AMOUNT IN EXCESS OF THE THRESHOLD AMOUNT; OR


 


(J)            INVALIDITY OF LOAN DOCUMENTS. ANY PROVISION OF ANY LOAN DOCUMENT,
AT ANY TIME AFTER ITS EXECUTION AND DELIVERY AND FOR ANY REASON OTHER THAN AS
EXPRESSLY PERMITTED HEREUNDER OR THEREUNDER OR SATISFACTION IN FULL OF ALL THE
OBLIGATIONS, CEASES TO BE IN FULL FORCE AND EFFECT; OR ANY LOAN PARTY OR ANY
OTHER PERSON CONTESTS IN ANY MANNER THE VALIDITY OR ENFORCEABILITY OF ANY
PROVISION OF ANY LOAN DOCUMENT; OR ANY LOAN PARTY DENIES THAT IT HAS ANY OR
FURTHER LIABILITY OR OBLIGATION UNDER ANY LOAN DOCUMENT, OR PURPORTS TO REVOKE,
TERMINATE OR RESCIND ANY PROVISION OF ANY LOAN DOCUMENT; OR


 


(K)           CHANGE OF CONTROL. THERE OCCURS ANY CHANGE OF CONTROL.

 

84

--------------------------------------------------------------------------------


 


8.02        REMEDIES UPON EVENT OF DEFAULT. IF ANY EVENT OF DEFAULT OCCURS AND
IS CONTINUING, THE ADMINISTRATIVE AGENT SHALL, AT THE REQUEST OF, OR MAY, WITH
THE CONSENT OF, THE REQUIRED LENDERS, TAKE ANY OR ALL OF THE FOLLOWING ACTIONS:


 


(A)           DECLARE THE COMMITMENT OF EACH LENDER TO MAKE LOANS AND ANY
OBLIGATION OF THE L/C ISSUER TO MAKE L/C CREDIT EXTENSIONS TO BE TERMINATED,
WHEREUPON SUCH COMMITMENTS AND OBLIGATION SHALL BE TERMINATED;


 


(B)           DECLARE THE UNPAID PRINCIPAL AMOUNT OF ALL OUTSTANDING LOANS, ALL
INTEREST ACCRUED AND UNPAID THEREON, AND ALL OTHER AMOUNTS OWING OR PAYABLE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO BE IMMEDIATELY DUE AND PAYABLE,
WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER NOTICE OF ANY KIND, ALL OF WHICH
ARE HEREBY EXPRESSLY WAIVED BY THE BORROWERS;


 


(C)           REQUIRE THAT THE BORROWERS CASH COLLATERALIZE THE L/C OBLIGATIONS
(IN AN AMOUNT EQUAL TO THE THEN OUTSTANDING AMOUNT THEREOF); AND


 


(D)           EXERCISE ON BEHALF OF ITSELF, THE LENDERS AND THE L/C ISSUER ALL
RIGHTS AND REMEDIES AVAILABLE TO IT, THE LENDERS AND THE L/C ISSUER UNDER THE
LOAN DOCUMENTS;


 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 


8.03        APPLICATION OF FUNDS.


 


(A)           AFTER THE EXERCISE OF REMEDIES PROVIDED FOR IN SECTION 8.02 (OR
AFTER THE LOANS HAVE AUTOMATICALLY BECOME IMMEDIATELY DUE AND PAYABLE AND THE
L/C OBLIGATIONS HAVE AUTOMATICALLY BEEN REQUIRED TO BE CASH COLLATERALIZED AS
SET FORTH IN THE PROVISO TO SECTION 8.02):


 

(i)            Any amounts received on account of the Obligations (other than
amounts received solely on account of the Obligations of the Foreign Loan
Parties) shall be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable

 

85

--------------------------------------------------------------------------------


 

under Article III), ratably among them in proportion to the amounts described in
this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of (i) that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and (ii) that portion of the
Obligations constituting Guaranteed Swap Obligations, ratably among the Lenders
(and Affiliates thereof) and the L/C Issuer in proportion to the respective
amounts described in this clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law;

 

provided, that the Administrative Agent may, in its sole discretion, apply such
amounts solely to the Obligations of the Domestic Loan Parties or the Foreign
Loan Parties, as applicable in the order and manner described in subclauses
First through Fifth of this clause (i) prior to application of any such amounts
to any Obligations of the other Loan Parties; and

 

(ii)           Any amounts received solely on account of the Obligations of the
Foreign Loan Parties shall be applied by the Administrative Agent in the
following order:

 

First, to payment of that portion of the Obligations of the Foreign Loan Parties
constituting fees, indemnities, expenses and other amounts (including fees,
charges and disbursements of counsel to the Administrative Agent and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

 

Second, to payment of that portion of the Obligations of the Foreign Loan
Parties constituting fees, indemnities and other amounts (other than principal,
interest and Letter of Credit Fees) payable to the Lenders and the L/C Issuer
(including fees, charges and disbursements of counsel to the respective Lenders
and the L/C Issuer (including fees and time charges for attorneys who may be
employees of any Lender or the L/C Issuer) and amounts payable under Article
III), ratably among them in proportion to the amounts described in this clause
Second payable to them;

 

Third, to payment of that portion of the Obligations of the Foreign Loan Parties
constituting accrued and unpaid Letter of Credit Fees and interest on the Loans
made to Foreign Designated Borrowers, L/C Borrowings of Foreign Designated
Borrowers and other Obligations of the Foreign Loan Parties, ratably among the
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause Third payable to them;

 

86

--------------------------------------------------------------------------------


 

Fourth, to payment of (i) that portion of the Obligations of the Foreign Loan
Parties constituting unpaid principal of the Loans made to Foreign Designated
Borrowers and L/C Borrowings of Foreign Designated Borrowers and (ii) that
portion of the Obligations constituting Guaranteed Swap Obligations of the
Foreign Loan Parties, ratably among the Lenders (and Affiliates thereof) and the
L/C Issuer in proportion to the respective amounts described in this clause
Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations of the Foreign Designated
Borrowers comprised of the aggregate undrawn amount of Letters of Credit issued
at the request of the Foreign Designated Borrowers; and

 

Last, the balance, if any, after all of the Obligations of the Foreign Loan
Parties have been indefeasibly paid in full, to the applicable Foreign Loan
Party or as otherwise required by Law.

 


(B)           SUBJECT TO SECTION 2.03(C), AMOUNTS USED TO CASH COLLATERALIZE THE
AGGREGATE UNDRAWN AMOUNT OF LETTERS OF CREDIT PURSUANT TO SUBCLAUSE FIFTH OF
EITHER CLAUSE (I) OR (II) OF SECTION 8.03(A) SHALL BE APPLIED TO SATISFY
DRAWINGS UNDER THE APPLICABLE LETTERS OF CREDIT AS THEY OCCUR. IF ANY AMOUNT
REMAINS ON DEPOSIT AS CASH COLLATERAL AFTER ALL SUCH LETTERS OF CREDIT HAVE
EITHER BEEN FULLY DRAWN OR EXPIRED, SUCH REMAINING AMOUNT SHALL BE APPLIED TO
THE OTHER OBLIGATIONS, IF ANY, IN ACCORDANCE WITH SECTION 8.03(A).


 


ARTICLE IX.
ADMINISTRATIVE AGENT


 


9.01        APPOINTMENT AND AUTHORITY. EACH OF THE LENDERS AND THE L/C ISSUER
HEREBY IRREVOCABLY APPOINTS BANK OF AMERICA TO ACT ON ITS BEHALF AS THE
ADMINISTRATIVE AGENT HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AND AUTHORIZES
THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTIONS ON ITS BEHALF AND TO EXERCISE SUCH
POWERS AS ARE DELEGATED TO THE ADMINISTRATIVE AGENT BY THE TERMS HEREOF OR
THEREOF, TOGETHER WITH SUCH ACTIONS AND POWERS AS ARE REASONABLY INCIDENTAL
THERETO. THE PROVISIONS OF THIS ARTICLE ARE SOLELY FOR THE BENEFIT OF THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE L/C ISSUER, AND NO BORROWER SHALL HAVE
RIGHTS AS A THIRD PARTY BENEFICIARY OF ANY OF SUCH PROVISIONS.


 


9.02        RIGHTS AS A LENDER. THE PERSON SERVING AS THE ADMINISTRATIVE AGENT
HEREUNDER SHALL HAVE THE SAME RIGHTS AND POWERS IN ITS CAPACITY AS A LENDER AS
ANY OTHER LENDER AND MAY EXERCISE THE SAME AS THOUGH IT WERE NOT THE
ADMINISTRATIVE AGENT AND THE TERM “LENDER” OR “LENDERS” SHALL, UNLESS OTHERWISE
EXPRESSLY INDICATED OR UNLESS THE CONTEXT OTHERWISE REQUIRES, INCLUDE THE PERSON
SERVING AS THE ADMINISTRATIVE AGENT HEREUNDER IN ITS INDIVIDUAL CAPACITY. SUCH
PERSON AND ITS AFFILIATES MAY ACCEPT DEPOSITS FROM, LEND MONEY TO, ACT AS THE
FINANCIAL ADVISOR OR IN ANY OTHER ADVISORY CAPACITY FOR AND GENERALLY ENGAGE IN
ANY KIND OF BUSINESS WITH THE BORROWERS OR ANY SUBSIDIARY OR OTHER AFFILIATE
THEREOF AS IF SUCH PERSON WERE NOT THE ADMINISTRATIVE AGENT HEREUNDER AND
WITHOUT ANY DUTY TO ACCOUNT THEREFOR TO THE LENDERS.

 

87

--------------------------------------------------------------------------------


 


9.03        EXCULPATORY PROVISIONS. THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY
DUTIES OR OBLIGATIONS EXCEPT THOSE EXPRESSLY SET FORTH HEREIN AND IN THE OTHER
LOAN DOCUMENTS. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
ADMINISTRATIVE AGENT:


 


(A)           SHALL NOT BE SUBJECT TO ANY FIDUCIARY OR OTHER IMPLIED DUTIES,
REGARDLESS OF WHETHER A DEFAULT HAS OCCURRED AND IS CONTINUING;


 


(B)           SHALL NOT HAVE ANY DUTY TO TAKE ANY DISCRETIONARY ACTION OR
EXERCISE ANY DISCRETIONARY POWERS, EXCEPT DISCRETIONARY RIGHTS AND POWERS
EXPRESSLY CONTEMPLATED HEREBY OR BY THE OTHER LOAN DOCUMENTS THAT THE
ADMINISTRATIVE AGENT IS REQUIRED TO EXERCISE AS DIRECTED IN WRITING BY THE
REQUIRED LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE
EXPRESSLY PROVIDED FOR HEREIN OR IN THE OTHER LOAN DOCUMENTS), PROVIDED THAT THE
ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO TAKE ANY ACTION THAT, IN ITS
OPINION OR THE OPINION OF ITS COUNSEL, MAY EXPOSE THE ADMINISTRATIVE AGENT TO
LIABILITY OR THAT IS CONTRARY TO ANY LOAN DOCUMENT OR APPLICABLE LAW; AND


 


(C)           SHALL NOT, EXCEPT AS EXPRESSLY SET FORTH HEREIN AND IN THE OTHER
LOAN DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE LIABLE FOR THE
FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO ANY OF THE BORROWERS OR ANY OF
THEIR RESPECTIVE AFFILIATES THAT IS COMMUNICATED TO OR OBTAINED BY THE PERSON
SERVING AS THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN ANY CAPACITY.


 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 


9.04        RELIANCE BY ADMINISTRATIVE AGENT.


 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise

 

88

--------------------------------------------------------------------------------


 

authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the L/C Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or the L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or the L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Company), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 


9.05        DELEGATION OF DUTIES. THE ADMINISTRATIVE AGENT MAY PERFORM ANY AND
ALL OF ITS DUTIES AND EXERCISE ITS RIGHTS AND POWERS HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT BY OR THROUGH ANY ONE OR MORE SUB-AGENTS APPOINTED BY THE
ADMINISTRATIVE AGENT. THE ADMINISTRATIVE AGENT AND ANY SUCH SUB-AGENT MAY
PERFORM ANY AND ALL OF ITS DUTIES AND EXERCISE ITS RIGHTS AND POWERS BY OR
THROUGH THEIR RESPECTIVE RELATED PARTIES. THE EXCULPATORY PROVISIONS OF THIS
ARTICLE SHALL APPLY TO ANY SUCH SUB-AGENT AND TO THE RELATED PARTIES OF THE
ADMINISTRATIVE AGENT AND ANY SUCH SUB-AGENT, AND SHALL APPLY TO THEIR RESPECTIVE
ACTIVITIES IN CONNECTION WITH THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED
FOR HEREIN AS WELL AS ACTIVITIES AS ADMINISTRATIVE AGENT.


 


9.06        RESIGNATION OF ADMINISTRATIVE AGENT. THE ADMINISTRATIVE AGENT MAY AT
ANY TIME GIVE NOTICE OF ITS RESIGNATION TO THE LENDERS, THE L/C ISSUER AND THE
COMPANY. UPON RECEIPT OF ANY SUCH NOTICE OF RESIGNATION, THE REQUIRED LENDERS
SHALL HAVE THE RIGHT, IN CONSULTATION WITH THE COMPANY, TO APPOINT A SUCCESSOR,
WHICH SHALL BE A BANK WITH AN OFFICE IN THE UNITED STATES, OR AN AFFILIATE OF
ANY SUCH BANK WITH AN OFFICE IN THE UNITED STATES. IF NO SUCH SUCCESSOR SHALL
HAVE BEEN SO APPOINTED BY THE REQUIRED LENDERS AND SHALL HAVE ACCEPTED SUCH
APPOINTMENT WITHIN 30 DAYS AFTER THE RETIRING ADMINISTRATIVE AGENT GIVES NOTICE
OF ITS RESIGNATION, THEN THE RETIRING ADMINISTRATIVE AGENT MAY ON BEHALF OF THE
LENDERS AND THE L/C ISSUER, APPOINT A SUCCESSOR ADMINISTRATIVE AGENT MEETING THE
QUALIFICATIONS SET FORTH ABOVE; PROVIDED THAT IF THE ADMINISTRATIVE AGENT SHALL
NOTIFY THE COMPANY AND THE LENDERS THAT NO QUALIFYING PERSON HAS ACCEPTED SUCH
APPOINTMENT, THEN SUCH RESIGNATION SHALL NONETHELESS BECOME EFFECTIVE IN
ACCORDANCE WITH SUCH NOTICE AND (1) THE RETIRING ADMINISTRATIVE AGENT SHALL BE
DISCHARGED FROM ITS DUTIES AND OBLIGATIONS HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS (EXCEPT THAT IN THE CASE OF ANY COLLATERAL SECURITY HELD BY THE
ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS OR THE L/C ISSUER UNDER ANY OF THE
LOAN DOCUMENTS, THE RETIRING ADMINISTRATIVE AGENT SHALL CONTINUE TO HOLD SUCH
COLLATERAL SECURITY UNTIL SUCH TIME AS A SUCCESSOR ADMINISTRATIVE AGENT IS
APPOINTED) AND (2) ALL PAYMENTS, COMMUNICATIONS AND DETERMINATIONS PROVIDED TO
BE MADE BY, TO OR THROUGH THE ADMINISTRATIVE AGENT SHALL INSTEAD BE MADE BY OR
TO EACH LENDER AND THE L/C ISSUER DIRECTLY, UNTIL SUCH TIME AS THE REQUIRED
LENDERS APPOINT A SUCCESSOR ADMINISTRATIVE AGENT AS PROVIDED FOR ABOVE IN THIS
SECTION 9.06. UPON THE ACCEPTANCE OF A SUCCESSOR’S APPOINTMENT AS ADMINISTRATIVE
AGENT HEREUNDER, SUCH SUCCESSOR SHALL SUCCEED TO AND BECOME VESTED WITH ALL OF
THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING (OR RETIRED)
ADMINISTRATIVE AGENT, AND THE RETIRING ADMINISTRATIVE AGENT SHALL BE DISCHARGED
FROM ALL OF ITS DUTIES AND OBLIGATIONS HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS (IF NOT ALREADY DISCHARGED THEREFROM AS PROVIDED ABOVE IN THIS SECTION
9.06). THE FEES PAYABLE BY THE COMPANY TO A SUCCESSOR ADMINISTRATIVE AGENT SHALL
BE THE SAME AS THOSE PAYABLE TO ITS PREDECESSOR UNLESS OTHERWISE AGREED BETWEEN
THE COMPANY

 

89

--------------------------------------------------------------------------------


 


AND SUCH SUCCESSOR. AFTER THE RETIRING ADMINISTRATIVE AGENT’S RESIGNATION
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS, THE PROVISIONS OF THIS ARTICLE AND
SECTION 10.04 SHALL CONTINUE IN EFFECT FOR THE BENEFIT OF SUCH RETIRING
ADMINISTRATIVE AGENT, ITS SUB-AGENTS AND THEIR RESPECTIVE RELATED PARTIES IN
RESPECT OF ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY ANY OF THEM WHILE THE
RETIRING ADMINISTRATIVE AGENT WAS ACTING AS ADMINISTRATIVE AGENT.


 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section 9.06 shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

 


9.07        NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS. EACH LENDER
AND THE L/C ISSUER ACKNOWLEDGES THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE
UPON THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER OR ANY OF THEIR RELATED
PARTIES AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED
APPROPRIATE, MADE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS
AGREEMENT. EACH LENDER AND THE L/C ISSUER ALSO ACKNOWLEDGES THAT IT WILL,
INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY OTHER
LENDER OR ANY OF THEIR RELATED PARTIES AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT SHALL FROM TIME TO TIME DEEM APPROPRIATE, CONTINUE TO MAKE ITS
OWN DECISIONS IN TAKING OR NOT TAKING ACTION UNDER OR BASED UPON THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR ANY RELATED AGREEMENT OR ANY DOCUMENT FURNISHED
HEREUNDER OR THEREUNDER.


 


9.08        NO OTHER DUTIES, ETC. ANYTHING HEREIN TO THE CONTRARY
NOTWITHSTANDING, NONE OF THE BOOK MANAGERS, ARRANGERS, SYNDICATION AGENT OR
DOCUMENTATION AGENTS LISTED ON THE COVER PAGE HEREOF SHALL HAVE ANY POWERS,
DUTIES OR RESPONSIBILITIES UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, EXCEPT IN ITS CAPACITY, AS APPLICABLE, AS THE ADMINISTRATIVE AGENT, A
LENDER OR THE L/C ISSUER HEREUNDER.


 


9.09        ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM. IN CASE OF THE
PENDENCY OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW OR ANY OTHER JUDICIAL
PROCEEDING RELATIVE TO ANY LOAN PARTY, THE ADMINISTRATIVE AGENT (IRRESPECTIVE OF
WHETHER THE PRINCIPAL OF ANY LOAN OR L/C OBLIGATION SHALL THEN BE DUE AND
PAYABLE AS HEREIN EXPRESSED OR BY DECLARATION OR OTHERWISE AND IRRESPECTIVE OF
WHETHER THE ADMINISTRATIVE AGENT SHALL HAVE MADE ANY DEMAND ON ANY BORROWER)
SHALL BE ENTITLED AND EMPOWERED, BY INTERVENTION IN SUCH PROCEEDING OR
OTHERWISE:


 


(A)           TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE PRINCIPAL
AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS, L/C OBLIGATIONS AND ALL
OTHER OBLIGATIONS THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER DOCUMENTS AS
MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE LENDERS, THE
L/C ISSUER AND THE ADMINISTRATIVE AGENT (INCLUDING ANY CLAIM FOR THE REASONABLE
COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF THE LENDERS, THE L/C
ISSUER AND THE ADMINISTRATIVE AGENT AND THEIR

 

90

--------------------------------------------------------------------------------


 


RESPECTIVE AGENTS AND COUNSEL AND ALL OTHER AMOUNTS DUE THE LENDERS, THE L/C
ISSUER AND THE ADMINISTRATIVE AGENT UNDER SECTIONS 2.03(I) AND (J), 2.09 AND
10.04) ALLOWED IN SUCH JUDICIAL PROCEEDING; AND


 


(B)           TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;


 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 


9.10        GUARANTY MATTERS. THE LENDERS AND THE L/C ISSUER IRREVOCABLY
AUTHORIZE THE ADMINISTRATIVE AGENT, AT ITS OPTION AND IN ITS DISCRETION, TO
RELEASE ANY SUBSIDIARY GUARANTOR FROM ITS OBLIGATIONS UNDER THE GUARANTY
AGREEMENT IF SUCH PERSON CEASES TO BE A SUBSIDIARY AS A RESULT OF A TRANSACTION
PERMITTED HEREUNDER OR CEASES TO CONSTITUTE A MATERIAL DOMESTIC SUBSIDIARY
PURSUANT TO SECTION 2.15. THE LENDERS AND THE L/C ISSUER HEREBY IRREVOCABLY
AUTHORIZE THE ADMINISTRATIVE AGENT TO, AND THE ADMINISTRATIVE AGENT SHALL,
RELEASE WATTS PREMIER, INC., AN ARIZONA CORPORATION, WATTS RADIANT, INC., A
DELAWARE CORPORATION, AND EACH FOREIGN SUBSIDIARY PARTY THERETO FROM THEIR
RESPECTIVE OBLIGATIONS UNDER THE GUARANTY AGREEMENT ON THE CLOSING DATE. UPON
REQUEST BY THE ADMINISTRATIVE AGENT AT ANY TIME, THE REQUIRED LENDERS WILL
CONFIRM IN WRITING THE ADMINISTRATIVE AGENT’S AUTHORITY TO RELEASE ANY
SUBSIDIARY GUARANTOR FROM ITS OBLIGATIONS UNDER A GUARANTY PURSUANT TO THIS
SECTION 9.10.


 


ARTICLE X.
MISCELLANEOUS


 


10.01      AMENDMENTS, ETC. NO AMENDMENT OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND NO CONSENT TO ANY DEPARTURE BY THE
COMPANY OR ANY OTHER LOAN PARTY THEREFROM, SHALL BE EFFECTIVE UNLESS IN WRITING
SIGNED BY THE REQUIRED LENDERS AND THE COMPANY OR THE APPLICABLE LOAN PARTY, AS
THE CASE MAY BE, AND ACKNOWLEDGED BY THE ADMINISTRATIVE AGENT, AND EACH SUCH
WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE
SPECIFIC PURPOSE FOR WHICH GIVEN; PROVIDED, HOWEVER, THAT NO SUCH AMENDMENT,
WAIVER OR CONSENT SHALL:


 


(A)           WAIVE ANY CONDITION SET FORTH IN SECTION 4.01(A) WITHOUT THE
WRITTEN CONSENT OF EACH LENDER;

 

91

--------------------------------------------------------------------------------


 


(B)           EXTEND OR INCREASE THE COMMITMENT OF ANY LENDER (OR REINSTATE ANY
COMMITMENT TERMINATED PURSUANT TO SECTION 8.02) OR REDUCE THE COMMITMENT OF ANY
LENDER PURSUANT TO SECTION 2.06 OTHER THAN IN ACCORDANCE WITH ITS PRO RATA SHARE
OF THE RELATED REDUCTION OF THE AGGREGATE COMMITMENT, IN ANY CASE WITHOUT THE
WRITTEN CONSENT OF SUCH LENDER;


 


(C)           POSTPONE ANY DATE FIXED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT FOR ANY PAYMENT OR MANDATORY PREPAYMENT OF PRINCIPAL, INTEREST, FEES OR
OTHER AMOUNTS DUE TO THE LENDERS (OR ANY OF THEM) OR UNDER ANY OTHER LOAN
DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY;


 


(D)           REDUCE THE PRINCIPAL OF, OR THE RATE OF INTEREST SPECIFIED HEREIN
ON, ANY LOAN OR L/C BORROWING, OR (SUBJECT TO CLAUSE (IV) OF THE SECOND PROVISO
TO THIS SECTION 10.01) ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED
THEREBY; PROVIDED, HOWEVER, THAT ONLY THE CONSENT OF THE REQUIRED LENDERS SHALL
BE NECESSARY (I) TO AMEND THE DEFINITION OF “DEFAULT RATE” OR TO WAIVE ANY
OBLIGATION OF ANY BORROWER TO PAY INTEREST OR LETTER OF CREDIT FEES AT THE
DEFAULT RATE OR (II) TO AMEND ANY FINANCIAL COVENANT HEREUNDER (OR ANY DEFINED
TERM USED THEREIN) EVEN IF THE EFFECT OF SUCH AMENDMENT WOULD BE TO REDUCE THE
RATE OF INTEREST ON ANY LOAN OR L/C BORROWING OR TO REDUCE ANY FEE PAYABLE
HEREUNDER;


 


(E)           CHANGE SECTION 2.13 OR SECTION 8.03 IN A MANNER THAT WOULD ALTER
THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY WITHOUT THE WRITTEN CONSENT OF
EACH LENDER;


 


(F)            CHANGE ANY PROVISION OF ARTICLE II OR THE DEFINITION OF
“APPLICABLE PERCENTAGE” OR ANY OTHER PROVISION HEREOF IN MANNER THAT WOULD CAUSE
ANY LENDER TO BE OBLIGATED TO MAKE ANY COMMITTED LOAN OR PARTICIPATE IN ANY
LETTER OF CREDIT OR SWING LINE LOAN, IN ANY CASE OTHER THAN IN ACCORDANCE WITH
ITS PRO RATA SHARE OF THE AGGREGATE COMMITMENT, WITHOUT THE WRITTEN CONSENT OF
SUCH LENDER;


 


(G)           CHANGE ANY PROVISION OF THIS SECTION 10.01 OR THE DEFINITION OF
“REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR
PERCENTAGE OF LENDERS REQUIRED TO AMEND, WAIVE OR OTHERWISE MODIFY ANY RIGHTS
HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER, WITHOUT THE
WRITTEN CONSENT OF EACH LENDER; OR


 


(H)           RELEASE (I) ANY BORROWER FROM THE GUARANTIES OR (II) ALL OR
SUBSTANTIALLY ALL OF THE VALUE OF THE GUARANTIES OF THE SUBSIDIARY GUARANTORS,
IN EACH CASE WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
any Fee Letter may be amended, or rights or privileges

 

92

--------------------------------------------------------------------------------


 

thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

 


10.02      NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION.


 


(A)           NOTICES GENERALLY. EXCEPT IN THE CASE OF NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND EXCEPT AS
PROVIDED IN SUBSECTION (B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED
FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT
COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY TELECOPIER AS
FOLLOWS, AND ALL NOTICES AND OTHER COMMUNICATIONS EXPRESSLY PERMITTED HEREUNDER
TO BE GIVEN BY TELEPHONE SHALL BE MADE TO THE APPLICABLE TELEPHONE NUMBER, AS
FOLLOWS:


 

(I)            IF TO THE BORROWERS, THE ADMINISTRATIVE AGENT, THE L/C ISSUER OR
THE SWING LINE LENDER, TO THE ADDRESS, TELECOPIER NUMBER, ELECTRONIC MAIL
ADDRESS OR TELEPHONE NUMBER SPECIFIED FOR SUCH PERSON ON SCHEDULE 10.02; AND

 

(II)           IF TO ANY OTHER LENDER, TO THE ADDRESS, TELECOPIER NUMBER,
ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 


(B)           ELECTRONIC COMMUNICATIONS. NOTICES AND OTHER COMMUNICATIONS TO THE
LENDERS AND THE L/C ISSUER HEREUNDER MAY BE DELIVERED OR FURNISHED BY ELECTRONIC
COMMUNICATION (INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES) PURSUANT TO
PROCEDURES APPROVED BY THE ADMINISTRATIVE AGENT, PROVIDED THAT THE FOREGOING
SHALL NOT APPLY TO NOTICES TO ANY LENDER OR THE L/C ISSUER PURSUANT TO ARTICLE
II IF SUCH LENDER OR THE L/C ISSUER, AS APPLICABLE, HAS NOTIFIED THE
ADMINISTRATIVE AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES UNDER SUCH
ARTICLE BY ELECTRONIC COMMUNICATION. THE ADMINISTRATIVE AGENT OR THE COMPANY
MAY, IN ITS DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT
HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT,
PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES
OR COMMUNICATIONS.


 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at

 

93

--------------------------------------------------------------------------------


 

its e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 

(c)           The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Borrower, any
Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).


 


(D)           CHANGE OF ADDRESS, ETC. EACH OF THE BORROWERS, THE ADMINISTRATIVE
AGENT, THE L/C ISSUER AND THE SWING LINE LENDER MAY CHANGE ITS ADDRESS,
TELECOPIER OR TELEPHONE NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY
NOTICE TO THE OTHER PARTIES HERETO. EACH OTHER LENDER MAY CHANGE ITS ADDRESS,
TELECOPIER OR TELEPHONE NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY
NOTICE TO THE COMPANY, THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE SWING
LINE LENDER. IN ADDITION, EACH LENDER AGREES TO NOTIFY THE ADMINISTRATIVE AGENT
FROM TIME TO TIME TO ENSURE THAT THE ADMINISTRATIVE AGENT HAS ON RECORD (I) AN
EFFECTIVE ADDRESS, CONTACT NAME, TELEPHONE NUMBER, TELECOPIER NUMBER AND
ELECTRONIC MAIL ADDRESS TO WHICH NOTICES AND OTHER COMMUNICATIONS MAY BE SENT
AND (II) ACCURATE WIRE INSTRUCTIONS FOR SUCH LENDER.


 


(E)           RELIANCE BY ADMINISTRATIVE AGENT, L/C ISSUER AND LENDERS. THE
ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS SHALL BE ENTITLED TO RELY
AND ACT UPON ANY NOTICES (INCLUDING TELEPHONIC COMMITTED LOAN NOTICES AND SWING
LINE LOAN NOTICES) PURPORTEDLY GIVEN BY OR ON BEHALF OF ANY BORROWER EVEN IF (I)
SUCH NOTICES WERE NOT MADE IN A MANNER SPECIFIED HEREIN, WERE INCOMPLETE OR WERE
NOT PRECEDED OR FOLLOWED BY ANY OTHER FORM OF NOTICE SPECIFIED HEREIN, OR (II)
THE TERMS THEREOF, AS UNDERSTOOD BY THE RECIPIENT, VARIED FROM ANY CONFIRMATION
THEREOF. THE COMPANY SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE L/C ISSUER,
EACH LENDER AND THE RELATED PARTIES OF EACH OF THEM FROM ALL LOSSES, COSTS,
EXPENSES AND LIABILITIES RESULTING FROM THE RELIANCE BY SUCH PERSON ON EACH
NOTICE PURPORTEDLY GIVEN BY OR ON BEHALF OF ANY BORROWER. ALL TELEPHONIC NOTICES
TO AND OTHER TELEPHONIC COMMUNICATIONS WITH THE ADMINISTRATIVE AGENT MAY BE
RECORDED BY THE ADMINISTRATIVE AGENT, AND EACH OF THE PARTIES HERETO HEREBY
CONSENTS TO SUCH RECORDING.

 

94

--------------------------------------------------------------------------------


 


10.03      NO WAIVER; CUMULATIVE REMEDIES. NO FAILURE BY ANY LENDER OR THE
ADMINISTRATIVE AGENT TO EXERCISE, AND NO DELAY BY ANY SUCH PERSON IN EXERCISING,
ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER
THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, REMEDY, POWER OR
PRIVILEGE HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER RIGHT, REMEDY, POWER OR PRIVILEGE. THE RIGHTS, REMEDIES,
POWERS AND PRIVILEGES HEREIN PROVIDED ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY
RIGHTS, REMEDIES, POWERS AND PRIVILEGES PROVIDED BY LAW.


 


10.04      EXPENSES; INDEMNITY; DAMAGE WAIVER.


 


(A)           COSTS AND EXPENSES. THE COMPANY SHALL PAY (I) ALL REASONABLE
OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT AND ITS AFFILIATES
(INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE
ADMINISTRATIVE AGENT), IN CONNECTION WITH THE SYNDICATION OF THE CREDIT
FACILITIES PROVIDED FOR HEREIN, THE PREPARATION, NEGOTIATION, EXECUTION,
DELIVERY AND ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR
ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS HEREOF OR THEREOF
(WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE
CONSUMMATED), (II) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE L/C
ISSUER IN CONNECTION WITH THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY
LETTER OF CREDIT OR ANY DEMAND FOR PAYMENT THEREUNDER AND (III) ALL
OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER (INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER), AND SHALL PAY ALL FEES AND
TIME CHARGES FOR ATTORNEYS WHO MAY BE EMPLOYEES OF THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE L/C ISSUER, IN CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF
ITS RIGHTS (A) IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
INCLUDING ITS RIGHTS UNDER THIS SECTION 10.04, OR (B) IN CONNECTION WITH THE
LOANS MADE OR LETTERS OF CREDIT ISSUED HEREUNDER, INCLUDING ALL SUCH
OUT-OF-POCKET EXPENSES INCURRED DURING ANY WORKOUT, RESTRUCTURING OR
NEGOTIATIONS IN RESPECT OF SUCH LOANS OR LETTERS OF CREDIT.


 


(B)           INDEMNIFICATION BY THE COMPANY. THE COMPANY SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND THE L/C
ISSUER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES, SETTLEMENT COSTS AND RELATED
EXPENSES (INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY
COUNSEL FOR ANY INDEMNITEE), AND SHALL INDEMNIFY AND HOLD HARMLESS EACH
INDEMNITEE FROM ALL REASONABLE FEES AND TIME CHARGES AND DISBURSEMENTS FOR
ATTORNEYS WHO MAY BE EMPLOYEES OF ANY INDEMNITEE, INCURRED BY ANY INDEMNITEE OR
ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY ANY BORROWER OR ANY
OTHER LOAN PARTY ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER, THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR, IN THE CASE
OF THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF) AND ITS RELATED PARTIES
ONLY, THE ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, (II)
ANY LOAN OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE PROCEEDS
THEREFROM (INCLUDING ANY REFUSAL BY THE L/C ISSUER TO HONOR A DEMAND FOR PAYMENT
UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH
DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), (III)
ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY
PROPERTY OWNED OR OPERATED BY ANY BORROWER OR ANY OF ITS SUBSIDIARIES,

 

95

--------------------------------------------------------------------------------


 


OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO ANY BORROWER OR ANY OF ITS
SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY THE COMPANY OR ANY
OTHER LOAN PARTY, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; PROVIDED
THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT
THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES (X) ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM BROUGHT BY THE COMPANY OR ANY OTHER
LOAN PARTY AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH INDEMNITEE’S
OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF THE COMPANY OR SUCH
OTHER LOAN PARTY HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN ITS FAVOR ON
SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION.


 


(C)           REIMBURSEMENT BY LENDERS. TO THE EXTENT THAT THE COMPANY FOR ANY
REASON FAILS TO INDEFEASIBLY PAY ANY AMOUNT REQUIRED UNDER SUBSECTION (A) OR (B)
OF THIS SECTION 10.04 TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT (OR ANY
SUB-AGENT THEREOF), THE L/C ISSUER OR ANY RELATED PARTY OF ANY OF THE FOREGOING,
EACH LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT (OR ANY SUCH
SUB-AGENT), THE L/C ISSUER OR SUCH RELATED PARTY, AS THE CASE MAY BE, SUCH
LENDER’S APPLICABLE PERCENTAGE (DETERMINED AS OF THE TIME THAT THE APPLICABLE
UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT,
PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE,
LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED
AGAINST THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR THE L/C ISSUER IN
ITS CAPACITY AS SUCH, OR AGAINST ANY RELATED PARTY OF ANY OF THE FOREGOING
ACTING FOR THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR L/C ISSUER IN
CONNECTION WITH SUCH CAPACITY. THE OBLIGATIONS OF THE LENDERS UNDER THIS
SUBSECTION (C) ARE SUBJECT TO THE PROVISIONS OF SECTION 2.12(D).


 


(D)           WAIVER OF CONSEQUENTIAL DAMAGES, ETC. TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, NO BORROWER SHALL ASSERT, AND HEREBY WAIVES, ANY
CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES)
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR LETTER OF CREDIT OR THE
USE OF THE PROCEEDS THEREOF. NO INDEMNITEE REFERRED TO IN SUBSECTION (B) ABOVE
SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF
ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED TO SUCH UNINTENDED RECIPIENTS BY
SUCH INDEMNITEE THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION
TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OTHER THAN FOR
DIRECT OR ACTUAL DAMAGES RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE AS DETERMINED BY A FINAL AND NONAPPEALABLE
JUDGMENT OF A COURT OF COMPETENT JURISDICTION.


 


(E)           PAYMENTS. ALL AMOUNTS DUE UNDER THIS SECTION 10.04 SHALL BE
PAYABLE NOT LATER THAN FIFTEEN BUSINESS DAYS AFTER DEMAND THEREFOR.

 

96

--------------------------------------------------------------------------------


 


(F)            SURVIVAL. THE AGREEMENTS IN THIS SECTION 10.04 SHALL SURVIVE THE
RESIGNATION OF THE ADMINISTRATIVE AGENT AND THE L/C ISSUER, THE REPLACEMENT OF
ANY LENDER, THE TERMINATION OF THE AGGREGATE COMMITMENTS AND THE REPAYMENT,
SATISFACTION OR DISCHARGE OF ALL THE OTHER OBLIGATIONS.


 


10.05      PAYMENTS SET ASIDE. TO THE EXTENT THAT ANY PAYMENT BY OR ON BEHALF OF
ANY BORROWER IS MADE TO THE ADMINISTRATIVE AGENT, THE L/C ISSUER OR ANY LENDER,
OR THE ADMINISTRATIVE AGENT, THE L/C ISSUER OR ANY LENDER EXERCISES ITS RIGHT OF
SETOFF, AND SUCH PAYMENT OR THE PROCEEDS OF SUCH SETOFF OR ANY PART THEREOF IS
SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE
OR REQUIRED (INCLUDING PURSUANT TO ANY SETTLEMENT ENTERED INTO BY THE
ADMINISTRATIVE AGENT, THE L/C ISSUER OR SUCH LENDER IN ITS DISCRETION) TO BE
REPAID TO A TRUSTEE, RECEIVER OR ANY OTHER PARTY, IN CONNECTION WITH ANY
PROCEEDING UNDER ANY DEBTOR RELIEF LAW OR OTHERWISE, THEN (A) TO THE EXTENT OF
SUCH RECOVERY, THE OBLIGATION OR PART THEREOF ORIGINALLY INTENDED TO BE
SATISFIED SHALL BE REVIVED AND CONTINUED IN FULL FORCE AND EFFECT AS IF SUCH
PAYMENT HAD NOT BEEN MADE OR SUCH SETOFF HAD NOT OCCURRED, AND (B) EACH LENDER
AND THE L/C ISSUER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT UPON
DEMAND ITS APPLICABLE SHARE (WITHOUT DUPLICATION) OF ANY AMOUNT SO RECOVERED
FROM OR REPAID BY THE ADMINISTRATIVE AGENT, PLUS INTEREST THEREON FROM THE DATE
OF SUCH DEMAND TO THE DATE SUCH PAYMENT IS MADE AT A RATE PER ANNUM EQUAL TO THE
APPLICABLE OVERNIGHT RATE FROM TIME TO TIME IN EFFECT, IN THE APPLICABLE
CURRENCY OF SUCH RECOVERY OR PAYMENT. THE OBLIGATIONS OF THE LENDERS AND THE L/C
ISSUER UNDER CLAUSE (B) OF THE PRECEDING SENTENCE SHALL SURVIVE THE PAYMENT IN
FULL OF THE OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.


 


10.06      SUCCESSORS AND ASSIGNS.


 


(A)           SUCCESSORS AND ASSIGNS GENERALLY. THE PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, EXCEPT THAT NO BORROWER MAY
ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT
THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT AND EACH LENDER AND NO
LENDER MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS
HEREUNDER EXCEPT (I) TO AN ELIGIBLE ASSIGNEE IN ACCORDANCE WITH THE PROVISIONS
OF SUBSECTION (B) OF THIS SECTION 10.06, (II) BY WAY OF PARTICIPATION IN
ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (D) OF THIS SECTION 10.06, OR (III)
BY WAY OF PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SUBJECT TO THE
RESTRICTIONS OF SUBSECTION (F) OF THIS SECTION 10.06 (AND ANY OTHER ATTEMPTED
ASSIGNMENT OR TRANSFER BY ANY PARTY HERETO SHALL BE NULL AND VOID). NOTHING IN
THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY
PERSON (OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY, PARTICIPANTS TO THE EXTENT PROVIDED IN SUBSECTION (D) OF THIS
SECTION 10.06 AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED
PARTIES OF EACH OF THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS) ANY
LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


 


(B)           ASSIGNMENTS BY LENDERS. ANY LENDER MAY AT ANY TIME ASSIGN TO ONE
OR MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS (INCLUDING
FOR PURPOSES OF THIS SUBSECTION (B), PARTICIPATIONS IN L/C OBLIGATIONS AND IN
SWING LINE LOANS) AT THE TIME OWING TO IT); PROVIDED THAT ANY SUCH ASSIGNMENT
SHALL BE SUBJECT TO THE FOLLOWING CONDITIONS:

 

97

--------------------------------------------------------------------------------


 

(I)            MINIMUM AMOUNTS.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)           in any case not described in subsection (b)(i)(A) of this Section
10.06, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000  unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

 

(II)           PROPORTIONATE AMOUNTS. EACH PARTIAL ASSIGNMENT SHALL BE MADE AS
AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO THE LOANS OR THE COMMITMENT
ASSIGNED, EXCEPT THAT THIS CLAUSE (II) SHALL NOT APPLY TO THE SWING LINE
LENDER’S RIGHTS AND OBLIGATIONS IN RESPECT OF SWING LINE LOANS.

 

(III)          REQUIRED CONSENTS. NO CONSENT SHALL BE REQUIRED FOR ANY
ASSIGNMENT EXCEPT TO THE EXTENT REQUIRED BY SUBSECTION (B)(I)(B) OF THIS SECTION
10.06 AND, IN ADDITION:

 

(A)          the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;

 

(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;

 

(C)           the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

 

98

--------------------------------------------------------------------------------


 

(D)          the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.

 

(IV)          ASSIGNMENT AND ASSUMPTION. THE PARTIES TO EACH ASSIGNMENT SHALL
EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION,
TOGETHER WITH A PROCESSING AND RECORDATION FEE IN THE AMOUNT, IF ANY, REQUIRED
AS SET FORTH IN SCHEDULE 10.06; PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT
MAY, IN ITS SOLE DISCRETION, ELECT TO WAIVE SUCH PROCESSING AND RECORDATION FEE
IN THE CASE OF ANY ASSIGNMENT. THE ASSIGNEE, IF IT IS NOT A LENDER, SHALL
DELIVER TO THE ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE.

 

(V)           NO ASSIGNMENT TO COMPANY. NO SUCH ASSIGNMENT SHALL BE MADE TO THE
COMPANY OR ANY OF THE COMPANY’S AFFILIATES OR SUBSIDIARIES.

 

(VI)          NO ASSIGNMENT TO NATURAL PERSONS. NO SUCH ASSIGNMENT SHALL BE MADE
TO A NATURAL PERSON.

 

(VII)         EURO LOANS. THE ASSIGNEE SHALL BE A LENDER, AN AFFILIATE OF A
LENDER OR ANOTHER PERSON THAT, THROUGH ITS LENDING OFFICES, IS CAPABLE OF
LENDING EUROS TO THE RELEVANT BORROWERS WITHOUT THE IMPOSITION OF ANY TAXES OR
ADDITIONAL TAXES, AS THE CASE MAY BE.

 

(VIII)        REPRESENTATION BY NEW LENDER. IF ON THE DATE OF ANY SUCH
ASSIGNMENT IT IS A REQUIREMENT OF DUTCH LAW THAT EACH LENDER MUST BE A PMP, THEN
(A) THE ASSIGNEE LENDER MUST REPRESENT AND WARRANT TO THE INITIAL DESIGNATED
BORROWER ON THE EFFECTIVE DATE OF ITS PURCHASE OF A COMMITMENT THAT (1) IT IS A
PMP, (2) IT IS AWARE THAT IT DOES NOT BENEFIT FROM THE PROTECTION OFFERED BY THE
DUTCH BANKING ACT TO LENDERS WHICH ARE NOT PMPS, AND (3) IT HAS MADE ITS OWN
INDEPENDENT APPRAISAL OF RISKS ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS AND (B) THE CONSENT OF THE INITIAL
DESIGNATED BORROWER (NOT TO BE UNREASONABLY WITHHELD OR DELAYED) SHALL BE
REQUIRED FOR ANY SUCH SALE, ASSIGNMENT OR TRANSFER; PROVIDED, THAT IF (X) AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AT THE TIME OF SUCH ASSIGNMENT
OR (Y) SUCH ASSIGNMENT IS TO A LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED
FUND, THEN (I) THE INITIAL DESIGNATED BORROWER’S CONSENT CAN ONLY BE WITHHELD OR
DELAYED IF THE PROPOSED ASSIGNEE LENDER IS NOT A PMP OR THE INITIAL DESIGNATED
BORROWER HAS REASONABLE GROUNDS TO BELIEVE THAT IT IS NOT A PMP AND (II) THE
INITIAL DESIGNATED BORROWER WILL BE DEEMED TO HAVE GIVEN ITS CONSENT FIVE (5)
BUSINESS DAYS AFTER THE RECEIPT BY THE INITIAL DESIGNATED BORROWER AND THE
COMPANY OF A WRITTEN REQUEST BY A LENDER FOR SUCH CONSENT, UNLESS SUCH CONSENT
IS EXPRESSLY REFUSED IN WRITING BY THE INITIAL DESIGNATED BORROWER IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT WITHIN THAT TIME. EACH LENDER ACKNOWLEDGES THAT
THE INITIAL DESIGNATED BORROWER HAS RELIED UPON SUCH REPRESENTATION AND
WARRANTY.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 10.06, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a

 

99

--------------------------------------------------------------------------------


 

Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section 10.06.

 


(C)           REGISTER. THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS PURPOSE
AS AN AGENT OF THE BORROWERS, SHALL MAINTAIN AT THE ADMINISTRATIVE AGENT’S
OFFICE A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A REGISTER
FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE
COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE LOANS AND L/C OBLIGATIONS OWING TO,
EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”). THE
ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, AND THE BORROWERS, THE
ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR
ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY. THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWERS AND ANY LENDER AT
ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


 


(D)           PARTICIPATIONS. ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT
OF, OR NOTICE TO, ANY BORROWER OR THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS
TO ANY PERSON (OTHER THAN A NATURAL PERSON OR THE COMPANY OR ANY OF THE
COMPANY’S AFFILIATES OR SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN ALL OR A
PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND/OR THE LOANS (INCLUDING SUCH
LENDER’S PARTICIPATIONS IN L/C OBLIGATIONS AND/OR SWING LINE LOANS) OWING TO
IT); PROVIDED THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL
REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER
PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE BORROWERS,
THE ADMINISTRATIVE AGENT, THE LENDERS AND THE L/C ISSUER SHALL CONTINUE TO DEAL
SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT.


 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section 10.06, each Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section 10.06. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.13 as though it were
a Lender.

 

100

--------------------------------------------------------------------------------


 


(E)           LIMITATION UPON PARTICIPANT RIGHTS. A PARTICIPANT SHALL NOT BE
ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTION 3.01 OR 3.04 THAN THE
APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE
PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO
SUCH PARTICIPANT IS MADE WITH THE COMPANY’S PRIOR WRITTEN CONSENT. A PARTICIPANT
THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE ENTITLED TO THE
BENEFITS OF SECTION 3.01 UNLESS THE COMPANY IS NOTIFIED OF THE PARTICIPATION
SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE BENEFIT OF THE
BORROWERS, TO COMPLY WITH SECTION 3.01(E) AS THOUGH IT WERE A LENDER.


 


(F)            CERTAIN PLEDGES. ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A
SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT
(INCLUDING UNDER ITS NOTE(S), IF ANY) TO SECURE OBLIGATIONS OF SUCH LENDER,
INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE
BANK; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE SUCH LENDER FROM
ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR
SUCH LENDER AS A PARTY HERETO.


 


(G)           ELECTRONIC EXECUTION OF ASSIGNMENTS. THE WORDS “EXECUTION,”
“SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY ASSIGNMENT AND ASSUMPTION
SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR THE KEEPING OF RECORDS IN
ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME LEGAL EFFECT, VALIDITY OR
ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE USE OF A PAPER-BASED
RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND AS PROVIDED FOR IN
ANY APPLICABLE LAW, INCLUDING THE FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND
NATIONAL COMMERCE ACT, THE NEW YORK STATE ELECTRONIC SIGNATURES AND RECORDS ACT,
OR ANY OTHER SIMILAR STATE LAWS BASED ON THE UNIFORM ELECTRONIC TRANSACTIONS
ACT.


 


(H)           RESIGNATION AS L/C ISSUER OR SWING LINE LENDER AFTER ASSIGNMENT.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IF AT ANY TIME BANK
OF AMERICA ASSIGNS ALL OF ITS COMMITMENT AND LOANS PURSUANT TO SUBSECTION (B)
ABOVE, BANK OF AMERICA MAY, (I) UPON 30 DAYS’ NOTICE TO THE COMPANY AND THE
LENDERS, RESIGN AS L/C ISSUER AND/OR (II) UPON 30 DAYS’ NOTICE TO THE COMPANY,
RESIGN AS SWING LINE LENDER. IN THE EVENT OF ANY SUCH RESIGNATION AS L/C ISSUER
OR SWING LINE LENDER, THE COMPANY SHALL BE ENTITLED TO APPOINT FROM AMONG THE
LENDERS A SUCCESSOR L/C ISSUER OR SWING LINE LENDER HEREUNDER; PROVIDED,
HOWEVER, THAT NO FAILURE BY THE COMPANY TO APPOINT ANY SUCH SUCCESSOR SHALL
AFFECT THE RESIGNATION OF BANK OF AMERICA AS L/C ISSUER OR SWING LINE LENDER, AS
THE CASE MAY BE. IF BANK OF AMERICA RESIGNS AS L/C ISSUER, IT SHALL RETAIN ALL
THE RIGHTS AND OBLIGATIONS OF THE L/C ISSUER HEREUNDER WITH RESPECT TO ALL
LETTERS OF CREDIT OUTSTANDING AS OF THE EFFECTIVE DATE OF ITS RESIGNATION AS L/C
ISSUER AND ALL L/C OBLIGATIONS WITH RESPECT THERETO (INCLUDING THE RIGHT TO
REQUIRE THE LENDERS TO MAKE BASE RATE COMMITTED LOANS OR FUND RISK
PARTICIPATIONS IN UNREIMBURSED AMOUNTS PURSUANT TO SECTION 2.03(C)). IF BANK OF
AMERICA RESIGNS AS SWING LINE LENDER, IT SHALL RETAIN ALL THE RIGHTS OF THE
SWING LINE LENDER PROVIDED FOR HEREUNDER WITH RESPECT TO SWING LINE LOANS MADE
BY IT AND OUTSTANDING AS OF THE EFFECTIVE DATE OF SUCH RESIGNATION, INCLUDING
THE RIGHT TO REQUIRE THE LENDERS TO MAKE BASE RATE COMMITTED LOANS OR FUND RISK
PARTICIPATIONS IN OUTSTANDING SWING LINE LOANS PURSUANT TO SECTION 2.04(C). UPON
THE APPOINTMENT OF A SUCCESSOR L/C ISSUER AND/OR SWING LINE LENDER, (A) SUCH
SUCCESSOR SHALL SUCCEED TO AND BECOME VESTED WITH ALL OF THE RIGHTS, POWERS,
PRIVILEGES AND DUTIES OF THE RETIRING L/C ISSUER OR SWING LINE LENDER, AS THE
CASE MAY BE, AND (B) THE SUCCESSOR L/C ISSUER SHALL ISSUE LETTERS OF CREDIT IN
SUBSTITUTION FOR THE LETTERS OF CREDIT, IF ANY, OUTSTANDING AT THE TIME OF SUCH
SUCCESSION OR MAKE OTHER ARRANGEMENTS SATISFACTORY

 

101

--------------------------------------------------------------------------------


 


TO BANK OF AMERICA TO EFFECTIVELY ASSUME THE OBLIGATIONS OF BANK OF AMERICA WITH
RESPECT TO SUCH LETTERS OF CREDIT.


 


10.07      TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY. EACH OF THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE L/C ISSUER AGREES TO MAINTAIN THE
CONFIDENTIALITY OF THE INFORMATION (AS DEFINED BELOW), EXCEPT THAT INFORMATION
MAY BE DISCLOSED (A) TO ITS AFFILIATES AND TO ITS AND ITS AFFILIATES’ RESPECTIVE
PARTNERS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ADVISORS AND REPRESENTATIVES
(IT BEING UNDERSTOOD THAT THE PERSONS TO WHOM SUCH DISCLOSURE IS MADE WILL BE
INFORMED OF THE CONFIDENTIAL NATURE OF SUCH INFORMATION AND INSTRUCTED TO KEEP
SUCH INFORMATION CONFIDENTIAL), (B) TO THE EXTENT REQUESTED BY ANY REGULATORY
AUTHORITY PURPORTING TO HAVE JURISDICTION OVER IT (INCLUDING ANY SELF-REGULATORY
AUTHORITY, SUCH AS THE NATIONAL ASSOCIATION OF INSURANCE COMMISSIONERS), (C) TO
THE EXTENT REQUIRED BY APPLICABLE LAWS OR REGULATIONS OR BY ANY SUBPOENA OR
SIMILAR LEGAL PROCESS, (D) TO ANY OTHER PARTY HERETO, (E) IN CONNECTION WITH THE
EXERCISE OF ANY REMEDIES HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT OR ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
THE ENFORCEMENT OF RIGHTS HEREUNDER OR THEREUNDER, (F) SUBJECT TO AN AGREEMENT
CONTAINING PROVISIONS SUBSTANTIALLY THE SAME AS THOSE OF THIS SECTION 10.07, TO
(I) ANY ASSIGNEE OF OR PARTICIPANT IN, OR ANY PROSPECTIVE ASSIGNEE OF OR
PARTICIPANT IN, ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT OR (II)
ANY ACTUAL OR PROSPECTIVE COUNTERPARTY (OR ITS ADVISORS) TO ANY SWAP OR
DERIVATIVE TRANSACTION RELATING TO A BORROWER AND ITS OBLIGATIONS, (G) WITH THE
CONSENT OF THE COMPANY OR (H) TO THE EXTENT SUCH INFORMATION (X) BECOMES
PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF A BREACH OF THIS SECTION 10.07 OR
(Y) BECOMES AVAILABLE TO THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER OR
ANY OF THEIR RESPECTIVE AFFILIATES ON A NONCONFIDENTIAL BASIS FROM A SOURCE
OTHER THAN THE COMPANY.


 

For purposes of this Section 10.07, “Information” means all information received
from the Company or any Subsidiary relating to the Company or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 10.07 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including Federal and state securities Laws.

 


10.08      RIGHT OF SETOFF. IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, EACH LENDER, THE L/C ISSUER AND EACH OF THEIR RESPECTIVE AFFILIATES
IS HEREBY AUTHORIZED AT ANY TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, TO SET OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL
OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL, IN WHATEVER

 

102

--------------------------------------------------------------------------------


 


CURRENCY) AT ANY TIME HELD AND OTHER OBLIGATIONS (IN WHATEVER CURRENCY) AT ANY
TIME OWING BY SUCH LENDER, THE L/C ISSUER OR ANY SUCH AFFILIATE TO OR FOR THE
CREDIT OR THE ACCOUNT OF ANY BORROWER AGAINST ANY AND ALL OF THE OBLIGATIONS OF
SUCH BORROWER NOW OR HEREAFTER EXISTING UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT TO SUCH LENDER OR THE L/C ISSUER, IRRESPECTIVE OF WHETHER OR NOT SUCH
LENDER OR THE L/C ISSUER SHALL HAVE MADE ANY DEMAND UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT AND ALTHOUGH SUCH OBLIGATIONS OF SUCH BORROWER MAY BE
CONTINGENT OR UNMATURED OR ARE OWED TO A BRANCH OR OFFICE OF SUCH LENDER OR THE
L/C ISSUER DIFFERENT FROM THE BRANCH OR OFFICE HOLDING SUCH DEPOSIT OR OBLIGATED
ON SUCH INDEBTEDNESS. THE RIGHTS OF EACH LENDER, THE L/C ISSUER AND THEIR
RESPECTIVE AFFILIATES UNDER THIS SECTION 10.08 ARE IN ADDITION TO OTHER RIGHTS
AND REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF) THAT SUCH LENDER, THE L/C ISSUER
OR THEIR RESPECTIVE AFFILIATES MAY HAVE. EACH LENDER AND THE L/C ISSUER AGREES
TO NOTIFY THE COMPANY AND THE ADMINISTRATIVE AGENT PROMPTLY AFTER ANY SUCH
SETOFF AND APPLICATION, PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT
AFFECT THE VALIDITY OF SUCH SETOFF AND APPLICATION.


 


10.09      INTEREST RATE LIMITATION. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN ANY LOAN DOCUMENT, THE INTEREST PAID OR AGREED TO BE PAID UNDER THE
LOAN DOCUMENTS SHALL NOT EXCEED THE MAXIMUM RATE OF NON-USURIOUS INTEREST
PERMITTED BY APPLICABLE LAW (THE “MAXIMUM RATE”). IF THE ADMINISTRATIVE AGENT OR
ANY LENDER SHALL RECEIVE INTEREST IN AN AMOUNT THAT EXCEEDS THE MAXIMUM RATE,
THE EXCESS INTEREST SHALL BE APPLIED TO THE PRINCIPAL OF THE LOANS OR, IF IT
EXCEEDS SUCH UNPAID PRINCIPAL, REFUNDED TO THE COMPANY. IN DETERMINING WHETHER
THE INTEREST CONTRACTED FOR, CHARGED, OR RECEIVED BY THE ADMINISTRATIVE AGENT OR
A LENDER EXCEEDS THE MAXIMUM RATE, SUCH PERSON MAY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, (A) CHARACTERIZE ANY PAYMENT THAT IS NOT PRINCIPAL AS AN
EXPENSE, FEE, OR PREMIUM RATHER THAN INTEREST, (B) EXCLUDE VOLUNTARY PREPAYMENTS
AND THE EFFECTS THEREOF, AND (C) AMORTIZE, PRORATE, ALLOCATE, AND SPREAD IN
EQUAL OR UNEQUAL PARTS THE TOTAL AMOUNT OF INTEREST THROUGHOUT THE CONTEMPLATED
TERM OF THE OBLIGATIONS HEREUNDER.


 


10.10      COUNTERPARTS; INTEGRATION; EFFECTIVENESS. THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO IN DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF. EXCEPT
AS PROVIDED IN SECTION 4.01, THIS AGREEMENT SHALL BECOME EFFECTIVE WHEN IT SHALL
HAVE BEEN EXECUTED BY THE ADMINISTRATIVE AGENT AND WHEN THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED COUNTERPARTS HEREOF THAT, WHEN TAKEN TOGETHER, BEAR THE
SIGNATURES OF EACH OF THE OTHER PARTIES HERETO. DELIVERY OF AN EXECUTED
COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY TELECOPY SHALL BE EFFECTIVE
AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.


 


10.11      SURVIVAL OF REPRESENTATIONS AND WARRANTIES. ALL REPRESENTATIONS AND
WARRANTIES MADE HEREUNDER AND IN ANY OTHER LOAN DOCUMENT OR OTHER DOCUMENT
DELIVERED PURSUANT HERETO OR THERETO OR IN CONNECTION HEREWITH OR THEREWITH
SHALL SURVIVE THE EXECUTION AND DELIVERY HEREOF AND THEREOF. SUCH
REPRESENTATIONS AND WARRANTIES HAVE BEEN OR WILL BE RELIED UPON BY THE
ADMINISTRATIVE AGENT AND EACH LENDER, REGARDLESS OF ANY INVESTIGATION MADE BY
THE ADMINISTRATIVE AGENT OR ANY LENDER OR ON THEIR BEHALF AND NOTWITHSTANDING
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF
ANY DEFAULT AT THE TIME OF ANY CREDIT EXTENSION, AND SHALL CONTINUE IN FULL
FORCE AND EFFECT AS LONG AS ANY LOAN OR

 

103

--------------------------------------------------------------------------------


 


ANY OTHER OBLIGATION HEREUNDER SHALL REMAIN UNPAID OR UNSATISFIED OR ANY LETTER
OF CREDIT SHALL REMAIN OUTSTANDING.


 


10.12      SEVERABILITY. IF ANY PROVISION OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS IS HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE, (A) THE LEGALITY,
VALIDITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS SHALL NOT BE AFFECTED OR IMPAIRED THEREBY AND (B) THE
PARTIES SHALL ENDEAVOR IN GOOD FAITH NEGOTIATIONS TO REPLACE THE ILLEGAL,
INVALID OR UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS THE ECONOMIC EFFECT OF
WHICH COMES AS CLOSE AS POSSIBLE TO THAT OF THE ILLEGAL, INVALID OR
UNENFORCEABLE PROVISIONS. THE INVALIDITY OF A PROVISION IN A PARTICULAR
JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY
OTHER JURISDICTION.


 


10.13      REPLACEMENT OF LENDERS. IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 3.04 OR PROVIDES NOTICE UNDER SECTION 3.02, OR IF ANY BORROWER IS
REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL
AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 3.01, OR IF ANY
LENDER IS A DEFAULTING LENDER, THEN THE COMPANY MAY, AT ITS SOLE EXPENSE AND
EFFORT, UPON NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE AGENT, REQUIRE SUCH
LENDER TO ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT
TO THE RESTRICTIONS CONTAINED IN, AND CONSENTS REQUIRED BY, SECTION 10.06), ALL
OF ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE RELATED
LOAN DOCUMENTS TO AN ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE
MAY BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT), PROVIDED THAT:


 


(A)           THE COMPANY SHALL HAVE PAID (OR CAUSED A DESIGNATED SUBSIDIARY TO
PAY) TO THE ADMINISTRATIVE AGENT THE ASSIGNMENT FEE SPECIFIED IN SECTION
10.06(B);


 


(B)           SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE
OUTSTANDING PRINCIPAL OF ITS LOANS AND L/C ADVANCES, ACCRUED INTEREST THEREON,
ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER AND UNDER THE OTHER
LOAN DOCUMENTS (INCLUDING ANY AMOUNTS UNDER SECTION 3.05) FROM THE ASSIGNEE (TO
THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE
COMPANY OR APPLICABLE DESIGNATED SUBSIDIARY (IN THE CASE OF ALL OTHER AMOUNTS);


 


(C)           IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR
COMPENSATION UNDER SECTION 3.04 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO
SECTION 3.01, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR
PAYMENTS THEREAFTER; AND


 


(D)           SUCH ASSIGNMENT DOES NOT CONFLICT WITH APPLICABLE LAWS.


 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 


10.14      GOVERNING LAW; JURISDICTION; ETC.


 


(A)           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

104

--------------------------------------------------------------------------------


 


(B)           SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK, NEW
YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


 


(C)           WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 10.14. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


 


(D)           SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


 


10.15      WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF

 

105

--------------------------------------------------------------------------------


 


LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.15.


 


10.16      NO ADVISORY OR FIDUCIARY RESPONSIBILITY. IN CONNECTION WITH ALL
ASPECTS OF EACH TRANSACTION CONTEMPLATED HEREBY, EACH BORROWER ACKNOWLEDGES AND
AGREES, AND ACKNOWLEDGES ITS AFFILIATES’ UNDERSTANDING, THAT: (I) THE CREDIT
FACILITY PROVIDED FOR HEREUNDER AND ANY RELATED ARRANGING OR OTHER SERVICES IN
CONNECTION THEREWITH (INCLUDING IN CONNECTION WITH ANY AMENDMENT, WAIVER OR
OTHER MODIFICATION HEREOF OR OF ANY OTHER LOAN DOCUMENT) IS AN ARM’S-LENGTH
COMMERCIAL TRANSACTION BETWEEN THE BORROWERS AND THEIR RESPECTIVE AFFILIATES, ON
THE ONE HAND, AND THE ADMINISTRATIVE AGENT AND THE ARRANGERS, ON THE OTHER HAND,
AND THE BORROWERS ARE CAPABLE OF EVALUATING AND UNDERSTANDING AND UNDERSTAND AND
ACCEPT THE TERMS, RISKS AND CONDITIONS OF THE TRANSACTIONS CONTEMPLATED HEREBY
AND BY THE OTHER LOAN DOCUMENTS (INCLUDING ANY AMENDMENT, WAIVER OR OTHER
MODIFICATION HEREOF OR THEREOF); (II) IN CONNECTION WITH THE PROCESS LEADING TO
SUCH TRANSACTION, THE ADMINISTRATIVE AGENT AND EACH ARRANGER IS AND HAS BEEN
ACTING SOLELY AS A PRINCIPAL AND IS NOT THE FINANCIAL ADVISOR, AGENT OR
FIDUCIARY, FOR ANY OF THE BORROWERS OR ANY OF THEIR RESPECTIVE AFFILIATES,
STOCKHOLDERS, CREDITORS OR EMPLOYEES OR ANY OTHER PERSON; (III) NEITHER THE
ADMINISTRATIVE AGENT NOR ANY ARRANGER HAS ASSUMED OR WILL ASSUME AN ADVISORY,
AGENCY OR FIDUCIARY RESPONSIBILITY IN FAVOR OF ANY BORROWER WITH RESPECT TO ANY
OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THE PROCESS LEADING THERETO,
INCLUDING WITH RESPECT TO ANY AMENDMENT, WAIVER OR OTHER MODIFICATION HEREOF OR
OF ANY OTHER LOAN DOCUMENT (IRRESPECTIVE OF WHETHER THE ADMINISTRATIVE AGENT OR
ANY ARRANGER HAS ADVISED OR IS CURRENTLY ADVISING ANY OF THE BORROWERS OR THEIR
RESPECTIVE AFFILIATES ON OTHER MATTERS) AND NEITHER THE ADMINISTRATIVE AGENT NOR
ANY ARRANGER HAS ANY OBLIGATION TO ANY OF THE BORROWERS OR THEIR RESPECTIVE
AFFILIATES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY EXCEPT THOSE
OBLIGATIONS EXPRESSLY SET FORTH HEREIN AND IN THE OTHER LOAN DOCUMENTS; (IV) THE
ADMINISTRATIVE AGENT AND THE ARRANGERS AND THEIR RESPECTIVE AFFILIATES MAY BE
ENGAGED IN A BROAD RANGE OF TRANSACTIONS THAT INVOLVE INTERESTS THAT DIFFER FROM
THOSE OF THE BORROWERS AND THEIR RESPECTIVE AFFILIATES, AND NEITHER THE
ADMINISTRATIVE AGENT NOR ANY ARRANGER HAS ANY OBLIGATION TO DISCLOSE ANY OF SUCH
INTERESTS BY VIRTUE OF ANY ADVISORY, AGENCY OR FIDUCIARY RELATIONSHIP; AND (V)
THE ADMINISTRATIVE AGENT AND THE ARRANGERS HAVE NOT PROVIDED AND WILL NOT
PROVIDE ANY LEGAL, ACCOUNTING, REGULATORY OR TAX ADVICE WITH RESPECT TO ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING ANY AMENDMENT, WAIVER OR OTHER
MODIFICATION HEREOF OR OF ANY OTHER LOAN DOCUMENT) AND EACH BORROWER HAS
CONSULTED ITS OWN LEGAL, ACCOUNTING, REGULATORY AND TAX ADVISORS TO THE EXTENT
IT HAS DEEMED APPROPRIATE. EACH BORROWER HEREBY WAIVES AND RELEASES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY CLAIMS THAT IT MAY HAVE AGAINST THE
ADMINISTRATIVE AGENT AND THE ARRANGERS WITH RESPECT TO ANY BREACH OR ALLEGED
BREACH OF AGENCY OR FIDUCIARY DUTY. NOTHING IN THIS SECTION 10.16 SHALL MODIFY
ANY OBLIGATION OF ANY PERSON UNDER SECTION 10.07.


 


10.17      USA PATRIOT ACT NOTICE. EACH LENDER THAT IS SUBJECT TO THE ACT (AS
HEREINAFTER DEFINED) AND THE ADMINISTRATIVE AGENT (FOR ITSELF AND NOT ON BEHALF
OF ANY LENDER) HEREBY NOTIFIES THE BORROWERS THAT PURSUANT TO THE REQUIREMENTS
OF THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26,
2001)) (THE “ACT”), IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION THAT
IDENTIFIES THE BORROWERS, WHICH INFORMATION INCLUDES THE NAME

 

106

--------------------------------------------------------------------------------


 


AND ADDRESS OF EACH BORROWER AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER
OR THE ADMINISTRATIVE AGENT, AS APPLICABLE, TO IDENTIFY SUCH BORROWER IN
ACCORDANCE WITH THE ACT.


 


10.18      JUDGMENT CURRENCY. IF, FOR THE PURPOSES OF OBTAINING JUDGMENT IN ANY
COURT, IT IS NECESSARY TO CONVERT A SUM DUE HEREUNDER OR ANY OTHER LOAN DOCUMENT
IN ONE CURRENCY INTO ANOTHER CURRENCY, THE RATE OF EXCHANGE USED SHALL BE THAT
AT WHICH IN ACCORDANCE WITH NORMAL BANKING PROCEDURES THE ADMINISTRATIVE AGENT
COULD PURCHASE THE FIRST CURRENCY WITH SUCH OTHER CURRENCY ON THE BUSINESS DAY
PRECEDING THAT ON WHICH FINAL JUDGMENT IS GIVEN. THE OBLIGATION OF EACH BORROWER
IN RESPECT OF ANY SUCH SUM DUE FROM IT TO THE ADMINISTRATIVE AGENT OR THE
LENDERS HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS SHALL, NOTWITHSTANDING ANY
JUDGMENT IN A CURRENCY (THE “JUDGMENT CURRENCY”) OTHER THAN THAT IN WHICH SUCH
SUM IS DENOMINATED IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THIS
AGREEMENT (THE “AGREEMENT CURRENCY”), BE DISCHARGED ONLY TO THE EXTENT THAT ON
THE BUSINESS DAY FOLLOWING RECEIPT BY THE ADMINISTRATIVE AGENT OF ANY SUM
ADJUDGED TO BE SO DUE IN THE JUDGMENT CURRENCY, THE ADMINISTRATIVE AGENT MAY IN
ACCORDANCE WITH NORMAL BANKING PROCEDURES PURCHASE THE AGREEMENT CURRENCY WITH
THE JUDGMENT CURRENCY. IF THE AMOUNT OF THE AGREEMENT CURRENCY SO PURCHASED IS
LESS THAN THE SUM ORIGINALLY DUE TO THE ADMINISTRATIVE AGENT FROM ANY BORROWER
IN THE AGREEMENT CURRENCY, SUCH BORROWER AGREES, AS A SEPARATE OBLIGATION AND
NOTWITHSTANDING ANY SUCH JUDGMENT, TO INDEMNIFY THE ADMINISTRATIVE AGENT OR THE
PERSON TO WHOM SUCH OBLIGATION WAS OWING AGAINST SUCH LOSS. IF THE AMOUNT OF THE
AGREEMENT CURRENCY SO PURCHASED IS GREATER THAN THE SUM ORIGINALLY DUE TO THE
ADMINISTRATIVE AGENT IN SUCH CURRENCY, THE ADMINISTRATIVE AGENT AGREES TO RETURN
THE AMOUNT OF ANY EXCESS TO SUCH BORROWER (OR TO ANY OTHER PERSON WHO MAY BE
ENTITLED THERETO UNDER APPLICABLE LAW).


 


ARTICLE XI.
NO NOVATION; REFERENCES TO THIS AGREEMENT
IN LOAN DOCUMENTS


 


11.01      NO NOVATION. IT IS THE EXPRESS INTENT OF THE PARTIES HERETO THAT THIS
AGREEMENT (I) SHALL RE-EVIDENCE THE BORROWERS’ INDEBTEDNESS UNDER THE EXISTING
CREDIT AGREEMENT, (II) IS ENTERED INTO IN SUBSTITUTION FOR, AND NOT IN PAYMENT
OF, THE OBLIGATIONS OF THE BORROWERS UNDER THE EXISTING CREDIT AGREEMENT, AND
(III) IS IN NO WAY INTENDED TO CONSTITUTE A NOVATION OF ANY OF THE BORROWERS’
INDEBTEDNESS WHICH WAS EVIDENCED BY THE EXISTING CREDIT AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS. ALL LOANS MADE AND OBLIGATIONS INCURRED UNDER THE EXISTING
CREDIT AGREEMENT WHICH ARE OUTSTANDING ON THE CLOSING DATE SHALL CONTINUE AS
LOANS AND OBLIGATIONS UNDER (AND SHALL BE GOVERNED BY THE TERMS OF) THIS
AGREEMENT. WITHOUT LIMITING THE FOREGOING, UPON THE EFFECTIVENESS HEREOF: (A)
ALL LETTERS OF CREDIT ISSUED (OR DEEMED ISSUED) UNDER THE EXISTING CREDIT
AGREEMENT WHICH REMAIN OUTSTANDING ON THE CLOSING DATE SHALL CONTINUE AS LETTERS
OF CREDIT ISSUED UNDER (AND SHALL BE GOVERNED BY THE TERMS OF) THIS AGREEMENT,
(B) ALL OBLIGATIONS CONSTITUTING GUARANTEED SWAP OBLIGATIONS WITH ANY LENDER OR
ANY AFFILIATE OF ANY LENDER WHICH ARE OUTSTANDING ON THE CLOSING DATE SHALL
CONTINUE AS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
(C) THE AGENT SHALL MAKE SUCH REALLOCATIONS OF EACH LENDER’S SHARE OF THE
OUTSTANDING LOANS UNDER THE EXISTING CREDIT AGREEMENT AS ARE NECESSARY IN ORDER
THAT EACH SUCH LENDER’S SHARE OF THE OUTSTANDING LOANS HEREUNDER REFLECTS SUCH
LENDER’S RATABLE SHARE OF THE AGGREGATE COMMITMENTS HEREUNDER. ON THE CLOSING
DATE, THE BORROWERS SHALL PAY TO THE AGENT FOR THE RATABLE ACCOUNT OF THE
LENDERS THEN PARTY TO THE EXISTING CREDIT AGREEMENT, (I) ACCRUED AND UNPAID
FACILITY AND UTILIZATION FEES UNDER THE EXISTING CREDIT

 

107

--------------------------------------------------------------------------------


 


AGREEMENT THROUGH THE CLOSING DATE, (II) ACCRUED AND UNPAID INTEREST ON BASE
RATE LOANS UNDER (AND AS DEFINED IN) THE EXISTING CREDIT AGREEMENT THROUGH THE
CLOSING DATE AND (III) ANY AMOUNTS DUE TO SUCH LENDERS ON THE CLOSING DATE
PURSUANT TO SECTION 3.05 OF THE EXISTING CREDIT AGREEMENT.


 


11.02      REFERENCES TO THIS AGREEMENT IN LOAN DOCUMENTS. UPON THE
EFFECTIVENESS OF THIS AGREEMENT, ON AND AFTER THE DATE HEREOF, EACH REFERENCE IN
ANY OTHER LOAN DOCUMENT TO THE EXISTING CREDIT AGREEMENT (INCLUDING ANY
REFERENCE THEREIN TO “THE CREDIT AGREEMENT,” “THEREUNDER,” “THEREOF,” “THEREIN”
OR WORDS OF LIKE IMPORT REFERRING THERETO) SHALL MEAN AND BE A REFERENCE TO THIS
AGREEMENT.


 

Remainder of page intentionally left blank.

 

108

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

WATTS WATER TECHNOLOGIES, INC.

 

 

 

 

 

By:

 /s/ William C. McCartney

 

 

Name: William C. McCartney

 

Title: Chief Financial Officer

 

 

 

 

 

WATTS INDUSTRIES EUROPE B.V.

 

 

 

 

 

By:

/s/ J. van Kouterik

 

 

Name: J. van Kouterik

 

Title: CFO Vice President

 

Signature Page to
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

 

By:

    /s/ David A. Johanson

 

 

Name:

David A. Johanson

 

Title:

Vice President

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender, an

 

L/C Issuer and Swing Line Lender

 

 

 

 

 

By:

  /s/ Jonathan M. Phillips

 

 

Name:

Jonathan M. Phillips

 

Title:

Vice President

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Syndication Agent and a Lender

 

 

 

 

 

By:

   /s/ Peter M. Killea

 

 

Name:

 Peter M. Killea

 

Title:

Vice President

 

 

KEYBANK NATIONAL ASSOCIATION,

 

as a Documentation Agent and a Lender

 

 

 

 

 

By:

  /s/ Thomas J. Purcell

 

 

Name:

Thomas J. Purcell

 

Title:

Senior Vice President

 

 

 

 

 

SUNTRUST BANK,

 

as a Documentation Agent and a Lender

 

 

 

 

 

By:

  /s/ Robert W. Maddox

 

 

Name:

Robert W. Maddox

 

Title:

Vice President

 

Signature Page to
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL

 

ASSOCIATION, as a Documentation Agent

 

and a Lender

 

 

 

 

 

By:

  /s/ Patrick D. Finn

 

 

Name:

Patrick D. Finn

 

Title:

Managing Director

 

 

 

 

 

CALYON NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

By:

   /s/ James Gibson

 

 

Name:

James Gibson

 

Title:

Managing Director

 

 

 

 

 

By:

   /s/ Philip Schubert

 

 

Name:

Philip Schubert

 

Title:

Director

 

 

 

 

 

CITIZENS BANK OF MASSACHUSETTS,

 

as a Lender

 

 

 

 

 

By:

   /s/ Daniel Bernard

 

 

Name:

Daniel Bernard

 

Title:

Senior Vice President

 

 

 

 

 

LASALLE BANK NATIONAL

 

ASSOCIATION, as a Lender

 

 

 

 

 

By:

   /s/ Gary A. Pirri

 

 

Name:

Gary A. Pirri

 

Title:

Senior Vice President

 

Signature Page to
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A., as a Lender

 

 

 

 

 

By:

  /s/ Manuel Burgueno

 

 

Name:

Manuel Burgueno

 

Title:

Vice President

 

 

 

 

 

BROWN BROTHERS HARRIMAN & CO.,

 

as a Lender

 

 

 

 

 

By:

  /s/ John D. Rogers

 

 

Name:

John D. Rogers

 

Title:

Senior Vice President

 

 

 

 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as a Lender

 

 

 

 

 

By:

  /s/ Derek D. Brust

 

 

Name:

Derek D. Brust

 

Title:

Senior Vice President

 

Signature Page to
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------